Case 19-12809-JKS           Doc 932      Filed 10/21/19 Entered 10/21/19 21:11:00                        Desc Main
                                        Document     Page 1 of 149


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEW JERSEY

In re:                          :                               Chapter 11
                                :
NEW ENGLAND MOTOR FREIGHT, INC, :                               Case No.: 19-12809 (JKS)
et al.,1                        :
                                :                               (Jointly Administered)
              Debtors.          :

    DEBTORS’ AND OFFICIAL COMMITTEE OF UNSECURED CREDITORS’ JOINT
       COMBINED PLAN OF LIQUIDATION AND DISCLOSURE STATEMENT

    GIBBONS P.C.                                     LOWENSTEIN SANDLER LLP
    Karen A. Giannelli, Esq.                         Mary E. Seymour, Esq.
    Mark B. Conlan, Esq.                             Joseph J. DiPasquale, Esq.
    Brett S. Theisen, Esq.                           One Lowenstein Drive
    One Gateway Center                               Roseland, NJ 07068
    Newark, NJ 07102                                 Telephone: (973) 597-2500
    Telephone: (973) 596-4500                        Facsimile: (973) 597-2400
    Facsimile: (973) 596-0545                        Email: mseymour@lowenstein.com
    Email: kgiannelli@gibbonslaw.com                         jdipasquale@lowenstein.com
             mconlan@gibbonslaw.com
             btheisen@gibbonslaw.com                 -and-

    Counsel to the Debtors                           ELLIOTT GREENLEAF, P.C.
    and Debtors-in-Possession                        Rafael X. Zahralddin-Aravena, Esq. (pro hac vice)
                                                     Jonathan M. Stemerman, Esq. (pro hac vice)
                                                     Sarah Denis, Esq. (pro hac vice)
                                                     1105 North Market Street, Suite 1700
                                                     Wilmington, DE 19801
                                                     Telephone: (302) 384-9400
                                                     Facsimile: (302) 384-9399
                                                     Email: rxza@elliottgreenleaf.com
                                                             jms@elliottgreenleaf.com
                                                             sxd@elliottgreenleaf.com

                                                     Counsel to the Official Committee
    Dated: October 21, 2019                          of Unsecured Creditors




1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as
follows: New England Motor Freight, Inc. (7697); Eastern Freight Ways, Inc. (3461); NEMF World Transport, Inc.
(2777); Apex Logistics, Inc. (5347); Jans Leasing Corp. (9009); Carrier Industries, Inc. (9223); Myar, LLC (4357);
MyJon, LLC (7305); Hollywood Avenue Solar, LLC (2206); United Express Solar, LLC (1126); and NEMF Logistics,
LLC (4666).


                                                                                            2747149.15 115719-100281
Case 19-12809-JKS                   Doc 932          Filed 10/21/19 Entered 10/21/19 21:11:00                                      Desc Main
                                                    Document     Page 2 of 149


                                                     TABLE OF CONTENTS

                                                                                                                                           Page

NOTICE .......................................................................................................................................... 1

INTRODUCTION .......................................................................................................................... 3

ARTICLE I. DEFINED TERMS AND RULES OF INTERPRETATION ................................... 4

           A.         Rules of Interpretation and Construction ................................................................ 4

           B.         Defined Terms ........................................................................................................ 4

ARTICLE II. BACKGROUND .................................................................................................... 16

           A.         General Background ............................................................................................. 16

                      1.         Overview of the Debtors ........................................................................... 16

                                 (a)         NEMF: LTL Business .................................................................. 17

                                 (b)         Eastern: TL Business ................................................................... 18

                                 (c)         Carrier: Third Party Logistics Business ....................................... 18

                                 (d)         Apex: Brokerage Business ........................................................... 18

                                 (e)         NEWT: Puerto Rico Business ...................................................... 19

                                 (f)         Jans Leasing: Equipment Rental Business ................................... 19

                                 (g)         Hollywood Solar, United Solar, NEMF Logistics, MyJon
                                             and Myar ....................................................................................... 19

                      2.         Prepetition Capital Structure ..................................................................... 19

                                 (a)         Secured Debt ................................................................................. 19

                                             i.         Vehicle Financing ............................................................. 19

                                             ii.        Letters of Credit (Partially Secured Up to Deposit
                                                        Amounts)........................................................................... 20

                                             iii.       Insurance Premium Financing .......................................... 22

                                 (b)         Unsecured Debt ............................................................................. 22

                                             i.         Letters of Credit ................................................................ 22


                                                                         i
                                                                                                                   2747149.15 115719-100281
Case 19-12809-JKS       Doc 932         Filed 10/21/19 Entered 10/21/19 21:11:00                                     Desc Main
                                       Document     Page 3 of 149


                                 ii.        Trade and Other Debt........................................................ 22

                      (c)        Equity Holders .............................................................................. 23

      B.    Events Leading to the Chapter 11 Filing .............................................................. 23

      C.    The Chapter 11 Cases ........................................................................................... 27

            1.        “First Day” and Related Motions.............................................................. 28

            2.        Appointment of the Committee ................................................................ 31

            3.        Employment of Professionals and Advisors by Debtors and the
                      Committee ................................................................................................. 31

            4.        Sale Processes ........................................................................................... 32

                      (a)        Eastern and Carrier ....................................................................... 32

                      (b)        Auction Motion ............................................................................. 33

                      (c)        Rolling Stock Auctions ................................................................. 33

                      (d)        11700 NW 36th Avenue, Miami, Florida ..................................... 35

                      (e)        Company Vehicle Sale to Mr. Shevell .......................................... 35

            5.        Financial Summary of Chapter 11 Operations and Asset Sales ............... 36

            6.        Rejection of Executory Contracts and Leases .......................................... 37

            7.        WARN Act Litigation ............................................................................... 38

                      (a)        Adversary Proceeding No. 19-01073 ............................................ 38

                      (b)        Adversary Proceeding No. 19-01163 ............................................ 39

            8.        Life Insurance Note Receivable ................................................................ 40

            9.        Settlement with Certain Prepetition Lenders ............................................ 40

            10.       Settlement with Equity Holders and Affiliates ......................................... 43

            11.       Claims Process and Bar Date .................................................................... 49

                      (a)        Section 341(a) Meeting of Creditors............................................. 49

                      (b)        Schedules and Statements ............................................................. 49

                      (c)        Bar Dates ....................................................................................... 49

                                                           ii
                                                                                                     2747149.15 115719-100281
Case 19-12809-JKS             Doc 932        Filed 10/21/19 Entered 10/21/19 21:11:00                                        Desc Main
                                            Document     Page 4 of 149


                            (d)        Special Administrative Claims Bar Date for Auto Liability
                                       Claims ........................................................................................... 50

                            (e)        Post-Petition Health Care Claims Bar Date .................................. 50

                 12.        Auto Liability Claims Protocol ................................................................. 50

ARTICLE III. DISCLOSURES AND RISK FACTORS ............................................................. 56

        A.       Financial Information; Disclaimer ........................................................................ 56

        B.       Certain Federal Income Tax Consequences .......................................................... 57

        C.       Certain U.S. Federal Income Tax Consequences to the Debtors .......................... 60

        D.       Consequences of the Liquidating Trust ................................................................ 62

        E.       Backup Withholding Tax ...................................................................................... 65

        F.       Alternate Plan........................................................................................................ 66

        G.       Best Interests Test ................................................................................................. 67

        H.       Liquidation Analysis ............................................................................................. 67

        I.       Feasibility.............................................................................................................. 68

        J.       Certain Risk Factors to be Considered.................................................................. 68

                 1.         Risk Factors that May Affect the Debtors’ Ability to Consummate
                            the Plan...................................................................................................... 69

                            (a)        The Debtors May Not Be Able to Secure Confirmation of
                                       the Plan.......................................................................................... 69

                            (b)        Risk of Non-Occurrence of the Effective Date ............................. 69

                            (c)        Parties May Object to the Classification of Claims and
                                       Equity Interests ............................................................................. 69

                            (d)        No Duty to Update ........................................................................ 69

ARTICLE IV. SUMMARY OF DEBTORS’ ASSETS AND TREATMENT OF
  CLAIMS AND EQUITY INTERESTS .................................................................................. 70

        A.       Summary of Assets ............................................................................................... 70

        B.       Summary of Treatment of Claims and Equity Interests........................................ 70



                                                                  iii
                                                                                                             2747149.15 115719-100281
Case 19-12809-JKS                Doc 932        Filed 10/21/19 Entered 10/21/19 21:11:00                                    Desc Main
                                               Document     Page 5 of 149


          C.         Analysis of Potential Distribution under the Proposed Plan ................................. 81

          D.         Confirmation Procedure ........................................................................................ 84

                     1.        Confirmation Hearing ............................................................................... 84

                     2.        Procedure for Objections .......................................................................... 84

                     3.        Requirements for Confirmation ................................................................ 85

                     4.        Classification of Claims and Equity Interests ........................................... 85

                     5.        Impaired Claims or Equity Interests ......................................................... 85

                     6.        Eligibility to Vote on the Plan .................................................................. 86

                     7.        Solicitation Notice .................................................................................... 86

                     8.        Procedure/Voting Deadline....................................................................... 86

                     9.        Acceptance of the Plan.............................................................................. 88

                     10.       Elimination of Vacant Classes .................................................................. 88

ARTICLE V. TREATMENT OF UNCLASSIFIED CLAIMS .................................................... 88

          A.         Administrative Expense Claims............................................................................ 88

                     1.        General Administrative Expense Claims .................................................. 88

                     2.        Post-Petition Health Care-Related Claims ................................................ 89

                     3.        Professional Fee Claims ............................................................................ 89

                               (a)        Pre-Effective Date Fees and Expenses ......................................... 89

                               (b)        Post-Effective Date Fees and Expenses ........................................ 90

                     4.        Statutory Fees............................................................................................ 90

          B.         Priority Tax Claims ............................................................................................... 90

ARTICLE VI. CLASSIFICATION AND TREATMENT OF CLAIMS AND EQUITY
  INTERESTS ........................................................................................................................... 91

          A.         Classification of Claims ........................................................................................ 91

                     1.        Consolidated NEMF Debtors .................................................................... 91

                     2.        Consolidated Eastern Debtors ................................................................... 92

                                                                   iv
                                                                                                             2747149.15 115719-100281
Case 19-12809-JKS      Doc 932      Filed 10/21/19 Entered 10/21/19 21:11:00                                       Desc Main
                                   Document     Page 6 of 149


      B.    Treatment of Claims and Equity Interests ............................................................ 93

            1.       Consolidated NEMF Debtors .................................................................... 93

                     (a)      Class 1: Priority Non-Tax Claims ................................................ 93

                     (b)      Classes 2A through 2J: Lender Secured Claims –
                              Prepetition Lenders ....................................................................... 94

                     (c)      Classes 3A and 3B: Insurer Secured Claims................................ 94

                     (d)      Class 4: Other Secured Claims ..................................................... 94

                     (e)      Class 5A: General Unsecured Claims Other than Lender
                              Deficiency Claims ......................................................................... 95

                     (f)      Class 5B: Auto Liability Claims ................................................... 95

                     (g)      Class 5C: Auto Insurer Unsecured Indemnity Claims .................. 95

                     (h)      Class 5D: General Unsecured Claims- Lender Deficiency
                              Claims ........................................................................................... 96

                     (i)      Class 6: Intercompany Claims ..................................................... 96

                     (j)      Class 7: Equity Interests............................................................... 97

            2.       Consolidated Eastern Debtors ................................................................... 97

                     (a)      Class 1: Priority Non-Tax Claims ................................................ 97

                     (b)      Classes 2A through 2J: Lender Secured Claims –
                              Prepetition Lenders ....................................................................... 97

                     (c)      Classes 3A and 3B: Insurer Secured Claims................................ 97

                     (d)      Class 4: Other Secured Claims ..................................................... 98

                     (e)      Class 5A: General Unsecured Claims Other than Lender
                              Deficiency Claims ......................................................................... 98

                     (f)      Class 5B: Auto Liability Claims ................................................... 99

                     (g)      Class 5C: Auto Insurer Unsecured Indemnity Claims .................. 99

                     (h)      Class 5D: General Unsecured Claims – Lender Deficiency
                              Claims ........................................................................................... 99

                     (i)      Class 6: Intercompany Claims ................................................... 100

                                                         v
                                                                                                   2747149.15 115719-100281
Case 19-12809-JKS          Doc 932        Filed 10/21/19 Entered 10/21/19 21:11:00                                         Desc Main
                                         Document     Page 7 of 149


                         (j)        Class 7: Equity Interests............................................................. 100

       C.     Modification of Treatment of Claims and Equity Interests ................................ 100

       D.     Cramdown and No Unfair Discrimination .......................................................... 100

ARTICLE VII. POST-CONFIRMATION LIQUIDATING TRUST ........................................ 101

       A.     The Liquidating Trust. ........................................................................................ 101

              1.         Plan Administration ................................................................................ 101

              2.         Appointment of the Liquidating Trustee................................................. 102

              3.         Powers and Duties of the Liquidating Trustee ........................................ 102

              4.         Establishment of a Liquidating Trust ...................................................... 104

              5.         Liquidating Trust Assets ......................................................................... 105

              6.         Treatment of Liquidating Trust for Federal Income Tax Purposes;
                         No Successor in-Interest ......................................................................... 105

              7.         Expenses of Liquidating Trustee ............................................................ 107

              8.         Bonding of Liquidating Trustee .............................................................. 107

              9.         Fiduciary Duties of the Liquidating Trustee ........................................... 107

              10.        Dissolution of the Liquidating Trust ....................................................... 107

              11.        Liability, Indemnification of the Liquidating Trust Protected
                         Parties ...................................................................................................... 108

              12.        Full and Final Satisfaction of Claims against Liquidating Trust ............ 109

ARTICLE VIII. PROVISIONS GOVERNING DISTRIBUTIONS UNDER THE
  COMBINED PLAN AND DISCLOSURE STATEMENT.................................................. 109

       A.     Method of Payment ............................................................................................. 109

       B.     No Interest ........................................................................................................... 110

       C.     Claims Objection Deadline; Prosecution of Claims Objections ......................... 110

       D.     Estimation of Claims........................................................................................... 110

       E.     Claims Reserve ................................................................................................... 111



                                                               vi
                                                                                                          2747149.15 115719-100281
Case 19-12809-JKS          Doc 932        Filed 10/21/19 Entered 10/21/19 21:11:00                                       Desc Main
                                         Document     Page 8 of 149


       F.     Distribution After Allowance ............................................................................. 111

       G.     Adjustments to Claims Without Objection ......................................................... 112

       H.     Late Claims and Amendments to Claims After Confirmation Date ................... 112

       I.     Distribution Record Date .................................................................................... 112

       J.     Delivery of Distributions .................................................................................... 113

       K.     Unclaimed Distributions ..................................................................................... 113

       L.     De Minimis Distributions .................................................................................... 114

       M.     Setoff and Recoupment ....................................................................................... 114

       N.     Allocation of Distributions Between Principal and Interest ............................... 114

       O.     Privileges as to Causes of Action........................................................................ 114

       P.     Books and Records ............................................................................................. 115

       Q.     Withholding and Reporting Requirements ......................................................... 115

ARTICLE IX. IMPLEMENTATION AND EFFECT OF CONFIRMATION OF
  COMBINED PLAN AND DISCLOSURE STATEMENT.................................................. 116

       A.     Means for Implementation of the Plan................................................................ 116

              1.         Substantive Consolidation ...................................................................... 116

              2.         Automatic Dissolution of the Debtors .................................................... 118

              3.         Funding of the Plan ................................................................................. 118

              4.         Preservation of Causes of Action ............................................................ 119

              5.         Corporate Action; Effectuating Documents; Further Transactions ........ 119

              6.         Good Faith .............................................................................................. 119

ARTICLE X. EXCULPATION, RELEASES AND INJUNCTIONS ....................................... 120

       A.     Exculpation ......................................................................................................... 120

       B.     Releases............................................................................................................... 121

              1.         Releases by the Debtors .......................................................................... 121

              2.         Releases Pursuant to the Auto Liability Claims Protocol ....................... 122

                                                              vii
                                                                                                         2747149.15 115719-100281
Case 19-12809-JKS            Doc 932        Filed 10/21/19 Entered 10/21/19 21:11:00                                        Desc Main
                                           Document     Page 9 of 149


                3.         Release of Equity Holders and Affiliates................................................ 122

                4.         Release of Debtors, Debtors’ Estates and the Committee ...................... 123

                5.         Release of Liens ...................................................................................... 124

        C.      Injunction ............................................................................................................ 124

        D.      Auto Liability Claims Injunction ........................................................................ 125

        E.      Reservation of Rights .......................................................................................... 126

ARTICLE XI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES .......................... 127

        A.      Executory Contracts and Unexpired Leases Deemed Rejected .......................... 127

        B.      Insurance Policies ............................................................................................... 128

        C.      Bar Date For Rejection Damages ....................................................................... 128

ARTICLE XII. CONDITIONS PRECEDENT TO AND OCCURRENCE OF
  CONFIRMATION AND THE EFFECTIVE DATE............................................................ 129

        A.      Conditions Precedent to Confirmation................................................................ 129

        B.      Conditions Precedent to the Effective Date ........................................................ 129

        C.      Establishing the Effective Date ........................................................................... 129

ARTICLE XIII. RETENTION OF JURISDICTION ................................................................. 130

ARTICLE XIV. MISCELLANEOUS PROVISIONS................................................................ 133

        A.      Transfer of Debtors’ Assets ................................................................................ 133

        B.      Termination of Injunctions or Stays ................................................................... 133

        C.      Exemption from Transfer Taxes ......................................................................... 133

        D.      Amendment or Modification of the Plan ............................................................ 134

        E.      Severability ......................................................................................................... 134

        F.      Revocation or Withdrawal of the Plan ................................................................ 134

        G.      Binding Effect ..................................................................................................... 135

        H.      Notices ................................................................................................................ 135

        I.      Revised Bankruptcy Rule 2002 Service List ...................................................... 135

                                                                viii
                                                                                                            2747149.15 115719-100281
Case 19-12809-JKS            Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                                             Desc Main
                                    Document    Page 10 of 149


        J.      Governing Law ................................................................................................... 135

        K.      Headings ............................................................................................................. 136

        L.      Exhibits/Schedules .............................................................................................. 136

        M.      Filing of Additional Documents ......................................................................... 136

        N.      No Admissions .................................................................................................... 136

        O.      Successors and Assigns....................................................................................... 136

        P.      Return of Deposits .............................................................................................. 136

        Q.      Implementation ................................................................................................... 137

        R.      Inconsistency....................................................................................................... 137

        S.      Cancellation of Equity Interests .......................................................................... 137

        T.      Dismissal of Hollywood Solar and United Solar ................................................ 137

        U.      Dissolution of the Remaining Debtors ................................................................ 137

        V.      Request for Expedited Determination of Taxes .................................................. 138

ARTICLE XV. CONFIRMATION REQUEST ......................................................................... 138

EXHIBITS

A       Liquidating Trust Agreement
B       Liquidation Analysis
C       Auto Liability Claims Protocol Settlement Agreement
D       Equity Holders and Affiliates Settlement Agreement
E       Liquidating Trustee’s Curriculum Vitae




                                                                ix
                                                                                                          2747149.15 115719-100281
Case 19-12809-JKS   Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00     Desc Main
                           Document    Page 11 of 149


                                   NOTICE

     THERE HAS BEEN NO INDEPENDENT AUDIT OF THE FINANCIAL
INFORMATION CONTAINED IN THIS COMBINED PLAN OF LIQUIDATION AND
DISCLOSURE STATEMENT.   THIS COMBINED PLAN OF LIQUIDATION AND
DISCLOSURE STATEMENT WAS SUBSTANTIALLY COMPILED FROM THE DEBTORS’
BOOKS AND RECORDS TO THE BEST OF THE DEBTORS’ AND COMMITTEE’S
KNOWLEDGE, INFORMATION AND BELIEF.

     UNLESS ANOTHER TIME IS SPECIFIED, THE STATEMENTS CONTAINED
HEREIN ARE MADE AS OF THE DATE HEREOF. THE DELIVERY OF THIS COMBINED
PLAN OF LIQUIDATION AND DISCLOSURE STATEMENT SHALL NOT BE DEEMED OR
CONSTRUED TO CREATE ANY IMPLICATION THAT THE INFORMATION CONTAINED
HEREIN IS CORRECT AT ANY TIME AFTER THE DATE HEREOF.

     THIS COMBINED PLAN OF LIQUIDATION AND DISCLOSURE STATEMENT HAS
BEEN PREPARED IN ACCORDANCE WITH SECTION 1125 OF THE BANKRUPTCY
CODE AND RULE 3016(c) OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE
AND NOT IN ACCORDANCE WITH FEDERAL OR STATE SECURITIES LAWS OR
OTHER RULES GOVERNING DISCLOSURE OUTSIDE THE CONTEXT OF CHAPTER 11
OF THE BANKRUPTCY CODE. NO GOVERNMENTAL AUTHORITY HAS PASSED ON,
CONFIRMED OR DETERMINED THE ACCURACY OF THE INFORMATION CONTAINED
HEREIN.

     THIS COMBINED PLAN OF LIQUIDATION AND DISCLOSURE STATEMENT
PROVIDES FOR THE SUBSTANTIVE CONSOLIDATION OF THE ASSETS AND
LIABILITIES OF CERTAIN DEBTORS FOR LIMITED PURPOSES AND
CONTEMPLATES THE APPOINTMENT OF A LIQUIDATING TRUSTEE TO WIND-
DOWN THE DEBTORS’ ESTATES.

     NO REPRESENTATION CONCERNING THE DEBTORS OR THE VALUE OF THE
DEBTORS’ ASSETS HAS BEEN AUTHORIZED BY THE BANKRUPTCY COURT OTHER
THAN AS SET FORTH IN THIS COMBINED PLAN OF LIQUIDATION AND DISCLOSURE
STATEMENT OR ANY OTHER DISCLOSURE STATEMENT APPROVED BY THE
BANKRUPTCY COURT. THE DEBTORS AND COMMITTEE ARE NOT RESPONSIBLE
FOR ANY INFORMATION, REPRESENTATION OR INDUCEMENT MADE TO OBTAIN
YOUR ACCEPTANCE, WHICH IS OTHER THAN OR INCONSISTENT WITH
INFORMATION CONTAINED HEREIN.

     NOTHING STATED HEREIN SHALL BE DEEMED OR CONSTRUED AS AN
ADMISSION OF ANY FACT OR LIABILITY BY ANY PARTY, OR BE ADMISSIBLE IN
ANY PROCEEDING INVOLVING THE DEBTORS OR ANY OTHER PARTY, OR BE
DEEMED CONCLUSIVE EVIDENCE OF THE TAX OR OTHER LEGAL EFFECTS OF THE
COMBINED PLAN OF LIQUIDATION AND DISCLOSURE STATEMENT ON THE
DEBTORS OR HOLDERS OF CLAIMS OR INTERESTS. CERTAIN STATEMENTS
CONTAINED HEREIN, BY NATURE, ARE FORWARD LOOKING AND CONTAIN




                                                             2747149.15 115719-100281
Case 19-12809-JKS   Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00     Desc Main
                           Document    Page 12 of 149


ESTIMATES AND ASSUMPTIONS. THERE CAN BE NO ASSURANCE THAT SUCH
STATEMENTS WILL REFLECT ACTUAL OUTCOMES.

     EACH HOLDER OF A CLAIM OR EQUITY INTEREST SHOULD CONSIDER
CAREFULLY ALL OF THE INFORMATION IN THIS COMBINED PLAN OF LIQUIDATION
AND DISCLOSURE STATEMENT, INCLUDING THE RISK FACTORS DESCRIBED IN
GREATER DETAIL HEREIN. HOLDERS OF CLAIMS AND EQUITY INTERESTS SHOULD
NOT CONSTRUE THE CONTENTS OF THIS COMBINED PLAN OF LIQUIDATION AND
DISCLOSURE STATEMENT AS PROVIDING ANY LEGAL, BUSINESS, FINANCIAL OR
TAX ADVICE. THEREFORE, EACH SUCH HOLDER SHOULD CONSULT WITH ITS OWN
LEGAL, BUSINESS, FINANCIAL AND TAX ADVISORS AS TO ANY SUCH MATTERS
CONCERNING THE COMBINED PLAN OF LIQUIDATION AND DISCLOSURE
STATEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.

     FOR EASE OF REFERENCE ONLY, AND WITH CERTAIN EXCEPTIONS,
ARTICLES I, II AND III HEREIN GENERALLY CONTAIN THE DISCLOSURE
STATEMENT PROVISIONS AND ARTICLES IV THROUGH XIV HEREIN
GENERALLY CONTAIN THE PLAN PROVISIONS OF THE COMBINED PLAN OF
LIQUIDATION AND DISCLOSURE STATEMENT.




                                       2
                                                             2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                               Document    Page 13 of 149


                                       INTRODUCTION

        The Debtors and the Official Committee of Unsecured Creditors propose a joint plan of
liquidation for the resolution of all outstanding Claims against and Equity Interests in the Debtors
as of the Petition Date. Capitalized terms used and not otherwise defined herein have the meanings
ascribed to such terms in Article I.B hereof.

        The Combined Plan and Disclosure Statement constitutes a liquidating Chapter 11 plan for
the Debtors and provides for Distribution of the Debtors’ assets already liquidated or to be
liquidated over time to Holders of Allowed Claims in accordance with the terms of the Combined
Plan and Disclosure Statement and the priority provisions of the Bankruptcy Code. The Combined
Plan and Disclosure Statement contemplates the appointment of a Liquidating Trustee, inter alia,
to implement the terms of the Combined Plan and Disclosure Statement and make Distributions in
accordance therewith. Except as otherwise provided by Order of the Bankruptcy Court,
Distributions will likely occur at various intervals after the Effective Date.

       The Joint Combined Plan and Disclosure Statement provides for limited substantive
consolidation of the assets and liabilities of the Debtors. Accordingly, for Plan purposes only,
the assets and liabilities of the Debtors are deemed the assets and liabilities of two
substantively consolidated entities, as set forth herein. Claims filed against multiple Debtors
seeking recovery of the same debt shall be treated as a single, non-aggregated Claim against
one or both of the consolidated Estates, as applicable, to the extent that such Claim is an
Allowed Claim.

      The Debtors and the Committee are proponents of the Plan contained herein within the
meaning of section 1129 of the Bankruptcy Code.

       Subject to the restrictions on modifications set forth in section 1127 of the Bankruptcy
Code and Bankruptcy Rule 9019, the Debtors and Committee expressly reserve the right to alter,
amend or modify the Combined Plan and Disclosure Statement one or more times before
substantial consummation thereof.




                                                 3
                                                                              2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                                Document    Page 14 of 149


                                           ARTICLE I.

                 DEFINED TERMS AND RULES OF INTERPRETATION

A.     Rules of Interpretation and Construction

        1.      For purposes herein: (i) in the appropriate context, each term, whether stated in the
singular or the plural, shall include both the singular and the plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, feminine, and the neuter gender;
(ii) any reference herein to a contract, instrument, release, indenture, or other agreement or
document being in a particular form or on particular terms and conditions means that the referenced
document shall be substantially in that form or substantially on those terms and conditions; (iii)
any reference to an existing document or exhibit having been filed or to be filed shall mean that
document or exhibit, as it may thereafter be amended, modified, or supplemented; (iv) unless
otherwise specified, all references to “Articles” or “Sections” are references to Articles or Sections
hereof; (v) the words ‘‘herein,’’ “hereof” and ‘‘hereto’’ refer to the Combined Plan and Disclosure
Statement in its entirety rather than to a particular portion of the Combined Plan and Disclosure
Statement; (vi) captions and headings to Articles are inserted for convenience of reference only
and are not intended to be a part of or to affect the interpretation hereof; (vii) the rules of
construction set forth in section 102 of the Bankruptcy Code shall apply; and (viii) any term used
in capitalized form herein that is not otherwise defined shall have the meaning assigned to that
term in the Bankruptcy Code or the Bankruptcy Rules, as the case may be.

       2.      The provisions of Bankruptcy Rule 9006(a) shall apply in computing any period of
time prescribed or allowed hereby.

B.     Defined Terms

      Unless the context otherwise requires, the following capitalized terms used in this
Combined Plan and Disclosure Statement shall have the meanings set forth below:

        1.      “Accrued Professional Compensation” means, at any date, all accrued fees and
reimbursable expenses for services rendered by Retained Professionals in the Chapter 11 Cases
through and including such date, to the extent that such fees and expenses have not been previously
paid and regardless of whether a fee application has been filed for such fees and expenses. To the
extent that there is a Final Order denying some or all of a Retained Professional’s fees or expenses,
such denied amounts shall no longer be considered Accrued Professional Compensation.

        2.      “Administrative Claims Bar Date” means that date which is thirty (30) days from
the entry of the Confirmation Order, unless otherwise fixed by prior order of the Court.

       3.      “Administrative Expense Claim” means a Claim for costs and expenses of
administration under sections 503(b), 507(a), 507(b), or 1114(e)(2) of the Bankruptcy Code,
including: (a) the actual and necessary costs and expenses incurred after the Petition Date and
through the Effective Date of preserving the Estates and operating the businesses of the Debtors,
(b) Professional Fee Claims (to the extent Allowed by the Bankruptcy Court), and (c) Statutory
Fee Claims.


                                                  4
                                                                               2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                               Document    Page 15 of 149


        4.     “Affiliate” means, with respect to any Entity, “affiliate” as defined in
section 101(2) of the Bankruptcy Code.

       5.      “Allowed” means, with reference to any Claim (a) any Claim against the Debtors
which has been listed by the Debtors in their Schedules, as such Schedules may be amended by
the Debtors from time to time in accordance with Bankruptcy Rule 1009, as liquidated in amount
and not disputed or contingent and for which no contrary proof of claim has been Filed; (b) any
Claim or Equity Interest arising on or before the Effective Date for which a Proof of Claim has
been timely Filed before the applicable Bar Date (x) as to which no objection to allowance has
been interposed or (y) as to which any objection has been determined by a Final Order to the extent
such objection is determined in favor of the respective Holder, (c) any Claim or Equity Interest as
to which the liability of the Debtors and the amount thereof are determined by a Final Order of a
court of competent jurisdiction other than the Bankruptcy Court and for which a Proof of Claim
has been timely Filed before the applicable Bar Date, or (d) any Claim expressly Allowed
hereunder or pursuant to an Order of the Bankruptcy Court; provided, however, that Claims
allowed solely for the purpose of voting to accept or reject the Combined Plan and Disclosure
Statement pursuant to an Order of the Bankruptcy Court shall not be considered “Allowed Claims”
hereunder. Unless otherwise specified herein or by order of the Bankruptcy Court, “Allowed
Administrative Expense Claim” or “Allowed Claim” shall not, for any purpose under the
Combined Plan and Disclosure Statement, include interest, punitive damages or any fine or penalty
on such Administrative Expense Claim or Allowed Claim from and after the Petition Date. Unless
otherwise provided in an Order of the Bankruptcy Court, for purposes of determining the amount
of an Allowed Claim, there shall be deducted therefrom an amount equal to the amount of any
claim which the Debtors may hold or assert against the Holder thereof, to the extent such claim
may be set off pursuant to sections 502(d) or 553 of the Bankruptcy Code.

       6.

       7.       “Amended Schedules” means the amended schedules of assets and liabilities and
statement of financial affairs filed by New England Motor Freight, Inc. and Eastern Freight Ways,
Inc. on May 7, 2019 [Dkt. 550-1], and any and all amendments and modifications thereto,
including Dkt. 822-1, and any subsequent amendments and/or modifications.

       8.      “Amended Schedules Bar Date” means the later of (a) the General Bar Date and (b)
5:00 p.m. (prevailing Eastern Time) on the date that is 60 days after the Debtors or Liquidating
Trustee provides notice to the Holder of an amendment to the Debtors’ Amended Schedules of
Assets and Liabilities.

       9.      “Avoidance Actions” means any and all actual or potential Claims and Causes of
Action to avoid a transfer of property or an obligation incurred by the Debtors pursuant to any
applicable section of the Bankruptcy Code, including sections 502, 510, 542, 544, 545, 547
through 553, and 724(a) of the Bankruptcy Code or under similar or related state or federal statutes
and common law, including fraudulent transfer laws, whether or not litigation has been
commenced as of the Effective Date to prosecute such Claims or Causes of Action.

        10.     “Auto Insurer” means one or more of Protective Insurance Company and/or United
States Fire Insurance Company and each of their predecessors, successor(s) and/or assigns.

                                                 5
                                                                              2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                               Document    Page 16 of 149


        11.     “Auto Insurer Secured Claim” means any and all claims held by an Auto Insurer
relating to and/or arising under one or more Excess Indemnity Contracts (as such term is defined
in Article II(C)(12)(e) of this Combined Plan and Disclosure Statement), Surety Bonds (including
MCS-82 surety bonds) as defined in Article I(12) herein), and/or any collateral and/or indemnity
agreements between one or more of the Debtors and/or an Auto Insurer relating to in any way one
or more Excess Indemnity Contracts or Surety Bonds, including, but not limited to, any claim held
by an Auto Insurer for the settlement and payment of Auto Liability Claims and for amounts within
the Debtors’ self-retention obligation as set forth in any Excess Indemnity Contract and/or Surety
Bond, which Claim shall be secured up to the amount of the Auto Liability LC Proceeds (as such
term is defined in Article II(C)(12) herein) held by such Auto Insurer.

         12.     “Auto Insurer Unsecured Indemnity Claim” means a claim, whether arising before
or after the Petition Date, other than an Auto Insurer Secured Claim, if any, held by an Auto Insurer
relating to and/or arising in any Excess Indemnity Contracts, any Surety Bonds and certificates
issued and/or filed by an Auto Insurer with any federal and/or state regulatory agencies and others
guaranteeing the Debtors’ payment of Auto Liability Claims (collectively, the “Surety Bonds”),
and/or any collateral and/or indemnity agreements relating to in any way one or more Excess
Indemnity Contracts or Surety Bonds.

       13.    “Auto Liability Claims” means all claims against the Debtors for personal injury or
property damage, whether arising before or after the Petition Date, relating to or arising out of the
Debtors’ trucking and transportation operations, which are covered by or subject to the Excess
Indemnity Contracts (as defined in Article II(C)(12) of this Combined Plan and Disclosure
Statement).

        14.     “Auto Liability Claims Protocol” means the procedure described in this Combined
Plan and Disclosure Statement, the terms of which are set forth in Exhibit C hereto, which shall
provide for the orderly determination and resolution of all Auto Liability Claims and determination
of the Auto Insurer Secured Claims and Auto Insurer Unsecured Indemnity Claims.

       15.    “Auto Liability Claims Released Parties” means the Debtors, the Drivers, the
Debtors’ Estates, all Estate representatives, the Exculpated Parties, the Released Parties and the
Liquidating Trust.

       16.     “Ballot” means the ballot forms distributed with the Combined Plan and Disclosure
Statement to Holders of Impaired Claims entitled to vote in connection with the solicitation of
acceptances of the Combined Plan and Disclosure Statement.

        17.    “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101-
1532.

      18.    “Bankruptcy Court” means the United States Bankruptcy Court for the District of
New Jersey having jurisdiction over these Chapter 11 Cases.

        19.    “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure.




                                                 6
                                                                              2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                               Document    Page 17 of 149


      20.    “Bar Date Order” means the Order Establishing Bar Dates and Procedures and
Approving the Form and Manner of Notice Thereof entered in the Chapter 11 Cases by the
Bankruptcy Court on May 1, 2019 [Docket No. 519].

        21.    “Bar Dates” means those dates and times defined as the Bar Dates in
Article II(C)(11)(c) hereof or in the Bar Date Order.

       22.     “Books and Records” means those books, records and financial systems of the
Debtors, including any and all documents and any and all computer generated or computer
maintained books and records and computer data, as well as electronically generated or maintained
books and records or data, along with books and records of the Debtors maintained by or in the
possession of third parties, wherever located.

        23.      “Business Day” means any day, other than a Saturday, Sunday or “legal holiday”
(as that term is defined in Bankruptcy Rule 9006(a)), which commercial banks in New York, New
York are required or authorized to close by law or executive order, and the Friday after
Thanksgiving.

        24.    “Cash” means the legal tender of the United States of America or the equivalent
thereof.

        25.     “Causes of Action” means all actions, causes of action (including Avoidance
Actions), liabilities, obligations, rights, suits, debts, damages, judgments, remedies, demands,
setoffs, defenses, recoupments, cross-claims, counterclaims, third-party claims, indemnity claims,
contribution claims or any other claims whatsoever, in each case held by the Debtors, whether
disputed or undisputed, suspected or unsuspected, foreseen or unforeseen, direct or indirect, choate
or inchoate, existing or hereafter arising, in law, equity or otherwise, whether direct, indirect,
derivative, or otherwise, and any and all commercial tort claims against any party, including, the
Debtors’ current and former directors and officers, based in whole or in part upon any act or
omission or other event occurring prior to the Petition Date, or during the course of the Chapter 11
Cases through the Effective Date.

        26.     “Chapter 11 Cases” means (a) when used with reference to a particular Debtor, the
Chapter 11 case filed for that Debtor under Chapter 11 of the Bankruptcy Code in the Bankruptcy
Court and (b) when used with reference to all Debtors, the jointly administered Chapter 11 Cases
for all Debtors.

        27.    “Claim” means any claim (as defined in section 101(5) of the Bankruptcy Code)
against a Debtor.

        28.    “Claims Objection Deadline” means the first Business Day that is three hundred
sixty-five (365) days after the Effective Date or such later date as may be approved by Order of
the Bankruptcy Court upon motion of the Liquidating Trustee.

        29.    “Class” means a category of Holders of Claims or Equity Interests as set forth in
Article VI hereof pursuant to section 1122(a) of the Bankruptcy Code.

       30.     “Clerk” means the clerk of the Bankruptcy Court.

                                                 7
                                                                              2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                Desc Main
                               Document    Page 18 of 149


        31.   “Combined Plan and Disclosure Statement” means this joint combined disclosure
statement and Chapter 11 plan of liquidation, including, without limitation, all exhibits,
supplements, appendices and schedules hereto, either in their present form or as the same may be
altered, amended or modified from time to time and is referred to herein as (the “Plan”). See also
paragraph 90 for a more comprehensive definition of the “Plan”.

        32.    “Committee” shall mean the Official Committee of Unsecured Creditors appointed
in the Chapter 11 Cases on February 21, 2019.

       33.    “Confirmation” means the entry of the Confirmation Order by the Bankruptcy
Court on the Docket of the Chapter 11 Cases.

      34.    “Confirmation Date” means the date on which the Bankruptcy Court enters the
Confirmation Order on the Docket of the Chapter 11 Cases.

       35.     “Confirmation Hearing” means the hearing conducted by the Bankruptcy Court
pursuant to section 1128(a) of the Bankruptcy Code to consider confirmation of the Plan, as such
hearing may be adjourned or continued from time to time.

      36.    “Confirmation Order” means the Order of the Bankruptcy Court confirming the
Combined Plan and Disclosure Statement pursuant to section 1129 of the Bankruptcy Code.

        37.     “Confirmation Notice” means the notice to be provided to all Creditors and parties
in interest regarding the Confirmation Hearing and which shall contain instructions for obtaining
a copy of the Combined Plan and Disclosure Statement.

        38.    “Consolidated Eastern Debtor(s)” shall mean Eastern Freight Ways, Inc. and
Carrier Industries, Inc., individually or collectively.

      39.  “Consolidated NEMF Debtor(s)” shall mean New England Motor Freight, Inc.;
NEMF World Transport, Inc.; Apex Logistics, Inc.; Jans Leasing Corp.; Myar, LLC; MyJon, LLC;
and NEMF Logistics, LLC, individually or collectively.

        40.     “Contingent” shall mean, with reference to a Claim, a Claim that has not accrued
or is not otherwise payable and the accrual of which, or the obligation to make payment on which,
is dependent upon a future event that may or may not occur.

       41.     “Creditor” means any Entity that is the Holder of a Claim against any of the
Debtors.

       42.    “Debtor(s)” means New England Motor Freight, Inc.; Eastern Freight Ways, Inc.;
NEMF World Transport, Inc.; Apex Logistics, Inc.; Jans Leasing Corp.; Carrier Industries, Inc.;
Myar, LLC; MyJon, LLC; Hollywood Avenue Solar, LLC; United Express Solar, LLC; and NEMF
Logistics, LLC, individually or collectively.

       43.     “Disbursing Agent” means the Liquidating Trustee.




                                                8
                                                                            2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                 Desc Main
                               Document    Page 19 of 149


       44.      “Disputed” means every Claim, or any portion thereof, that has not been Allowed
pursuant to the Combined Plan and Disclosure Statement or a Final Order of the Bankruptcy Court
and:

               (a)    if a Proof of Claim has been timely Filed by the applicable Bar Date, such
                      Claim is designated on such Proof of Claim as unliquidated, contingent, or
                      disputed, or in zero or unknown amount, and has not been resolved by
                      written agreement of the parties or a Final Order of the Bankruptcy Court;

               (b)    if either (1) a Proof of Claim has been timely Filed by the applicable Bar
                      Date or (2) a Claim has been listed on the Schedules as other than
                      unliquidated, contingent or disputed, or in zero or unknown amount, a
                      Claim (i) as to which any Debtor has timely filed an objection or request for
                      estimation in accordance with the Combined Plan and Disclosure
                      Statement, the Bankruptcy Code, the Bankruptcy Rules, and any orders of
                      the Bankruptcy Court, in each case which objection, request for estimation
                      or dispute has not been withdrawn, overruled or determined by a Final
                      Order;

               (c)    that is the subject of an objection or request for estimation Filed in the
                      Bankruptcy Court and which such objection or request for estimation has
                      not been withdrawn, resolved, or overruled by Final Order of the
                      Bankruptcy Court; or

               (d)    that is otherwise disputed by any Debtor in accordance with the provisions
                      of the Combined Plan and Disclosure Statement or applicable law, which
                      dispute has not been withdrawn, resolved or overruled by Final Order.

       45.     “Distribution” means any distribution to the Holders of Allowed Claims.

       46.     “Distribution Record Date” means the date of the Confirmation Hearing or such
other date as designated in an Order of the Bankruptcy Court.

       47.     “Docket” means the docket in the Chapter 11 Cases maintained by the Clerk.

        48.    “Drivers” means any of the Debtors’ employees and/or former employees who may
be individually liable for Auto Liability Claims.

        49.    “Effective Date” means the first Business Day after all conditions specified in
Article XII(B) have been satisfied or waived.

      50.    “Entity” has the meaning ascribed to such term in section 101(15) of the
Bankruptcy Code.

        51.     “Equity Interest” means any issued, unissued, authorized, or outstanding shares of
common stock, preferred stock, membership interest or other instrument evidencing an ownership
interest in a Debtor, whether or not transferable, together with any warrants, equity-based awards


                                                9
                                                                             2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                                Document    Page 20 of 149


or contractual rights to purchase or acquire such equity interests at any time and all rights arising
with respect thereto that existed immediately before the Effective Date.

       52.     “Equity Holders and Affiliates” means all Persons and Entities identified on
Schedule 1 to the Settlement Agreement and Mutual Release attached to this Combined Plan and
Disclosure Statement and incorporated herein as Exhibit D.

     53.   “Estate” or “Estates” means the estates of the Debtors created upon the
commencement of the Chapter 11 Cases pursuant to section 541 of the Bankruptcy Code.

       54.     “Estate Assets” shall mean assets of the Estate, including claims arising under
Chapter 5 of the Bankruptcy Code.

        55.    “Eastern Distribution Reserve” shall mean the funds available for Distribution to
creditors of the Consolidated Eastern Debtors from which any Prepetition Lender holding an
Allowed Claim against Eastern and/or Carrier shall share in the Distribution pro rata with other
Creditors holding Allowed Claims against the Consolidated Eastern Debtors. The Eastern
Distribution Reserve shall be funded with Eastern’s Cash on hand on the Effective Date, plus
$1,281,308 retained from the Eastern Escrow Account after the satisfaction of 75% of the NEMF
Administrative Claim.

        56.      “Eastern Sale Motion” means the Debtors’ Motion for Order (I)(A) Approving
Bidding Procedures and Auction and (B) Scheduling Sale Hearing and Approving Notice Thereof;
(II) Authorizing the Sale of Substantially All of the Debtors’ Eastern Freight Ways, Inc. and
Carrier Industries, Inc.’s Assets Free and Clear of All Liens, Claims, Encumbrances, and Other
Interests; (III) Authorizing the Assumption and Assignment of Certain Executory Contracts and
Unexpired Leases; and (IV) Granting Related Relief [Docket No. 335].

         57.     “Exculpated Parties” means, collectively, (i) the Debtors, (ii) the Committee;
(iii) the Settling Lenders, and with respect to each of (i), (ii), and (iii), each of their respective
current and former officers, directors, managers, employees, agents, attorneys, financial advisors,
accountants, investment bankers, investment advisors, consultants, agents, representatives and
other professionals, specifically including, Chief Restructuring Officer (Vincent J. Colistra and
Phoenix Executive Services, LLC); Counsel for the Debtor (Gibbons P.C.); Claims Agent,
Noticing Agent and Administrative Agent to the Debtors (Donlin Recano & Company, Inc.);
Conflicts Counsel to the Debtors (Wasserman Jurista & Stolz); Special Counsel for the Debtors
(Whiteford Taylor & Preston LLP and Akerman LLP); Accountants to the Debtors
(WithumSmith+Brown PC); Consultants to the Debtors (Deloitte Consulting LLP); Real Estate
Brokers to the Debtors (Cushman & Wakefield of Florida, LLC); Appraiser to the Debtors
(A. Atkins Appraisal Corp.); Counsel to the Official Committee of Unsecured Creditors (the
“Committee”) (Lowenstein Sandler LLP and Elliott Greenleaf P.C.); Financial Advisor to the
Committee (CohnReznick LLP); and Investment Banker to the Committee CohnReznick Capital
Market Securities, LLC).

       58.   “Executory Contract” means a contract, as it may have been amended, restated or
otherwise modified and including any codicils, amendments, exhibits or annexes thereto, if any,



                                                 10
                                                                               2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                                Document    Page 21 of 149


to which one or more of the Debtors is a party that is subject to assumption or rejection under
section 365 of the Bankruptcy Code.

       59.    “File,” “Filed” or “Filing” means filed, filed or filing with the Bankruptcy Court in
the Chapter 11 Cases.

       60.    “Final Fee Application” means an application for final allowance of Accrued
Professional Compensation.

        61.      “Final Order” means an order or judgment of the Bankruptcy Court or other court
of competent jurisdiction with respect to the subject matter, as entered on the docket in any
Chapter 11 Cases or the docket of any court of competent jurisdiction, and as to which the time to
appeal, seek reconsideration under Rule 59(b) or 59(e) of the Federal Rules of Civil Procedure,
seek a new trial, reargument, or rehearing and, where applicable, petition for certiorari has expired,
and no appeal or petition for certiorari or other proceedings for a new trial, reargument, or
rehearing has been timely taken, or as to which any appeal that has been taken or any petition for
certiorari that has been or may be timely Filed has been withdrawn or resolved by the highest court
to which the order or judgment was appealed or from which certiorari was sought or the new trial,
reargument, or rehearing shall have been denied, resulted in no stay pending appeal of such order,
or has otherwise been dismissed with prejudice; provided, however, that the possibility that a
motion pursuant to Rule 60 of the Federal Rules of Civil Procedure or Bankruptcy Rule 9024, or
any analogous rule, may be filed relating to such order or judgment shall not cause such order or
judgment not to be a Final Order.

       62.     “General Administrative Expense Claim” means any Administrative Expense
Claim, other than a Professional Fee Claim or a Statutory Fee Claim.

       63.     “General Bar Date” means June 18, 2019 at 5:00 p.m. (prevailing Eastern Time).

       64.     “General Unsecured Claims” means any unsecured Claim (other than an
Administrative Expense Claim, a Priority Tax Claim, a Priority Non-Tax Claim, an Intercompany
Claim, an Auto Liability Claim, or an Auto Insurer Unsecured Indemnity Claim) against one or
more of the Debtors including, but not limited to Claims arising from any litigation or other court,
administrative or regulatory proceeding, including, without limitation, damages or judgments
entered against, or settlement amounts owing by a Debtor related thereto.

       65.    “Governmental Unit” has the meaning ascribed to such term in section 101(27) of
the Bankruptcy Code.

       66.     “Holder” means the beneficial holder of a Claim or Equity Interest.

       67.     “Impaired” means, with reference to any Claim or Equity Interest, a Claim or
Equity Interest that is impaired within the meaning of section 1124 of the Bankruptcy Code.

       68.     “Insider” has the meaning set forth in Section 101(31) of the Bankruptcy Code.




                                                 11
                                                                               2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                    Desc Main
                                Document    Page 22 of 149


       69.     “Insurance Policies” means all insurance policies of the Debtors including, but not
limited to, the Excess Indemnity Contracts and Surety Bonds and any other collateral and/or
indemnity agreements related thereto, as such terms are defined in Article II(C)(12).

       70.   “Insurer Secured Claim (WC)” means a claim held by an Insurer arising under one
or more workers compensation policies, which claim is secured by possession of letter of credit
proceeds.

       71.    “Intercompany Claims” means, collectively, any Claim held by a Debtor against
another Debtor.

        72.      “Lender Deficiency Claim” means any portion of a Claim held by a Prepetition
Lender (a) to the extent the value of the Holder’s interest in the Estate Property securing such
Claim is less than the amount of such Claim, or (b) to the extent the amount of a Claim subject to
setoff is less than the amount of the Claim, each as determined by the Bankruptcy Court under
Bankruptcy Code section 506(a).

        73.    “Lender Secured Claim(s)” means all Class 2A through 2J Claims held by
Prepetition Lenders, individually or collectively.

        74.    “Lien” has the meaning ascribed to that term in section 101(37) of the Bankruptcy
Code.

       75.     “Liquidating Trust” shall mean the liquidating trust established by the Plan and
described in Article VII of the Plan and in the Liquidating Trust Agreement.

        76.    “Liquidating Trust Agreement” shall mean the agreement establishing and
delineating the terms and conditions of the Liquidating Trust, a copy of which shall be provided
in a supplement to the Plan.

       77.     “Liquidating Trust Assets” shall mean all of the Assets of the Consolidated NEMF
Debtors, which shall be transferred to the Liquidating Trust pursuant to the Plan. For the avoidance
of doubt, the Assets of the Consolidated Eastern Debtors shall not be transferred to the Liquidating
Trust.

        78.    “Liquidating Trust Beneficiaries” shall mean the Holders of Allowed Claims under
the Plan.

      79.    “Liquidating Trust Expense Reserve” shall mean the reserve established by the
Confirmation Order or other order of the Bankruptcy Court, pursuant to Article VII of the Plan.

        80.      “Liquidating Trust Expenses” shall mean all actual and necessary costs and
expenses incurred on or after the Effective Date in connection with the administration of the Plan,
including, but not limited to, (i) the Liquidating Trustee’s costs, expenses and legal fees incurred
related to filing and prosecuting objections to Claims, (ii) the Liquidating Trustee’s costs, expenses
and legal fees incurred to litigate or settle Causes of Action, including, but not limited to attorneys’
fees, accounting fees, expert witness fees, and all costs related to obtaining and distributing such
recoveries, (iii) all fees, costs or expenses of the Liquidating Trustee incurred pursuant to the

                                                  12
                                                                                 2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                               Document    Page 23 of 149


Liquidating Trust Agreement, including, but not limited to, any professional retained by the
Liquidating Trustee and (iv) all fees payable pursuant to Section 1930 of Title 28 of the United
States Code.

        81.    “Liquidating Trust Protected Parties” shall mean, collectively, the Liquidating
Trust, the Liquidating Trustee, and their respective members, designees, agents, professionals,
employees, managers, partners, actuaries, financial advisors, and attorneys.

        82.      “Liquidating Trustee” shall mean the Person designated pursuant to Article VII of
the Plan to act in accordance with the terms and authority granted under the Plan and Confirmation
Order; provided, however, that the Liquidating Trustee shall not have served as a member of the
Committee. The initial Liquidating Trustee will be Kevin P. Clancy. A copy of the Liquidating
Trustee’s curriculum vitae is attached hereto as Exhibit E.

       83.     “Local Bankruptcy Rules” means the Local Rules of Bankruptcy Practice and
Procedure of the United States Bankruptcy Court for the District of New Jersey, and the general
and chambers rules of the Bankruptcy Court.

       84.     “NEMF Administrative Claim” shall mean the Administrative Claim asserted by
the NEMF Estate against the Estates of Eastern and Carrier in the amount of $6,235,745 relating
to post-petition expenses of Eastern and Carrier that were funded by NEMF during the
administration of these Chapter 11 Cases.

      85.      “Order” means an order or judgment of the Bankruptcy Court, as entered on the
Docket.

        86.    “Other Secured Claim” means any Claim other than a Claim held by the Prepetition
Lenders or by Holders of Auto Insurer Secured Claims and/or Insurer Secured Claims (WC) that
is secured by a Lien on property in which the Estates have an interest, to the extent of the value of
the Holder’s interest in the Estates’ interest in such property, as determined in accordance with
section 506(a) of the Bankruptcy Code, or, in the event that such Claim is subject to a permissible
setoff under section 553 of the Bankruptcy Code, to the extent of such permissible setoff.

       87.   “Permissible Investments” has the same meaning as set forth in the Liquidating
Trust Agreement.

      88.    “Person” has the meaning ascribed to such term in section 101(41) of the
Bankruptcy Code.

        89.     “Petition Date” means February 11, 2019, the date on which the Debtors Filed their
respective petitions for relief commencing the Chapter 11 Cases.

       90.     “Plan” shall mean this Combined Plan of Liquidation and Disclosure Statement
under Chapter 11 of the Bankruptcy Code, as it may be altered, amended, modified or
supplemented from time to time including in accordance with any documents submitted in support
hereof and the Bankruptcy Code or the Bankruptcy Rules. Depending on the context of the
reference “Plan” may mean either or both the Plan of Liquidation contained therein and/or the
Disclosure Statement.

                                                 13
                                                                              2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                               Document    Page 24 of 149


      91.     “Plan Documents” means the Plan and all of the exhibits and schedules and other
documents attached hereto or Filed in connection herewith.

       92.     “Post-Petition Health Care-Related Claim” shall mean any Claim for incurred but
not paid health care-related liabilities, including but not necessarily limited to medical and dental
care, asserted against the Debtors, which Claim arose after the Petition Date through the
termination of the Debtors’ health care plan(s) effective July 31, 2019.

       93.      “Prepetition Lender Parties” or “Prepetition Lenders” shall mean, collectively,
JPMorgan Chase Bank, N.A. (“JPMorgan Chase”), TD Bank, N.A. (“TD Bank”), East West Bank,
Santander Bank, N.A. (“Santander”), Capital One, N.A. (“Capital One”), Wells Fargo Equipment
Finance, Inc. (“Wells Fargo”), Fifth Third Bank (“Fifth Third”), Mercedes Benz Financial Services
USA LLC (“Mercedes Benz”), Webster Capital Finance, Inc. (“Webster Capital”) and VFS US
LLC (“Volvo”).

       94.     “Priority Claims” means, collectively, Priority Non-Tax and Priority Tax Claims.

       95.     “Priority Non-Tax Claim” means any Claim accorded priority in right of payment
under section 507(a) of the Bankruptcy Code, other than a Priority Tax Claim.

        96.    “Priority Tax Claim” means a Claim of a Governmental Unit of the kind specified
in section 507(a)(8) of the Bankruptcy Code.

        97.    “Privilege” means the attorney client privilege, work product protections or other
immunities (including those related to common interests or joint defenses with other parties), or
protections from disclosure of any kind held by the Debtors or their Estates.

       98.    “Proof of Claim” means a timely proof of Claim Filed against any Debtor in the
Chapter 11 Cases.

        99.     “Pro Rata” means the proportion that an Allowed Claim in a particular Class bears
to the aggregate amount of Allowed Claims in that Class, or the proportion of a particular recovery
that a Class is entitled to share with other Classes entitled to the same recovery under the Plan.

        100. “Professional” or collectively “Professionals,” shall mean a Person or Entity
employed pursuant to a Final Order in accordance with Sections 327, 328, or 1103 of the
Bankruptcy Code and to be compensated for services rendered prior to the Effective Date, pursuant
to Sections 327, 328, 329, 330, and 331 of the Bankruptcy Code, or for which compensation and
reimbursement has been allowed by the Bankruptcy Court pursuant to Section 503(b)(4) of the
Bankruptcy Code.

       101. “Professional Fee Claims” means Claims of Retained Professionals for services
rendered and expenses incurred in the Chapter 11 Cases.

        102. “Real Property Motion” means Debtors’ Motion for Order (I)(A) Authorizing the
Private Sale of Certain Real Property Free and Clear of Liens, Claims, Encumbrances, and Other
Interests; (II) Approving the Purchase Agreement; and (III) Granting Related Relief [Docket
No. 701].

                                                 14
                                                                              2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                    Desc Main
                                Document    Page 25 of 149


       103. “Real Property Sale Order” means the Order (I) Authorizing the Private Sale of
Certain Real Property Free and Clear of Liens, Claims, Encumbrances, and Other Interests; (II)
Approving the Purchase Agreement; and (III) Granting Related Relief [Docket No. 761].

       104. “Rejection Claim” means a Claim arising out of the rejection of Unexpired Leases
or Executory Contracts to which a Debtor is a party.

        105. “Rejection Claim Bar Date” means the later of (a) the General Bar Date, and
(b) 5:00 p.m. (prevailing Eastern Time) on the date that is 35 days following the entry of an Order
approving the rejection of an Executory Contract or Unexpired Lease.

        106. “Released Parties” means, collectively, (i) the Debtors, (ii) the Committee; (iii) the
Settling Lenders, and with respect to each of (i), (ii), and (iii), each of their respective current and
former officers, directors, managers, employees, agents, attorneys, financial advisors, accountants,
investment bankers, investment advisors, consultants, agents, representatives and other
professionals.

        107. “Reserves” shall mean, collectively, the reserves, which shall be in one or more
interest bearing accounts, which are established by the Liquidating Trustee as set forth herein and
in accordance with Section 7.1 of the Plan, the amounts of which shall be set by the Bankruptcy
Court in the Confirmation Order, or by another order of the Bankruptcy Court entered prior to the
Effective Date, and which reserves can be modified by the Liquidating Trustee or by entry of an
order by the Bankruptcy Court.

        108. “Retained Professional” means an Entity employed in the Chapter 11 Cases
pursuant to a Final Order in accordance with sections 327 and 1103 of the Bankruptcy Code and
to be compensated for services rendered prior to the Effective Date, pursuant to sections 327, 328,
329, 330, or 331 of the Bankruptcy Code.

        109. “Rolling Stock Sale Order” means the Order (A) Authorizing the Debtors to Sell at
Auction Substantially All of Debtor NEMF’s Personal Property Assets Free and Clear of All Liens,
Claims, Interests, and Encumbrances, (B) Approving Auction Procedures Relating to Such Auction
Sales, and (C) Granting Related Relief [Docket No. 434].

        110. “Rolling Stock Sale Motion” means Debtors’ Motion for Order (I)(A) Approving
Bidding Procedures and Auction and (B) Scheduling Sale Hearing and Approving Notice Thereof;
(II) Authorizing the Sale of Substantially All of the Debtors’ Assets Free and Clear of All Liens,
Claims, Encumbrances, and Other Interests; (III) Authorizing the Assumption and Assignment of
Certain Executory Contracts and Unexpired Leases; and (IV) Granting Related Relief [Docket
No. 141].

       111. “Sale” means the sale of substantially all of the Debtors’ assets as authorized by the
Eastern Sale Order, Real Property Sale Order, and the Rolling Stock Sale Order.

       112. “Schedules” means the Schedules of Assets and Liabilities and Statement of
Financial Affairs filed by each of the Debtors on April 5, 2019 and any and all amendments and
modifications thereto.


                                                  15
                                                                                 2747149.15 115719-100281
Case 19-12809-JKS      Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                Desc Main
                              Document    Page 26 of 149


       113. “Statutory Fees” means any and all fees payable to the United States Trustee
pursuant to section 1930 of title 28 of the United States Code and any interest thereupon.

        114. “Special Administrative Claims Bar Date” means August 12, 2019 at 5:00 p.m.
(prevailing Eastern Time).

       115. “Special Administrative Claims Bar Date Order” means the Amended Order
Establishing a Special Administrative Claims Bar Date for Filing Certain Post-Petition Auto-
Related Claims and Approving the Form and Manner of Notice Thereof entered in the Chapter 11
Cases by the Bankruptcy Court on June 26, 2019 [Docket No. 700].

       116. “Unclaimed Distribution” means a Distribution that is not claimed by a Holder of
an Allowed Claim on or prior to the Unclaimed Distribution Deadline.

        117. “Unclaimed Distribution Deadline” means the date that is sixty (60) days from the
date the Liquidating Trustee makes a Distribution under the Plan to a Holder of an Allowed Claim.

        118. “Unexpired Lease” means a lease, as it may have been amended, restated or
otherwise modified and including any codicils, amendments, exhibits or annexes thereto, if any,
to which one or more of the Debtors is a party that is subject to assumption or rejection under
section 365 of the Bankruptcy Code.

       119. “Unimpaired” means, with respect to a Claim, Equity Interest, or Class of Claims
or Equity Interests, not “impaired” within the meaning of sections 1123(a)(4) and 1124 of the
Bankruptcy Code.

       120.   “United States Trustee” means the United States Trustee for Region 3.

       121.   “Voting Agent” means Donlin Recano & Company, Inc., or any successor thereto.

        122. “Voting Deadline” means the date and time by which all Ballots to accept or reject
the Plan must be received in order to be counted.

                                         ARTICLE II.

                                       BACKGROUND

A.     General Background

       1.     Overview of the Debtors

       The Debtors offered a broad range of transportation services. Debtor New England Motor

Freight, Inc. (“NEMF”) was founded in 1918 in Elizabeth, New Jersey and was a leading less-

than-truckload (“LTL”) carrier with a focus in the Mid-Atlantic, Midwest and Northeast United

States. NEMF also offered LTL services to its customers across the United States and Canada

                                               16
                                                                           2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                                Document    Page 27 of 149


through a number of partnerships and interline carrier arrangements with other LTL providers. In

addition to the LTL business, the Debtors provided truckload (“TL”) services through Debtor

Eastern Freight Ways, Inc. (“Eastern”). Debtor Jans Leasing Corp. (“Jans Leasing”) was a

trucking equipment lessor; Debtor Carrier Industries, Inc. (“Carrier”) offered dedicated third party

logistics services; Debtor Apex Logistics, Inc. (“Apex”) offered transportation brokerage services,

and Debtor NEMF World Transport, Inc. (“NEWT”) provided non-vessel operation common

carrier operations between the United States and Puerto Rico. Debtor NEMF Logistics, LLC

(“Logistics”) was a third-party logistics company specializing in logistics management services,

including warehousing, software, brokerage and support. Debtors Myar, LLC (“Myar”) and

MyJon, LLC (“MyJon”) are both dormant and had no economic actively in 2018. Debtors

Hollywood Avenue Solar, LLC (“Hollywood Solar”) and United Express Solar, LLC (“United

Solar”) were formed to acquire solar arrays for terminals in South Plainfield and Pennsauken, New

Jersey, respectively, at which the Debtors formerly operated.

       MyJon, Hollywood Solar and United Solar were wholly-owned subsidiaries of NEMF.

Myar was a wholly-owned subsidiary of Eastern. The remaining Debtors were all sister entities

owned solely by The Shevell Dynasty Trust, or by the Shevell Dynasty Trust and Myron P. Shevell

(“Mr. Shevell”).

               (a)     NEMF: LTL Business

       NEMF operated as a super-regional provider of LTL trucking services in fifteen (15) states,

spanning from Maine to Chicago, and into northeastern Kentucky and all of Virginia. This was

the Debtors’ core business segment. NEMF had approximately $345 million in gross revenues in

2017, representing approximately 92% of combined total gross revenues for the Debtors in 2017.

The Debtors estimated that NEMF generated gross revenues of approximately $343 million in

2018. In addition to its operations through terminals located in fifteen (15) states in the Northeast,

                                                 17
                                                                               2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                 Desc Main
                               Document    Page 28 of 149


Mid-Atlantic and Midwest, NEMF was able to reach an estimated 85% of the U.S. population

through partnerships with other leading regional carriers. Likewise, through partnerships with

Canadian carriers, NEMF was also able to reach the entire Canadian population.

               (b)    Eastern: TL Business

       Eastern was based in South Brunswick, New Jersey and was established in 1994 to provide

TL services within the Northeast and Mid-Atlantic.           Gross revenues for Eastern were

approximately $30.2 million in 2017, representing approximately 8% of the combined total gross

revenues for the Debtors in 2017. The Debtors estimated that Eastern generated gross revenues of

approximately $31.0 million in 2018. Eastern principally provided overnight or same-day delivery

with an average length of haul of about 400 miles. Eastern used many of the same terminals and

facilities as NEMF.

               (c)    Carrier: Third Party Logistics Business

       Carrier was a third-party logistics company that provided supply chain management and

logistical planning services. Carrier’s gross revenues represented less than 1% of the Debtors

combined total gross revenues in 2017 and 2018.

               (d)    Apex: Brokerage Business

       Apex was a brokerage company offering transportation solutions across the country. Apex

provided LTL and TL management services and parcel audit from origin to point of sale, including

full track and trace systems, as well as partial and periodic reports to monitor shipping progress,

service levels, cost effectiveness and other performance indicators. Apex typically handled

shipping assignments that NEMF and Eastern choose not to handle. Gross revenues for Apex in

2017 and 2018 were de minimis.




                                                18
                                                                             2747149.15 115719-100281
Case 19-12809-JKS            Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                                    Document    Page 29 of 149


                (e)     NEWT: Puerto Rico Business

        NEWT was a non-vessel operation common carrier that provided service between the

United States and Puerto Rico. NEWT offered a barge service with a carrier out of the port of

Pennsauken, New Jersey to San Juan, Puerto Rico. NEWT also offered vessel services out of the

ports of Jacksonville, Florida and Houston, Texas to Puerto Rico. NEWT’s gross revenues in 2017

and 2018 represented less than 1% of the Debtors’ gross revenues.

                (f)     Jans Leasing: Equipment Rental Business

        Jans Leasing was in the business of leasing trucking rigs, trailers and related equipment.

Jans Leasing’s gross revenues in 2017 and 2018 represented less than 1% of the Debtors’ gross

revenues.

                (g)     Hollywood Solar, United Solar, NEMF Logistics, MyJon and Myar

        Hollywood Solar, United Solar, NEMF Logistics, MyJon and Myar were either dormant

or generating de minimis revenues. Collectively, they generated less than four-tenths of one

percent of the Debtors’ 2018 revenues.

        2.      Prepetition Capital Structure

                (a)     Secured Debt

                        i.       Vehicle Financing

        The Debtors’ primary secured debt is for vehicle and related equipment financing related

to its fleet of vehicles. The Debtors believe that each of these vehicle financing transactions is

evidenced by a separate note and security agreement providing for liens on specific financed fleet

vehicles and related equipment (the “Vehicle Financing Agreements”). As of the Petition Date,

the Debtors had outstanding obligations for vehicles and equipment with 10 separate lenders2



2
 The lenders under the Vehicle Financing Agreements are JPMorgan Chase, TD Bank, East West Bank, Santander,
Capital One, Wells Fargo, Fifth Third, Mercedes Benz, Webster Capital and Volvo.

                                                    19
                                                                                   2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                Desc Main
                                Document    Page 30 of 149


(together, the “Vehicle Lenders”) in the outstanding principal aggregate amount of approximately

$57.1 million exclusive of interest and fees. Of that amount, approximately $47.4 million was

owed by NEMF and approximately $9.7 million was owed by Eastern. Pursuant to ¶12(h) of the

Rolling Stock Sale Order, the Committee was to conduct a review of the Vehicle Financing

Agreements by June 17, 2019 (the “Initial Challenge Deadline”). The Initial Challenge Deadline

was extended through and until August 9, 2019 (the “First Extended Challenge Deadline”).

[Docket No. 688]. The First Extended Challenge Deadline was extended through and until

September 9, 2019 (the “Second Extended Challenge Deadline”).             [Docket No. 785].       In

accordance with the Second Extended Challenge Deadline, the Committee reviewed

approximately one hundred and sixty (160) Vehicle Financing Agreements and over 2,000 titles

to vehicles and equipment.

                       ii.     Letters of Credit (Partially Secured Up to Deposit Amounts)

       NEMF obtained various letters of credit to support workers compensation insurance and

fleet vehicle and automobile insurance, in the aggregate amount of approximately $30.4 million

(the “Letters of Credit”). As of the Petition Date, none of the Letters of Credit were drawn upon.

However, because NEMF was unable to successfully renew or replace the existing Letters of

Credit prior to the expiration of the current Letters of Credit, each insurance company beneficiary

under each Letter of Credit drew upon its Letter of Credit, as explained more fully below.

       The Letters of Credit lenders are JPMorgan Chase, TD Bank, Santander, East West Bank

and Capital One (the “L/C Lenders”). The Letters of Credit, and the principal amount of claims

based on the Letters of Credit, are as follows:

 Bank           L/C Amount               Beneficiary        Purpose             Exp. Date
 JPMorgan Chase $    7,850,000           Hartford           Work. Comp.         4/1/19
                $    2,450,000           United Safety      Fleet               4/10/19
                $       46,000           Travelers          Work. Comp.         3/31/20


                                                  20
                                                                             2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                 Desc Main
                               Document    Page 31 of 149


 Bank                L/C Amount          Beneficiary         Purpose            Exp. Date
 TD Bank             $    6,000,000      Hartford            Work. Comp         2/1/20
                     $    1,585,000      Fidelity            Work. Comp         5/1/19
                     $    1,000,000      Arch                Work. Comp         4/1/19
                     $      573,000      Liberty             Work. Comp         3/31/19
                     $      125,000      Hartford            Personal Auto      4/10/19
 East West Bank      $    5,951,656      Protective          Fleet              4/10/19
 Santander           $    1,419,907      Protective          Fleet              4/10/19
                     $    2,167,437      Protective          Fleet              4/10/19
                     $      800,000      Hartford            Work. Comp.        3/31/19
 Capital One         $      428,000      Liberty             Work. Comp.        3/31/19
 Total:              $ 30,396,000

       The East West Bank Letters of Credit are supported by unsecured guarantees provided by

Eastern and Carrier. The JPMorgan Chase Letters of Credit are supported by unsecured guarantees

provided by Eastern, Carrier and Apex. The TD Bank Letters of Credit are also supported by

unsecured guarantees provided by Eastern, Carrier and Apex, which entities guaranteed, inter alia,

NEMF’s obligations in connection with the TD Bank Letters of Credit in an amount up to but not

exceeding $1 million pursuant to three (3) Limited Guaranty Agreements, each effectively dated

April 5, 2013 (collectively, the TD Limited Guaranty Agreements”). In addition, Eastern, Carrier

and Apex guaranteed, inter alia, NEMF’s obligations in connection with the TD Bank Letters of

Credit, among other obligations, pursuant to three (3) Guarantee Agreements executed by each for

the benefit of TD, each dated May 27, 2015, each in an amount up to but not exceeding

$12.5 million (plus interest, costs, expenses and such other items described therein).

       Certain of the L/C Lenders held deposit accounts belonging to the Debtors which may give

rise to liens or setoff rights. Prior to the Petition Date, TD Bank had frozen approximately

$2.8 million of the Debtors’ cash in deposit accounts with TD Bank. As of the Petition Date, the

Debtors also had cash in deposit accounts with JPMorgan Chase (approximately $6.45 million);

East West Bank ($506.90); Capital One ($534.80); and Santander ($836.48). None of those four

(4) banks took action to freeze their deposit accounts.

                                                21
                                                                             2747149.15 115719-100281
Case 19-12809-JKS                 Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                         Desc Main
                                         Document    Page 32 of 149


                             iii.     Insurance Premium Financing

           The Debtors also had secured insurance premium financing debt with: (i) Bank Direct

Capital Finance with regard to workers compensation insurance and umbrella insurance in the

approximate outstanding amount of $968,728 (as of December 31, 2018); and (ii) Agile Premium

Finance for cargo insurance in the outstanding approximate amount of $40,818 (as of December

31, 2018).3 The amounts owed are secured by the Debtors’ reversionary interest in unearned

premiums held by the relevant insurance companies.

                    (b)      Unsecured Debt

                             i.       Letters of Credit

           As discussed above, the Debtors’ obligations under the Letters of Credit on the Petition

Date totaled approximately $30.4 million. The claims of the L/C Lenders are only partially

secured to the extent an L/C Lender had a deposit account holding the Debtors’ cash, and only as

to those L/C Lenders’ rights to setoff. In the aggregate, the L/C Lenders are substantially

unsecured.

                             ii.      Trade and Other Debt

           The Debtors owed their trade creditors approximately $9.5 million as of the Petition Date.

The Debtors also owed approximately $3.2 million in other unsecured liabilities as of the Petition

Date, including approximately $1.7 million pursuant to a pension settlement agreement. Pursuant

to the Bar Date Order, the deadline to file all or substantially all general unsecured claims against

the Debtors’ estates, including, without limitation, any claims arising under section 503(b)(9) of

the Bankruptcy Code (each, a “503(b)(9) Claim”) was June 18, 2019. Certain trade creditors have

asserted 503(b)(9) Claims in the total amount of approximately $2,684,349, which, if Allowed,



3
    These obligations were satisfied under the authority of the order entered at Dkt. No. 47

                                                            22
                                                                                               2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                    Desc Main
                               Document    Page 33 of 149


will constitute Allowed Administrative Expense Claims. The Debtors estimate that, net of certain

credits and setoffs, the Estates’ liability on 503(b)(9) Claims is approximately $1,970,523.

               (c)     Equity Holders

       The equity interest in each of the Debtors are owned as follows:

               a.      NEMF’s equity interests are owned by Shevell Dynasty Trust (97.3041%)
                       and Myron P. Shevell (2.6959%);

               b.      Apex’s equity interests are owned by Shevell Dynasty Trust (90%) and
                       Myron P. Shevell (10%);

               c.      Carrier’s equity interests are owned by Shevell Dynasty Trust (96.9%) and
                       Myron P. Shevell (3.1%);

               d.      Eastern’s equity interests are owned by Shevell Dynasty Trust (96.9%) and
                       Myron P. Shevell (3.1%);

               e.      Jans Leasing’s equity interests are owned by Shevell Dynasty Trust (100%);

               f.      NEWT’s equity interests are owned by Shevell Dynasty Trust (100%);

               g.      MyJon, Hollywood Solar and United Solar are wholly-owned subsidiaries
                       of NEMF; and

               h.      Myar is a wholly-owned subsidiary of Eastern.

B.     Events Leading to the Chapter 11 Filing

       Prior to the Petition Date, several factors severely impacted the profitability of the Debtors’

businesses, ultimately prompting the liquidity crisis that dictated the Debtors’ decision to

commence the Chapter 11 Cases in order to conduct an orderly liquidation of their assets. While

the Debtors’ operations were profitable for decades since the current ownership group acquired

NEMF in 1977, the Debtors suffered a downward trend over recent years, which was exacerbated

in late 2018 by the unexpected loss of key accounts, the shortage of drivers, a new Union contract

with onerous retroactive terms, and the L/C Lenders’ ultimate unwillingness to restructure the

Debtors’ letters of credit obligations under terms acceptable to the Debtors.



                                                 23
                                                                                2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                               Document    Page 34 of 149


       Changes and competition within the industry had an ongoing negative impact on the

Debtors’ revenues. Prior to the Petition Date, the Debtors’ workforce comprised of approximately

3,450 full-time and part-time employees. The Union workforce consisted of approximately: 1,425

truck drivers, and 475 dock workers, for a total of approximately 1,900 Union employees. The

non-union workforce consisted of, approximately: 145 truck drivers at Eastern, 600 part-time

workers (primarily dock workers), and 805 other employees, for a total of approximately 1,550

non-union employees. Employee costs for the Debtors were, in the aggregate, substantially above

industry norms. Most of the LTL companies competing with the Debtors operate under non-

unionized conditions. At the same time, there has been an industry-wide shortage of drivers, which

put the Debtors, with an aging fleet of vehicles, at a severe disadvantage.

       Due to the above-described factors, among others, prior to the Petition Date, the Debtors

experienced severe liquidity constraints. While the Debtors made extensive efforts to reduce costs

and re-focus business, such efforts were not enough to effectively reduce losses and stave off a

bankruptcy filing.

       The Debtors engaged in negotiations with the L/C Lenders in an attempt to renew each of

the thirteen (13) Letters of Credit, ten (10) of which had expiration dates in March and April of

2019, with corresponding renewal deadlines in February and March of 2019. These negotiations

were ultimately unsuccessful.

       Beginning in the second half of 2018, the Debtors entered into negotiations with JP Morgan

Chase to consolidate all of the Letters of Credit. These negotiations continued for several months

and the Debtors believed they would ultimately be successful. On December 20, 2018, the Debtors

retained Phoenix Executive Services, LLC (“Phoenix”) to assess the situation, analyze the

Debtors’ liquidity position, and take over the negotiations with the L/C Lenders to implement a



                                                24
                                                                              2747149.15 115719-100281
Case 19-12809-JKS            Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                             Desc Main
                                    Document    Page 35 of 149


debt consolidation and restructuring plan. Shortly thereafter, NEMF released its results for the

third quarter of 2018. Unfortunately, after JP Morgan Chase reviewed those results, it determined

not to proceed under the original terms it had proposed to the Debtors with respect to the debt

consolidation and restructuring proposal that had been under negotiation.

         Beginning in early January 2019, and continuing for approximately three (3) weeks, the

Debtors’ Chief Restructuring Officer, Vincent Colistra (the “CRO”), (who was acting as the

Debtors’ Chief Restructuring Advisor (“CRA”) until being appointed as CRO on February 7,

2019) attempted to negotiate renewals of the Debtors’ thirteen (13) letters of credit with five (5)

different banks, ten (10) of which had expiration dates in March and April of 2019.

         On January 18, 2019, TD Bank advised it would agree to hold off on making a

determination not to renew its Letters of Credit in order to give Phoenix time to complete its cash

flow analysis, but also advised that it would agree to renew its Letters of Credit only if all the other

L/C Lenders agreed to renew their respective Letters of Credit. At that point, the CRA had secured

tentative commitments from three (3) of the other four (4) L/C Lenders to renew.4 The following

week, however, one of the L/C Lenders informed the CRA that it would not proceed with the

renewal commitment unless the Debtors agreed to (i) provide additional collateral as security for

the Letters of Credit, and (ii) obtain a commitment from the Debtors’ equity holders to put

additional capital into the companies.

         On January 25, 2019, TD Bank declared a default under its Letters of Credit agreement and

placed an administrative freeze on Debtors’ deposit accounts with TD Bank, which held at that

time approximately $2.8 million. The Debtors disputed TD Bank’s administrative freeze on their


4
  Capital One advised the CRA that it would not renew, but due to the relatively small size of its letter of credit
($428,000), the Debtors had the ability to offer, and the Debtors did offer, to collateralize the Capital One debt with
cash at another one of the L/C Lenders. At that point, the Capital One negotiations were effectively put on hold while
the Debtors focused on the more material negotiations with the other L/C Lenders.

                                                         25
                                                                                             2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                   Desc Main
                                Document    Page 36 of 149


deposit accounts, and also disputed the defaults alleged by TD Bank. During the Chapter 11 cases,

the Debtors, the Committee and TD Bank resolved these disputes pursuant to settlement

agreement, which the Bankruptcy Court approved pursuant to Bankruptcy Rule 9019. [See Docket

No. 882].

       On January 29, 2019, on the last day to provide notice of non-renal under the applicable

agreements, TD Bank sent a notice to Arch Insurance Company of non-renewal of a $1.0 million

Letter of Credit which was issued for the benefit of Arch Insurance Company in support of certain

workers compensation insurance. This Letter of Credit was due to expire on April 1, 2019.

       Shortly thereafter, the CRA reached out to Santander Bank and East West Bank, both of

which also advised that they would not renew their Letters of Credit. JPMorgan Chase advised

that, because it had not received the additional collateral it requested, it did not plan to renew.

       Around this same time, the CRA received several significant financial reports concerning

the Debtors. First, Phoenix completed its seventeen (17) week cash flow projection for each of

the eleven (11) Debtors individually, and on a consolidated basis, which showed that NEMF would

burn approximately $18 million cash during that period; the Debtors overall would burn

approximately $16 million cash during the same period. Second, the Debtors’ chief financial

officer provided Phoenix with the Debtors’ preliminary 4th quarter and year-end results for 2018.

The results showed NEMF had experienced a 4th quarter operating loss of $8.4 million; the

Debtors overall experienced a 4th quarter operating loss of $7.3 million. NEMF’s 12-month

results for 2018 showed an aggregate operating loss of $20.9 million; the Debtors overall

experienced an aggregate operating loss of $16.2 million in 2018. Additionally, the Debtors’ 2018

EBITDA was only $1.5 million. Significantly, however, the Debtors were facing a projected debt

service in 2019 of over $19 million, comprised primarily of principal payments on the rolling



                                                  26
                                                                                2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                 Desc Main
                               Document    Page 37 of 149


stock, plus applicable interest on the overall debt. At the same time, the Debtors’ year-end cash

position for 2018 was $7.8 million, representing a $16.4 million year over year reduction from

year-end 2017. Finally, the Debtors’ management provided Phoenix with a preliminary 2019

budget showing a projected 12-month loss of $24 million.

       Armed with the foregoing financial analysis and projections, and in light of the anticipated

non-renewal of the Letters of Credit, the CRA determined that the only viable option was to begin

a process of orderly liquidation of all of the Debtors’ assets. On January 30, 2019, the CRA

recommended to the Debtors’ equity holders and board of directors that the Debtors commence an

orderly liquidation process after considering an out-of-court workout and a reorganization

proceeding.

       The Debtors therefore determined to transition all of their focus and efforts immediately

into wind-down operations and liquidation, under the protection of chapter 11, and immediately

engaged Debtors’ counsel.

C.     The Chapter 11 Cases

       On February 11, 2019, the Debtors commenced these Chapter 11 Cases. To minimize the

adverse effects of the commencement of these Chapter 11 Cases, and to provide the Debtors with

the liquidity necessary to implement their wind-down and liquidation plan, the Debtors requested

a variety of relief in the “First Day” Pleadings. The relief sought therein was necessary to permit

an effective transition into Chapter 11 and wind-down operations. In sum, the First Day Pleadings

were intended to provide the Debtors with the infrastructure necessary to conduct an orderly

liquidation.

       Absent the ability to access cash and continue existing business processes to conduct an

orderly liquidation, as sought in the First Day Pleadings, the Debtors’ Estates would have suffered

immediate and irreparable harm. Included in the First Day Pleadings was the retention of Vincent

                                                27
                                                                             2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                   Desc Main
                               Document    Page 38 of 149


Colistra as CRO. In the CRO’s opinion, approval of the relief requested in the First Day Pleadings

would minimize disruptions to the Debtors’ wind-down operations, thereby preserving and

maximizing the value of the Debtors’ Estates for the benefit of their creditors, employees and

customers.

       1.      “First Day” and Related Motions

       On or shortly after the Petition Date, the Debtors filed a number of motions and applications

seeking certain relief, commonly referred to as “first day” motions, that were essential for the

Debtors’ transition to Chapter 11 and an orderly wind-down and liquidation of the Debtors. A

summary of the relief obtained pursuant to these motions is set forth below:

              Debtors’ Application for Expedited Consideration of First Day Matters. The
               Debtors sought entry of an Order designating their First Day Pleadings as requiring
               expedited consideration before this Court. On February 11, 2019, the Bankruptcy
               Court entered an Order granting the relief requested in the application [Docket
               No. 24].

              Debtors’ Motion for an Order Pursuant to Bankruptcy Rule 1015 Directing Joint
               Administration of the Debtors’ Chapter 11 Cases. The Debtors sought entry of an
               Order directing the joint administration of the Chapter 11 Cases and consolidation
               thereof for procedural purposes only. On February 13, 2019, the Bankruptcy Court
               entered an Order granting the relief requested in the motion [Docket No. 44].

              Application for Designation as Complex Chapter 11 Cases. The Debtors sought
               entry of an Order designating the Debtors’ Chapter 11 Cases as a complex
               Chapter 11 case pursuant to Exhibit F to the Court’s General Order Governing
               Procedures for Complex Chapter 11 Cases. On February 13, 2019, the Bankruptcy
               Court entered an Order granting the relief requested in the motion [Docket No. 45].

              Debtors’ Motion for Entry of an Order Extending Debtors’ Time to File Their
               Schedules and Statements. The Debtors sought authorization to extend their
               deadline for filing Schedules and Statements in connection with the Chapter 11
               Cases. On February 13, 2019, the Bankruptcy Court entered an Order granting the
               relief requested in the motion [Docket No. 41].

              Debtors’ Motion for an Order: (I) Granting the Debtors an Extension of Time to
               File Their List of Creditors; (II) Authorizing the Debtors and/or Their Agent to (A)
               Prepare a Consolidated List of Creditors in Lieu of a Mailing List and (B) Mail
               Initial Notices; and (III) Granting Related Relief. The Debtors sought entry of an
               Order granting them an extension of time to file their list of all creditors, granting

                                                28
                                                                               2747149.15 115719-100281
Case 19-12809-JKS    Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                    Desc Main
                            Document    Page 39 of 149


            them authorization to file a consolidated list of creditors and interest holders as well
            as filing a consolidated list of the Debtors’ thirty five (35) largest unsecured
            creditors. On February 13, 2019, the Bankruptcy Court entered an Order granting
            the relief requested in the motion [Docket No. 40].

           Debtors’ Application for Entry of an Order Authorizing the Retention and
            Appointment of Donlin, Recano & Company, Inc. as Claims and Noticing Agent
            Effective as of the Petition Date. The Debtors sought authorization to retain DRC
            as their claims and noticing agent for the Chapter 11 Cases. On February 13, 2019,
            the Bankruptcy Court entered an Order granting the relief requested in the
            application [Docket No. 48].

           Application of Debtors (i) to Retain Phoenix Executive Services, LLC and (ii)
            Designate Vincent J. Colistra as Chief Restructuring Officer to the Debtors, Nunc
            Pro Tunc to the Petition Date. The Debtors sought authorization to retain Vincent
            J. Colistra and Phoenix as their CRO. On February 13, 2019, the Bankruptcy Court
            entered an Order granting the relief requested in the application [Docket No. 42].

           Debtors’ Motion for Order: (I) Authorizing but not Directing the Debtors to (A)
            Pay Prepetition Wages, Salaries and Related Obligations, (B) Pay and Remit
            Prepetition Payroll Taxes and Other Deductions to Third Parties, and (C) Honor
            Employee Benefit Programs in the Ordinary Course of Business, (II) Authorizing
            and Directing Banks to Honor Checks and Transfers for Payment of Prepetition
            Employee Obligations; and (III) Granting Related Relief. The Debtors sought
            authorization to pay prepetition wages, salaries, benefits and related obligations,
            pay and remit prepetition payroll taxes and other deductions to third parties, honor
            employee benefit programs, including severance payments, in the ordinary course
            of business; and authorizing and directing banks to honor checks and transfers for
            payment of prepetition employee obligations. On February 13, 2019, the
            Bankruptcy Court entered an Order granting the relief requested in the motion
            [Docket No. 46].

           Debtors’ Motion for Entry of Interim and Final Orders: (A) Authorizing the
            Debtors to (I) Continue Their Cash Management System, (II) Honor Certain
            Related Prepetition Obligations, (III) Maintain Existing Business Forms, and (IV)
            Continue to Perform Intercompany Transactions; (B) Authorizing and Directing
            the Debtors’ Banks to Honor All Related Payment Requests; (C) Granting Interim
            and Final Waivers of the Debtors’ Compliance With Section 345(b) of the
            Bankruptcy Code; (D) Scheduling a Final Hearing; and (E) Granting Related
            Relief. The Debtors sought entry of interim and final orders authorizing the Debtors
            to (i) continue their Cash Management System; (ii) honor certain related prepetition
            obligations; (iii) maintain existing Business Forms in the ordinary course of
            business, and (iv) continue to perform Intercompany Transactions in the ordinary
            course as necessary during the wind-down period. The Debtors also request the
            order provide additional relief, including: (a) the authorizing and directing the
            Debtors’ Banks to honor all related payment requests; (b) granting interim and final
            waivers of the Debtors’ compliance with the deposit and investment guidelines set

                                              29
                                                                             2747149.15 115719-100281
Case 19-12809-JKS    Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                            Document    Page 40 of 149


            forth in section 345(b) of the Bankruptcy Code, (c) scheduling a final hearing to
            consider entry of an order approving the relief requested in the Cash Management
            Motion on a final basis, and (d) granting related relief. On February 13, 2019, the
            Bankruptcy Court entered an Order granting the relief requested in the motion on
            an interim basis [Docket No. 39] and thereafter entered an Order granting the relief
            requested in the motion on a final basis on May 22, 2019 [Docket No. 603].

           Debtors’ Motion For Interim and Final Orders Under Section 366 of the
            Bankruptcy Code (A) Prohibiting Utility Providers From Altering, Refusing, or
            Discontinuing Service, (B) Deeming Utilities Adequately Assured of Future
            Performance, (C) Establishing Procedures For Resolving Requests For Additional
            or Different Adequate Assurance of Payment, and (D) Scheduling a Final Hearing.
            The Debtors sought entry of interim and final orders (i) prohibiting utility providers
            from altering, refusing, or discontinuing service to the Debtors merely because of
            the filing of bankruptcy or the failure to pay pre-petition amounts due; (ii) deeming
            utility providers adequately assured of future performance; and (iii) establishing
            procedures for resolving requests for additional or different adequate assurance of
            payment. On February 13, 2019, the Bankruptcy Court entered an Order granting
            the relief requested in the motion on an interim basis [Docket No. 43] and thereafter
            entered an Order granting the relief requested in the motion on a final basis on
            March 6, 2019 [Docket No. 171].

           Debtors’ Motion for Order (I) Authorizing the Debtors to (A) Continue Prepetition
            Insurance Programs, (B) Pay any Prepetition Premiums and Related Obligations,
            and (C) Renew or Enter Into New Insurance Arrangements; and (II) Granting
            Related Relief. The Debtors sought entry of an order (i) authorizing, but not
            directing, the Debtors, in their sole discretion, to (a) continue various pre-petition
            insurance policies and premium financing agreements; and (b) pay all pre-petition
            and post-petition obligations in respect thereof in the ordinary course of their
            business. On February 13, 2019, the Bankruptcy Court entered an Order granting
            the relief requested in the motion [Docket No. 47].

           Debtors’ Motion for Entry of Order (I) Authorizing the Debtors to Pay Certain
            Prepetition Taxes and Fees in the Ordinary Course of Business and (II) Authorizing
            Banks and Financial Institutions to Honor and Process Checks and Transfers
            Related Thereto. The Debtors sought entry of an Order authorizing the Debtors to
            pay (i) certain prepetition use, mileage/highway use, fuel, franchise, ad valorem
            and other taxes and (ii) certain prepetition tolls, fees, licenses and other similar
            charges and assessments, which accrued or arose in the ordinary course of business
            before the Petition Date. On February 15, 2019, the Bankruptcy Court entered an
            Order granting the relief requested in the motion [Docket No. 57].

           Debtors’ Motion for Interim and Final Orders (I) Authorizing Use of JP Morgan
            Chase Bank, N.A.’s Cash Collateral Pursuant to 11 U.S.C. § 363, (II) Granting
            Adequate Protection Pursuant to 11 U.S.C. §§ 361 and 363, (III) Modifying the
            Automatic Stay, and (IV) Scheduling a Final Hearing Pursuant to Bankruptcy Rule
            4001 (the “Chase Cash Collateral Motion”); and Debtors’ Motion for Interim and

                                             30
                                                                           2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                                Document    Page 41 of 149


                Final Orders (I) Authorizing Use of TD Bank N.A.’s Cash Collateral Pursuant to
                11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361
                and 363, (III) Modifying the Automatic Stay, and (IV) Scheduling a Final Hearing
                Pursuant to Bankruptcy Rule 4001 (the “TD Cash Collateral Motion,” and together
                with the “Chase Cash Collateral Motion,” the “Cash Collateral Motions”). On
                February 24, 2019, the Bankruptcy Court entered the interim Order granting the
                relief requested in the Cash Collateral Motions [Docket No. 101] and thereafter
                entered the second interim order on March 9, 2019 [Docket No. 202]. On June 11,
                2019, the Bankruptcy Court entered the third interim order [Docket No. 665]. As
                set forth in the interim, first interim, second interim, and third interim Orders, the
                Debtors were authorized to utilize the cash collateral during the interim periods.
                The third interim order permitted the Debtors interim use of the cash collateral
                through September 3, 2019 in an amount not to exceed $2,943,100, which is funded
                by and apportioned between Chase and TD in the amounts of $2,043,100 from
                Chase and $900,000 from TD. As of the date hereof, the Debtors have returned all
                cash collateral to Chase and TD, respectively.

       2.       Appointment of the Committee

       On February 26, 2019, the Office of the United States Trustee for the District of New Jersey

notified the Court that, on February 21, 2019, it had appointed the Committee in accordance with

section 1102 of the Bankruptcy Code. The Committee consists of the following members: (a)

Raymond E. Goad, Jr., IAM National Pension Fund; (b) Tiffany Engelhuber, AAA Cooper

Transportation; (c) Spryte Kimmey, Landstar Transportation Logistics, Inc.; (d) Richard Klein,

Superior Distributors Co., Inc., and (e) Gregory J. Creighan, Guttman Oil Co. The Committee

selected Dawn Bower, Landstar Global Logistics, Inc., as its Chairperson.

       3.       Employment of Professionals and Advisors by Debtors and the Committee

       The Bankruptcy Court entered Orders authorizing the Debtors to retain Gibbons P.C. as

bankruptcy counsel [Docket No. 239] and to retain and compensate the following professionals

and advisors:

                (a)    Phoenix Executive Services, LLC, as Debtors’ financial advisor, and Vince
                       Colistra as Chief Restructuring Officer [Docket No. 42];

                (b)    Wasserman, Jurista & Stolz, as conflicts counsel [Docket No. 240];



                                                 31
                                                                               2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                   Desc Main
                               Document    Page 42 of 149


               (c)     Donlin, Recano & Company, Inc., as administrative advisor [Docket
                       Nos.102, 285];

               (d)     Whiteford Taylor & Preston LLP, as special counsel [Docket No. 448];

               (e)     Taylor & Martin, Inc., as auctioneers [Docket Nos. 288, 740];

               (f)     WithumSmith+Brown PC, as accountant [Docket No. 299];

               (g)     A. Atkins Appraisal Corp., as appraiser [Docket No. 531]; and

               (h)     Akerman LLP, as special counsel [Docket No. 582].

       In addition, the Bankruptcy Court entered Orders authorizing the Committee to retain

Elliott Greenleaf, P.C. [Docket No. 398] and Lowenstein Sandler LLP, as its counsel [Docket

No. 400] and to retain CohnReznick LLP as the Committee’s financial advisor [Docket No. 399].

       4.      Sale Processes

               (a)     Eastern and Carrier

       On March 25, 2019, the Debtors filed a motion to approve bidding procedures and auction

in connection with the sale of substantially all of Debtors Eastern Freight Ways, Inc. and Carrier

Industries, Inc.’s assets and certain rolling stock owned by NEMF (the “Eastern Sale Motion”)

[Docket No. 335].     The Eastern Sale Motion sought (i) approval of the bid procedures in

connection with the sale and (ii) approval of the sale to the stalking horse purchaser or the highest

or otherwise best bidder at an auction.

       On April 8, 2019, the Bankruptcy Court held a hearing on the bid procedures portion of the

relief requested in the Sale Motion and, that same day, entered an Order [Docket No. 427]

approving such relief. Pursuant to such Order, the Debtors were authorized to conduct an auction

on May 14, 2019 if they received one or more qualified bids (other than the stalking horse bid) by

May 9, 2019.

       On April 18, 2019, the Debtors filed their notice of stalking horse designation with bid

protections and amended bidding procedures [Docket No. 477]. In accordance with the bidding

                                                 32
                                                                               2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                               Document    Page 43 of 149


procedures Order, the Debtors designated Estes Express Lines (“Estes”) as the stalking horse

purchaser.

       On May 10, 2019, the Debtors filed a notice of cancellation of auction and selection of

stalking horse bidder as the successful bidder [Docket No. 560]. The notice stated that the Debtors

did not receive any qualified bids prior to the bid deadline and that the Debtors selected Estes, the

stalking horse bidder, as the successful bidder.

       The Bankruptcy Court approved the sale to Estes at the May 16, 2019 sale hearing and

entered the Eastern Sale Order on May 16, 2019 [Docket No. 583]. The Order authorized the

going concern sale (the “Going Concern Sale”) of Eastern and Carrier to Estes.

       The Going Concern Sale closed on May 31, 2019. As part of the sale, 500 items of trucking

rolling stock were conveyed to Estes for a total purchase price of just over $15 million, and

satisfied the principal amount of nine (9) secured loans.

               (b)     Auction Motion

       On February 28, 2019, the Debtors’ filed a motion to authorize the sale of certain NEMF

rolling stock through an auction process, see Dkt. 141 (the “Auction Motion”) and sought to retain

Taylor & Martin, Inc. (“Taylor & Martin”) as auctioneer, see Dkt. 139. Certain of the lenders

(including EastWest Bank, TD Bank, Santander Bank, Capital One and VFS US, LLC), filed

objections to the proposed auction terms and procedures in the Auction Motion. Following several

days of hearings, including live testimony, the Court ultimately approved both retention of Taylor

& Martin and the auctions. [See Docket No. 434].

               (c)     Rolling Stock Auctions

       On May 30, 2019, the Debtors started a six-week auction process of selling off rolling

stock, which was the largest bankruptcy auction of its kind, according to Taylor & Martin.

Ultimately, the auctions brought in an aggregate total of $45.9 million to the Estates.

                                                   33
                                                                              2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                               Document    Page 44 of 149


       On July 30, 2019, Taylor & Martin filed its final expense report (the “Final Expense

Report”). [Docket No. 767]. On August 5, 2019, VFS US LLC filed an objection to the Final

Expense Report [Docket No. 773], arguing that it is owed $16,150 from Taylor & Martin under

the 85% guaranty. The following chart compares the auction results to the loan balances for each

of the equipment lenders, and also sets forth the amounts of “guarantee” payments made by Taylor

& Martin to certain lenders, pursuant to the Bankruptcy Court’s sale order authorizing the auctions.




                                                34
                                                                              2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                Desc Main
                               Document    Page 45 of 149




                                                                       85% of
                 Cum. Total     Cum.                                   Cum. T&M Cum.
                 Loan           Auction       Cum.         Cum.        Low Gty  Guarantee
 Banks           Balances       Price         (Deficiency) Equity      Am’t.    Am’t
 Fifth Third     $6,796,224     $5,299,350    ($1,496,874)
 Capital One     $1,913,407     $1,416,500    ($496,907)
 JPMorgan Chase $3,638,974      $3,737,900                 $98,926
 Mercedes Benz   $6,026,263     $3,914,000    ($2,112,263)
 East West Bank $8,381,905      $6,326,850    ($2,055.055)
 Santander       $5,345,072     $4,106,550    ($1,238,522)
 TD Bank         $6,728,262     $5,304,500    ($1,423,762)
 Volvo           $1,013,863     $917,500      ($96,363)                $1,147,500    $230,000
 Webster Capital $802,304       $729,450      ($72,854)                $880,600      $151,150
 Wells Fargo     $3,159,000     $2,538,050    ($620,950)
 Total           $43,805,273    $34,290,650   ($9,613,549) $98,926     $2,028,100    $381,150

               (d)    11700 NW 36th Avenue, Miami, Florida

       On June 28, 2019, the Debtors filed a motion seeking an entry of an order authorizing the

private sale of certain commercial/industrial real property located at 11700 NW 36th Avenue,

Miami, FL 33167 along with certain improvements and fixtures [Docket No. 701] (the “Real

Property Motion”).

       On July 25, 2019, the Bankruptcy Court entered an order [Docket No. 761], which

approved the Real Property Motion. Pursuant to the purchase and sale agreement with ATI

Container Services, LLC, which was executed on June 12, 2019, the purchase price was

$3,515,000.00. [Docket No. 761]. The sale closed on August 19, 2019.

               (e)    Company Vehicle Sale to Mr. Shevell

       On July 25, 2019, the Bankruptcy Court entered an order [Docket No. 762], which

approved the private sale of certain vehicles owned by the Debtors. Pursuant to the asset purchase

and sale agreement, the Debtors’ former CEO, Myron P. Shevell, purchased nine (9) of the vehicles

for a total purchase price of $282,000.00.




                                                35
                                                                            2747149.15 115719-100281
Case 19-12809-JKS     Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00             Desc Main
                             Document    Page 46 of 149


      5.     Financial Summary of Chapter 11 Operations and Asset Sales




Note 1: Reflects operating collections for both NEMF and Eastern/Carrier.
Note 2: This amount includes all unencumbered asset sales: Unencumbered Rolling Stock,
        Unencumbered Misc. Shop Equipment, Private Car Sale, Miami Property Sale, Insurance
        Rebates, and TD’s Final $900K transfer.
Note 3: Reflects all payments made through week ending 10/13.




                                            36
                                                                       2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                               Document    Page 47 of 149




       6.      Rejection of Executory Contracts and Leases

       On March 21, 2019, the Debtors filed a motion to reject certain non-residential real

property leases of terminals used by the Debtors as part of their business operations, as of various

lease surrender dates which conformed to the Debtors’ projected wind-down of operations and/or



                                                37
                                                                              2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                               Document    Page 48 of 149


auction sales at such locations (the “Lease Rejection Motion”). [Docket No. 297]. The Lease

Rejection Motion included staggered lease rejection dates in order to accommodate the Debtors’

rolling stock auctions sales without disruptions, which took place at twelve (12) of the terminals

used by the Debtors. No objections were filed as to the Lease Rejection Motion. The Court entered

an Amended Order [Docket No. 478] approving such rejection motion on April 18, 2019.

       On May 23, 2019, the Debtors filed a second motion to reject certain executory contracts

and unexpired leases and establishing a claims bar date (the “Second Lease Rejection Motion”).

[Docket No. 613]. The Second Lease Rejection Motion sought to reject certain service contracts

between Eastern and various service providers, which Estes decided not to assume at closing. No

objections were filed as to the Second Lease Rejection Motion. The Court entered an Order

[Docket No. 691] approving the Second Lease Rejection Motion on June 20, 2019.

       Except as otherwise provided for herein, this Plan shall be deemed a motion to reject all

remaining executory contracts and unexpired leases that were not previously rejected, or were not

previously assumed and assigned in connection with the sale transactions described herein. The

bar date for rejection damages claims shall be set forth in the Confirmation Order. A non-exclusive

list of certain executory contracts and unexpired leases resolved pursuant to this Plan shall be

provided as a supplement to the Plan.

       7.      WARN Act Litigation

               (a)    Adversary Proceeding No. 19-01073

       Shortly after the Petition Date, the Debtors terminated the vast majority of their 3,450 full

and part-time employees, of which 1,900 were members of the International Association of

Machinists and Aerospace Workers AFL-CIO (the “Union”). A severance and healthcare package

for the terminated Union employees, negotiated with the Union on the eve of the Chapter 11 filings

and thereafter offered to all terminated non-union employees, was approved by the Court on

                                                38
                                                                              2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                                Document    Page 49 of 149


March 1, 2019 (the “Global Settlement Order”) [Docket No. 155]. This settlement was enhanced

before being filed with the Court by further negotiations with attorneys who filed a WARN Act

Class Action Complaint shortly after the Petition Date. The potential risk to the Debtors’ estates

arising from employment-related claims, including the WARN Act Class Actions, could have

potentially reached approximately $27.7 million. As part of the settlement, the Debtors agreed to

pay $13.2 million to the terminated employees, which the CRO believes resulted in approximately

$14.5 million in savings to the Debtors’ Estates. In exchange, (i) the Union employees agreed to

release, discharge, and covenant not to sue Debtors or any of its related entities based on any and

all claims, demands, suits or grievances of whatever kind or sort, known or unknown, including,

but not limited to, claims arising out of or in connection with any collective bargaining relationship

with the Debtors, the collective bargaining agreement, and any other connection between the

Union and the Debtors, including those claims arising out of any state, local or federal law,

including in particular the federal WARN Act, and any similar state or local law and (ii) the non-

Union employees agreed to release the Debtors and its affiliated companies and their current and

former officers, directors, agents, employees, successors and assigns from all claims, demands,

actions and liabilities, whether known or unknown such non-union employee may have against

them or any one of them in any way related to their employment by the Debtors and/or the

termination of that employment, including those claims arising under the federal WARN Act or

any similar state or local law.

               (b)     Adversary Proceeding No. 19-01163

       On April 9, 2019, the law firm of Outten & Golden LLP filed a second WARN Act

complaint, seeking to certify a class that includes those employees who neither accepted anything

in exchange for their WARN Act claims nor executed valid releases, including those on leave

under the Debtors’ policies and those who the Debtors considered part-time. By agreement of the

                                                 39
                                                                               2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                 Desc Main
                               Document    Page 50 of 149


parties, and with the Court’s approval, the Debtors’ deadline to answer or respond to the complaint

has been extended through and including November 1, 2019. Based on the information currently

available, the Debtors and Committee estimate that the maximum potential exposure is

approximately $1.1 million. The Debtors and Committee believe that the Debtors have valid

defenses to the action and absent an agreement to resolve the matter with opposing counsel may

be required to litigate such defenses before the Court.

       8.      Life Insurance Note Receivable

       The Debtors made certain premium payments on four (4) policies of insurance on the life

of Mr. Shevell aggregating $10,000,000, and Shevell family trusts issued notes to the Debtors

memorializing the obligation to repay the amount of the premium payments (in the aggregate, the

“Life Insurance Note Receivable”). As of the Petition Date, the Life Insurance Note Receivable

was $5,208,569 inclusive of approximately $2 million of accrued interest. The Life Insurance

Note Receivable is secured by collateral assignments to the Debtors of the four (4) life insurance

policies. The Life Insurance Note Receivable is payable upon the death of Mr. Shevell, who is

currently eighty-four (84) years old. The current annual premium on the four (4) insurance policies

is approximately $141,500.

       9.      Settlement with Certain Prepetition Lenders

       During the course of the liquidation of the Debtors’ assets disputes subsequently arose

between the Debtors, Committee, and Prepetition Lenders relating to, among other things, the

validity of claims, administrative expenses and professional fees, and creditor recoveries,

including, but not limited to $5,958,117 held in escrow from the Eastern Sale (the “Escrow Funds”)

relating to a $6,235,745 administrative claim asserted by the NEMF estate against the Eastern and

Carrier estates (the “NEMF Administrative Claim”). As of the date hereof, the Debtors and

Committee reached settlement agreements (each a “Lender Settlement Agreement” and,

                                                40
                                                                             2747149.15 115719-100281
Case 19-12809-JKS           Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                           Desc Main
                                   Document    Page 51 of 149


collectively, the “Lender Settlement Agreements”) with Santander Bank, N.A., Fifth Third Bank,

Wells Fargo Equipment Finance, Inc., and VFS US LLC (collectively, the “Settling Lenders”).

and, together with the Debtors and Committee, the “Settling Parties”). The Debtors and the

Committee have reached agreements in principle with JPMorgan Chase Bank, N.A. and MBFS

USA LLC/Daimler AG, which agreements are subject to final client review and approval (together

with the Settling Lenders, the “Settling Parties”).Negotiations continue between the Debtors,

Committee, and the following lenders: Webster Capital Finance, Inc.; Capital One, N.A.; East

West Bank; and T.D. Bank, N.A. A motion to approve the Lender Settlement Agreements pursuant

to Bankruptcy Rule 9019 was filed with the Bankruptcy Court on October 21, 2019 [Docket No.

___] (the “Lender 9019 Motion I”).

        Generally, each of the Settling Parties has agreed to the following:

                 (a)      The Settling Parties have agreed to resolve the dispute over the NEMF
                          Administrative Claim so that 75% of the NEMF Administrative claim
                          ($4,676,809) shall be paid from the Escrow Funds to NEMF and the Eastern
                          and Carrier bankruptcy estates retain the balance ($1,281,308).

                 (b)      The Plan has been shared with the Settling Parties who support the Plan,
                          and any and all final successor documents, amendments, and supplements
                          related to the Plan that substantially conform to the agreements set forth in
                          Lender Settlement Agreements. The Settling Parties shall not object to the
                          Court’s confirmation of the Plan and shall affirmatively vote in favor of the
                          Plan, including, but not limited to the provisions of the Lender Settlement
                          Agreements, which are incorporated herein.5

                 (c)      The Committee’s Challenges have expired.

                 (d)      The Settling Parties and the Debtors shall support the Committee’s
                          recommendations to establish a post-Plan confirmation trust and to appoint
                          Kevin Clancy, having offered a monthly flat fee for his services, as its
                          trustee.

                 (e)      The Committee’s and Debtors’ professionals shall provide reporting to each
                          Settling Party and the Committee from October 1, 2019 through the

5
 Some of the Settling Lenders reserve the right to object to provisions of the Plan not specifically provided for or
addressed in the Lender Settlement Agreements.

                                                        41
                                                                                          2747149.15 115719-100281
Case 19-12809-JKS            Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                              Desc Main
                                    Document    Page 52 of 149


                           effective date of the Plan in order to provide controls on the accrual and
                           amount of administrative claims.6 Each Settling Party’s right to object to
                           unreasonable fees and expenses from October 1, 2019 through the effective
                           date of the Plan shall be reserved. Each Settling Party agrees that the
                           Eastern and Carrier bankruptcy estates shall continue to pay an allocation
                           of 16% of the professional fees as currently budgeted by the Debtors and
                           the Committee.

                  (f)      The Debtor and the Committee agree that each Settling Lender shall have
                           an allowed unsecured claim against the consolidated NEMF estates7 in the
                           amount of the Settling Lender’s deficiency claim in NEMF after application
                           of all adequate assurance payments and receipt of sale proceeds (the
                           ”NEMF Claim”). The Settling Lender shall also have allowed unsecured
                           claims against the consolidated Eastern and Carrier estates in the amount of
                           the Settling Lender’s proof of claim amount in the Eastern and Carrier case
                           minus adequate protection payments and proceeds it received in connection
                           with the Eastern sale (the Eastern Claims, together with the NEMF Claim,
                           the “Claims”). Settling Lenders have guarantees against the Eastern and
                           Carrier estates on behalf of NEMF obligations and can assert the full
                           amount of their proof of claim against NEMF in guarantee claims against
                           the Eastern and Carrier estates without the need to reduce the guarantee to
                           the amount of the NEMF Claim under the “Limitation-of-Dividend
                           Approach” as adopted in Ivanhoe Bldg. & Loan v. Orr, 295 U.S. 243, 55
                           Sup. Ct. 685, 79 L. Ed. 1419 (1935) and its progeny. However, the Settling
                           Lender shall receive no more in total than the face value of the NEMF claim
                           plus reasonable attorney’s fees, expenses, and interest, as applicable.8

                  (g)      Each of the Claims shall be allowed pursuant to the Court’s Order approving
                           the Lender 9019 Motion I, or subsequently filed 9019 motion, as applicable,
                           and shall be included in the Plan as an Allowed Claim.


6
  Some Settling Lenders have reviewed the estate professional’s fees and expenses to date, including weekly reporting
by the CRO, budgets, and filed fee applications, and have found those fees and expenses reasonable. The Settling
Lenders have agreed that the go forward reporting and efforts by the estate professionals to coordinate and allocate
tasks amongst estate professionals addresses concerns regarding professional fees.
7
  New England Motor Freight, Inc. (7697); NEMF World Transport, Inc. (2777); Apex Logistics, Inc. (5347); Jans
Leasing Corp. (9009); Myar, LLC (4357); MyJon, LLC (7305); and NEMF Logistics, LLC (4666). These entities
were either not operating or were consolidated into the New England Motor Freight operations because they had de
minimis assets or operations.
8
  The Settling Lender shall be permitted to assert the full amount of its Claims for Plan voting and Plan distribution
purposes. See In re Realty Assocs. Sec. Corp., 66 F. Supp. 416, 424 (E.D.N.Y. 1946), aff'd sub nom. Kelby v.
Manufacturers Tr. Co., 162 F.2d 350 (2d Cir. 1947), and aff'd in part, modified in part, 163 F.2d 387 (2d Cir. 1947)
(“[T]he holder of a claim upon which several parties are liable may prove its entire claim against the estate of any who
become bankrupt and recover dividends calculated on the basis of such entire claim as it existed when the petition was
filed, without regard to partial payments made by other obligors until from all sources it has been paid in full.”).
Settling Lenders have guarantees against the Eastern and Carrier estates on behalf of NEMF obligations and can assert
the full amount of their proof of claim in NEMF in guarantee claims against the Eastern and Carrier estates without
reduction for proceeds or adequate assurance received under the In re Realty Assocs. Sec. Corp., case. See also
Ivanhoe Bldg. & Loan v. Orr, 295 U.S. 243, 55 Sup. Ct. 685, 79 L. Ed. 1419 (1935).

                                                          42
                                                                                             2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                 Desc Main
                                Document    Page 53 of 149


       In addition, the Debtors, Committee and each Settling Lender have reconciled the claims

filed by each Settling Lender to account for the proceeds each Settling Lender received on account

of the NEMF Sale, the Going Concern Sale of Eastern and Carrier to Estes, adequate protection

payments, as well as with respect to each Settling Lender’s asserted administrative expense claims,

if any, and their unsecured deficiency claims. The reconciled amounts are reflected in Article IV

as qualified in its entirety by Articles V and VI of the Plan.

       As the Lender Settlement Agreements are subject to Bankruptcy Court approval, none of

the above-referenced settlement terms shall be deemed incorporated into the Plan until such time

as the respective Lender Settlement Agreement is approved pursuant to Bankruptcy Rule 9019.

For the avoidance of doubt, any subsequent motion filed to approve additional lender settlement

agreements, if any, shall be approved pursuant to Bankruptcy Rule 9019 and incorporated into the

Plan upon approval by the Court.

       TD Bank NA reached a partial settlement with the Committee and the Debtors in exchange

for resolution of the opposition of the Official Committee of Unsecured Creditors (the

“Committee”) to the Motion, such opposition filed by letter dated March 19, 2019, to the Court

[D.E. 282] (“Committee Objection”) to the Motion of T.D. Bank, N.A. (“TD Bank”) For Relief

From The Automatic Stay To Exercise Its Rights And Remedies With Respect To Four Deposit

Accounts [D.E. 134]. As a result of the resolution of the Committee Objection, TD Bank NA agreed

to resolve the dispute over the NEMF Administrative Claim so that 75% of the NEMF

Administrative claim ($4,676,809) shall be paid from the Escrow Funds to NEMF and the Eastern

and Carrier bankruptcy estates retain the balance ($1,281,308).

       10.     Settlement with Equity Holders and Affiliates

       Following its appointment herein, the Committee was designated and authorized by the

Debtors to undertake the identification, investigation, presentment, and potential resolution of any

                                                 43
                                                                              2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                   Desc Main
                               Document    Page 54 of 149


and all claims and causes of action that could be asserted against the Equity Holders and Affiliates.

The Committee worked with the Debtors and the Debtors’ CRO to obtain information necessary

to complete its investigation and regularly updated the Debtors on its efforts and negotiations. The

Committee was further authorized by the Debtors to explore the best manner in which to both

monetize and maximize the value of the Life Insurance Note Receivable.

       The Committee conducted an extensive investigation of potential claims and causes of

action against the Equity Holders and Affiliates. The Committee presented these alleged claims

and causes of action to the Equity Holders and Affiliates. The Equity Holders and Affiliates

disputed the factual and legal basis for each of the asserted claims and causes of action presented

by the Committee. Thereafter, and over a period of several months, the Committee and the Equity

Holders and Affiliates exchanged information and engaged in extensive negotiations in an attempt

to resolve the asserted claims and causes of action presented by the Committee. As part of those

negotiations, the Equity Holders and Affiliates expressed a desire to assist the Committee and the

Debtors with the cost of liquidating the Debtors’ assets and in maximizing the value of the Life

Insurance Note Receivable for the benefit of the Debtors’ Estates and their Creditors.

       The extensive and protracted negotiations between the parties resulted in the Committee,

the Debtors, and the Equity Holders and Affiliates reaching a global agreement and settlement for

the resolution of any and all asserted claims and causes of action, the cash monetization of the Life

Insurance Note Receivable, relinquishment and waiver of claims, and other financial assistance

and contributions by the Equity Holders and Affiliates to the Debtors and their Estates.

Accordingly, and without admitting any liability, but with the good faith intention of assisting the

Estates in enhancing distributions to Creditors, the Equity Holders and Affiliates, the agreed to

resolve and settle fully any and all asserted and potential claims and causes of action, and entered



                                                 44
                                                                               2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                Desc Main
                               Document    Page 55 of 149


into a settlement agreement (the “Equity Holders and Affiliates Settlement”), which will be

submitted to the Bankruptcy Court for approval pursuant to Bankruptcy Rule 9019, with all terms

and provisions of the settlement to be incorporated and restated in this Plan for ratification and

implementation. The Plan shall serve as and be deemed a motion for entry of an order by the

Bankruptcy Court under Bankruptcy Rule 9019 approving the Equity Holders and Affiliates

Settlement.

       The terms of the Equity Holders and Affiliates Settlement are as follows:

       A.      The Equity Holders and Affiliates shall remit to the Debtors and the Debtors’

Estates cash and non-cash contributions and consideration comprised of cash in the total sum of

$6,100,000 (the “Cash Payment”), relinquishment of certain Lease Rejection Claims, the

assumption of debt, and the relinquishment of any and all other Claims. The Cash Payment shall

be paid in the following manner:

               i.     An initial cash payment in the amount of $2,000,000 (the “Initial Payment”)

       shall be paid into an escrow account with Whiteford, Taylor & Preston LLP within five (5)

       business days after the entry of a Final Order of the Bankruptcy Court approving the Equity

       Holders and Affiliates Settlement Agreement.

               ii.    The remaining balance of $4,100,000 of the Cash Payment (the “Final

       Payment”) shall be paid on the date of transfer of the Life Insurance Note Receivable to

       the Equity Holders and Affiliates (or their designee), and conditioned upon the entry of a

       Final Order of the Bankruptcy Court confirming the Plan. The Initial Payment shall be

       released from escrow and paid to the Debtors or Liquidating Trustee, as applicable, at the

       time that the Final Payment is paid to the Debtors or Liquidating Trustee, as applicable,




                                               45
                                                                            2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                               Document    Page 56 of 149


       subject to the use of funds provision contained in Section 2(c) of the Equity Holders and

       Affiliates Settlement Agreement.

               iii.    $500,000 of the Cash Payment shall be a contribution earmarked for the

       Liquidating Trust and used for the purposes of implementing the Plan, claims reconciliation

       and claims objections, the pursuit of avoidance actions, and any other actions necessary to

       complete the administration of the Chapter 11 Cases.

               iv.     The Equity Holders and Affiliates will, in their sole discretion, but without

       affecting in any way the distribution of the Cash Payment agreed to and provided for under

       this Plan, determine and designate the allocation of the cash and non-cash contributions

       and consideration among the settlement and release of asserted claims and causes of action

       against the Equity Holders and Affiliates, the assets being transferred by the Debtors or the

       Liquidating Trustee, as applicable, to the Equity Holders and Affiliates pursuant to the

       Equity Holders and Affiliates Settlement Agreement, and the obligations being assumed

       by the Equity Holders and Affiliates pursuant to the Equity Holders and Affiliates

       Settlement Agreement.

       B.      Transfer of Life Insurance Note Receivable. Upon the entry of a Final Order of the

Bankruptcy Court confirming this Plan and payment in full of the Cash Payment, the Debtors or

Liquidating Trustee shall take all actions necessary and deliver all documents necessary to transfer

the Life Insurance Note Receivable to the Equity Holders and Affiliates (or their designees). The

Committee agrees to support and assist in such efforts as may be required. Attached as Exhibits

to the Equity Holders and Affiliates Settlement Agreement are the documents to be executed and

delivered by the Debtors to effectuate the transfer of the Life Insurance Note Receivable.




                                                46
                                                                              2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                   Desc Main
                               Document    Page 57 of 149


       C.      Transfer of Solar Generation Systems and Debt Assumption. Upon the entry of a

final order of the Bankruptcy Court confirming this Plan, the Debtors shall take all actions

necessary and deliver all documents necessary to transfer ownership of the solar power generation

systems located at 1618 Union Avenue, Pennsauken, New Jersey and 3101 Hollywood Avenue,

S. Plainfield, New Jersey, together with all rights, claims, and interests of the Debtors relating to

the solar power generation systems to the Equity Holders and Affiliates (or their designee). The

Committee agrees to support and assist in said transfer as may be required. The Equity Holders

and Affiliates (or their designee) shall assume the debt obligations of the Debtors to Public Service

Electric and Gas Company (“PSEGC”) in the maximum amount of $1,140,814 as well as any

PSEGC true-up, such true-up not to exceed $5,000.00, relating to the solar power generation

systems. Attached as Exhibits to the Equity Holders and Affiliates Settlement Agreement are the

documents to be executed and delivered by the Debtors to effectuate the transfer of the solar

generation systems and the assumption of debt. Upon entry of a Final Order approving this Plan,

the bankruptcy cases of Debtors Hollywood Avenue Solar, LLC and United Express Solar, LLC

shall be dismissed.

       D.      Lease Rejection Damages Claims. The Equity Holders and Affiliates filed Proofs

of Claim for lease rejection damages in the total amount of $11,827,660.38 (the “Lease Rejection

Claims”). The Equity Holders and Affiliates agree to vote the Lease Rejection Claims in favor of

the Combined Plan and Disclosure Statement, provided that the Combined Plan and Disclosure

Statement incorporates all terms of the Equity Holders and Affiliates Settlement, including the

releases for the Equity Holders and Affiliates, the Debtors’ Estates and Committee provided

therein, and provided further, however, that the Equity Holders and Affiliates shall not be obligated

to vote Lease Rejection Claims that have been pledged as collateral (the “Pledged Claims”) to



                                                 47
                                                                               2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                                Document    Page 58 of 149


certain mortgage lenders if such mortgage lenders do not consent to the voting of the Pledged

Claims. The Equity Holders and Affiliates agree to relinquish any and all Distributions relating to

the Lease Rejection Claims from the Debtors’ Estates, except for the Pledged Claims. The Equity

Holders and Affiliates will relinquish any and all Distributions relating to the Pledged Claims only

upon the consent of the certain mortgage lenders. In the absence of such relinquishment of the

Distributions for the Pledged Claims, any Distributions relating to the Pledged Claims shall be

paid to the applicable claim holder and thereafter remitted to the certain mortgage lenders in

accordance with their applicable loan agreements. In such event, simultaneously with the receipt

of any Distribution, the Equity Holders and Affiliates shall make repayment to the Debtors’ Estates

or the Liquidating Trust, as applicable, in an amount equal to such Distributions. For the avoidance

of doubt, in the event of a potential repayment to the Debtors’ Estates, the net economic effect is

that the Equity Holders and Affiliates shall not receive any Distribution or dividend from the

Debtors’ Estates.

       E.      Combined Plan and Disclosure Statement. The Equity Holders and Affiliates

Settlement shall be fully incorporated into this Plan and the Plan shall be consistent in all respects

with all terms and provisions of the Equity Holders and Affiliates Settlement Agreement, including

but not limited to, the releases for the Equity Holders and Affiliates, the Debtors’ Estates and

Committee contained therein. These mutual releases are included in this Plan with all other

releases as part of the section entitled Exculpation, Releases and Injunctions. Any order approving

this Plan shall be in a form and substance acceptable to the Equity Holders and Affiliates, the

Debtors, and the Committee.




                                                 48
                                                                               2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                               Document    Page 59 of 149


       11.     Claims Process and Bar Date

               (a)     Section 341(a) Meeting of Creditors

       On April 10, 2019, the United States Trustee held a meeting of creditors under Bankruptcy

Code § 341 in these Chapter 11 cases.

               (b)     Schedules and Statements

       On April 5, 2019, each of the Debtors, as debtors in possession, filed their respective

Schedules of Assets and Liabilities and related Statement of Financial Affairs. On May 7, 2019,

NEMF and Eastern filed Amended Schedules of Assets and Liabilities for all Debtors. On

August 26, 2019, NEMF and Eastern filed a second Amended Schedules of Assets and Liabilities

for all Debtors related to certain Auto Liability Claims.

               (c)     Bar Dates

       Pursuant to the Bar Date Order, the Bankruptcy Court established, among others, the

following bar dates for filing Proofs of Claim:

               (i)     General Bar Date/Government Bar Date: June 18, 2019 at 5:00 p.m.
                       (prevailing Eastern Time) as the deadline for creditors holding pre-petition
                       claims (including any 503(b)(9) Claims) to file Proofs of Claim in the
                       Chapter 11 Cases; August 12, 2019 at 5:00 p.m. (prevailing Eastern Time)
                       as the deadline for all Governmental Units to file Proofs of Claim in the
                       Chapter 11 Cases;

               (ii)    Amended Schedules Bar Date: With respect to any Claim affected, as
                       described in the Bar Date Order, by the Debtors’ amendment, if any, of the
                       Amended Schedules, the holder of any such affected Claim must file a Proof
                       of Claim on or before the later of (i) the General Bar Date or (ii) 5:00 p.m.
                       (prevailing Eastern Time) or 60 days after the Debtors provide notice to the
                       holder of the amendment whichever is later; and

               (iii)   Rejection Claims Bar Date: With respect to Claims arising from the
                       Debtors’ rejection of Executory Contracts or Unexpired Leases pursuant to
                       section 365 of the Bankruptcy Code, any such Creditor must file a Proof of
                       Claim based on such rejection by the later of (i) the General Bar Date or (ii)
                       5:00 p.m. (prevailing Eastern Time) on the date that is 30 days following
                       the entry of the Order approving the rejection of an Executory Contract or



                                                  49
                                                                              2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                 Desc Main
                               Document    Page 60 of 149


                      Unexpired Lease under which the Person or Entity asserting such claim is a
                      party.

               (d)    Special Administrative Claims Bar Date for Auto Liability Claims

       Pursuant to the Special Administrative Claims Bar Date Order, the Bankruptcy Court

established August 12, 2019 at 5:00 p.m. (prevailing Eastern Time) as the deadline for any person

or entity holding or asserting an administrative expense claim relating to Auto Liability Claims

which arose from the Petition Date through April 9, 2019.

               (e)    Post-Petition Health Care Claims Bar Date

       The Debtors shall file a motion with the Bankruptcy Court to establish a date prior to the

Effective Date, or as early thereafter as the Bankruptcy Court may approve, as the deadline for any

person holding or asserting an Administrative Expense Claim relating to Post-Petition Health

Care-Related Claim to assert such Claims.

       12.     Auto Liability Claims Protocol

       The Debtors are party to several insurance contracts related to their commercial trucking

operations:

               a.     An Excess Indemnity Contract with United States Fire Insurance Company
                      (“U.S. Fire”) for the period April 10, 2018 through April 10, 2019 related
                      to Auto Liability Claims (the “U.S. Fire Contract”).

               b.     A Large Fleet Trucking Excess Contract with Protective Insurance
                      Company (“Protective”) for the period April 10, 2017 to April 10, 2018 (the
                      “2017-2018 Protective Contract”).

               c.     A Large Fleet Trucking Excess Contract with Protective for the period
                      April 10, 2016 to April 10, 2017 (the “2016-2017 Protective Contract”).

               d.     A Large Fleet Trucking Excess Contract with Protective for the period
                      April 1, 2015 to April 11, 2017 (the “2015-2017 Protective Contract”).

               e.     A Fleet Trucking Excess Contract with Protective for the period April 10,
                      2014 to April 10, 2016 (the “2014-2016 Protective Contract,” and
                      collectively with the 2015-2017 Protective Contract, the 2016-2017
                      Protective Contract, the 2017-2018 Protective Contract, and the U.S. Fire


                                                50
                                                                             2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                               Document    Page 61 of 149


                       Contract, the “Excess Indemnity Contracts,” and each individually an
                       “Excess Indemnity Contract”).

The terms and provisions contained in each of the Excess Indemnity Contracts speak for

themselves and govern the obligations of the parties to each such contract. Notwithstanding, the

Debtors represent that the terms and conditions are materially the same across all of the Excess

Indemnity Contracts.    Under the Excess Indemnity Contracts’ self-retention provisions, the

Debtors are self-insured for the first $500,000 in damages, fees and costs (the “Self-Retention”).

The Auto Insurers are obligated to indemnify one or more of the Debtors for amounts paid by the

Debtors on a per occurrence basis above the Self-Retention.

       In order to guarantee the Debtors’ obligations to the public for the payment of claims within

the Self-Retention (and above, up to $1,000,000 “for each accident”), both U.S. Fire and Protective

filed Surety Bonds with federal and state regulatory agencies and others. The Debtors signed

various collateral and indemnity agreements with U.S. Fire and Protective providing for

reimbursement to U.S. Fire and Protective, respectively, by the Debtors if U.S. Fire and/or

Protective made payments of claims under the Surety Bonds because of the Debtors’ inability or

refusal to make such payments. The Surety Bonds are judgment bonds under which the Auto

Insurer “agree[s] to be responsible for the payment of any final judgment or judgments against

[one or more of the Debtors] for public liability, property damage, and environmental restoration

liability claims”, including any final judgment issued against one or more of the Debtors relating

to Auto Liability Claims, in the amount of $1,000,000 “for each accident”. Surety Bonds, pp. 1-

2. The Auto Insurers retain the right and ability to settle and pay such claims prior to judgment

without interference or objection by the Debtors. In exchange for the foregoing surety obligations,

the Debtors executed various collateral and indemnity agreements with the Auto Insurers

providing for the Debtors’ indemnification of the Auto Insurers for payments pursuant to the terms


                                                51
                                                                              2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                 Desc Main
                               Document    Page 62 of 149


and conditions of the Surety Bonds because of the Debtors’ inability or refusal to make such

payments.

       As collateral to secure the Debtors’ Self-Retention and potential indemnification

obligations, the Debtors caused letters of credit to be issued in favor of both Protective and

U.S. Fire. After receiving notice by certain lenders that the Debtors’ letters of credit with those

lenders would not be renewed, both Protective (in the amount of $9,539,000) (the “Protective Auto

Liability LC Proceeds”) and U.S. Fire (in the amount of $2,450,000) (the “U.S. Fire Auto Liability

LC Proceeds,” and collectively with the Protective Auto Liability LC Proceeds, the “Auto Liability

LC Proceeds”) drew down on their respective letters of credit. The Protective Auto Liability LC

Proceeds were paid by East West Bank and Santander Bank, and the U.S. Fire Auto Liability LC

Proceeds were paid by JPMorgan Chase Bank, N.A. (collectively, the “Payor Banks”).

       On the Petition Date, there were approximately 73 active lawsuits involving Auto Liability

Claims with loss dates since 2014 pending against the Debtors (with approximately 63 of those

lawsuits having a driver formerly employed by the Debtors named as a co-defendant) in state and

federal courts across multiple states (the “Auto Liability Actions”). Approximately 227 Proofs of

Claim were filed which could be characterized as Auto Liability Claims, which includes Claims

related to the Auto Liability Actions.

       On March 14, 2019, the Debtors commenced an adversary proceeding styled New England

Motor Freight, Inc., et al. v. State Farm Mutual Automobile Insurance Company, a/s/o Riquet

Simplice, et. al., Adv. Pro. No. 19-01119 in the United States Bankruptcy Court for the District of

New Jersey (the “Auto Liability Injunction Action”). The purpose of the Auto Liability Injunction

Action was to (i) seek a preliminary injunction under 11 U.S.C. §§ 105(a) and 362(a) enjoining

the continuation or commencement of any action against any of the Debtors’ employees and/or



                                                52
                                                                             2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                Desc Main
                                Document    Page 63 of 149


former employees (collectively, the “Drivers”) potentially liable for Auto Liability Claims, and/or

(ii) extend the automatic stay to protect the Debtors’ estates on account of possible indemnity

claims the Drivers may possess against the Debtors if judgment is entered against a Driver in any

Auto Liability Action.

       On April 16, 2019, the Court entered a temporary restraining order in the Auto Liability

Injunction Action staying the Auto Liability Actions (the “TRO”), and directed the parties to meet

and confer regarding a consensual protocol to govern the orderly resolution of all Auto Liability

Claims. The Court subsequently extended the TRO, with the consent of the parties—including the

Auto Insurers and an ad hoc group of counsel representing Holders of Auto Liability Claims—

while those discussions continued, including through the General Bar Date and the Special

Administrative Claims Bar Date. The TRO is presently in effect through November 5, 2019.

       The Auto Liability Claims Protocol; Proposed Settlement With the Auto Insurers

       The Debtors, the Committee, U.S. Fire, and Protective are continuing to negotiate the terms

of a proposed Auto Liability Claims Protocol. The Plan shall serve as and be deemed a motion for

entry of an order by the Bankruptcy Court under Bankruptcy Rule 9019 approving the proposed

Auto Liability Claims Protocol between the Debtors, the Committee, U.S. Fire, and Protective, the

terms of which are set forth in the proposed Auto Liability Claims Protocol Settlement Agreement,

attached as Exhibit C hereto. Generally, Holders of Auto Liability Claims shall not be entitled to

receive any Distribution under the Plan from the Liquidating Trust Assets, but shall be entitled to

receive up to 100% of the agreed upon, settled or judgment value of an Auto Liability Claim from

the Protective Auto Liability LC Proceeds and/or the U.S. Fire Auto Liability LC Proceeds (as

applicable), and/or the Auto Insurers directly. Except as otherwise modified by the Auto Liability

Protocol, the Debtors and the Auto Insurers reserve all of their rights under the Excess Indemnity

Contracts, the Surety Bonds, and/or any and all collateral and/or indemnity agreements between

                                                53
                                                                             2747149.15 115719-100281
Case 19-12809-JKS            Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                            Desc Main
                                    Document    Page 64 of 149


the Debtors and an Auto Insurer relating in any way to one or more Excess Indemnity Contracts

or Surety Bonds. Pursuant to the Auto Liability Claims Protocol, after the final resolution of all

Auto Liability Claims by the Auto Insurers, the Auto Insurers, consistent with the terms of any

applicable contractual obligations and applicable law, shall turn over any excess Auto Liability

LC Proceeds to the Liquidating Trust, and upon the Effective Date the Payor Bank(s) shall be

deemed to have released and shall have no rights and no claims against the Auto Insurers relating

to any excess Auto Liability LC Proceeds. As more fully set forth in the Auto Liability Claims

Protocol, to the extent an Auto Insurer has exhausted its respective Auto Liability LC Proceeds,

any Auto Insurer Unsecured Indemnity Claim held by such Auto Insurer shall be deemed waived,

released, and discharged against the Debtors and/or the Liquidating Trust as of the Effective Date

of the Plan, and such Auto Insurer shall not be entitled to any Distribution from the Liquidating

Trust Assets on account of such Auto Insurer Unsecured Indemnity Claim. The Debtors and the

Committee believe that the proposed Auto Liability Claims Protocol is in the best interests of the

Debtors and will provide an orderly procedure with respect to the determination of the Class 5B

Auto Liability Claims, the Class 3A Auto Insurer Secured Claims and the Class 5C Auto Insurer

Unsecured Indemnity Claims.

         The Auto Liability Claims Injunction and Mandatory ADR Procedures9

         The alternative dispute resolution procedures (the “ADR Procedures”) described in the

proposed Auto Liability Claims Protocol Settlement Agreement shall apply to all Holders of Auto

Liability Claims whether or not such Holder has filed a Proof of Claim against one or more of the

Debtors. Pursuant to the Auto Liability Claims Injunction contained in Article X(D) of the Plan,

all Holders of Auto Liability Claims shall be prohibited from taking any of the following actions


9
 This summary is not intended to be a complete recitation of the Auto Liability Claims Protocol, which is set forth in
Exhibit C hereto.

                                                         54
                                                                                            2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                     Desc Main
                               Document    Page 65 of 149


for the purpose of, directly or indirectly, litigating, collecting, recovering, or receiving payment

of, on account of or with respect to any Auto Liability Claims, from or against the Debtors, the

Drivers, the Debtors’ Estates, all Estate representatives, the Exculpated Parties, and the Released

Parties and/or the Liquidating Trust (collectively, the “Auto Liability Claims Released Parties”),

or from or against the Auto Insurers, until such Holder participates in the ADR Procedures set

forth in the Auto Liability Claims Protocol, including, but not limited to:

               a.      commencing, conducting or continuing in any manner, directly or
                       indirectly, any suit, action or other proceeding (including a judicial, arbitral,
                       administrative or other proceeding) in any forum against or affecting the
                       Auto Liability Claims Released Parties and/or the Auto Insurers or any
                       property or interests in property of the Auto Liability Claims Released
                       Parties and/or the Auto Insurers; and

               b.      proceeding in any manner in any place with regard to any matter that is
                       subject to resolution pursuant to the ADR Procedures, except in conformity
                       and compliance with the ADR Procedures contained in the Auto Liability
                       Claims Protocol.

       Following the Effective Date, each Holder of an Auto Liability Claim — either individually

or through its agents, attorneys and representatives — shall engage with the applicable Auto

Insurer pursuant to the ADR Procedures in a good faith effort to resolve the Auto Liability Claims.

       Litigation After Unsuccessful Mandatory Mediation

       Should an Auto Liability Claim fail to be resolved pursuant to the ADR Procedures, the

applicable Auto Insurer and the Holder of the Auto Liability Claim shall file a joint statement with

the Bankruptcy Court, with notice to Liquidating Trustee, advising the Court that mediation did

not result in a settlement (an “Unsuccessful Mediation Filing”), and within two (2) business days

of the Unsuccessful Mediation Filing the Holder of the Auto Liability Claim shall be permitted to

pursue any legally available remedy, so as to liquidate and fix the value of such Auto Liability

Claim. Notwithstanding the foregoing, such parties may reserve their respective rights to agree to



                                                 55
                                                                                 2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                 Desc Main
                               Document    Page 66 of 149


such additional mediation, arbitration or other alternative dispute resolution procedures as may be

mutually acceptable to them.

       To the extent a Holder of an Auto Liability Claim elects to file a lawsuit to liquidate its

Auto Liability Claim after the Unsuccessful Mandatory Mediation, then (i) the statute of

limitations for such Holder of the Auto Liability Claim to file a lawsuit to liquidate such Auto

Liability Claim in the forum in which the Auto Liability Claim arose shall be extended to sixty

(60) days from the date the Auto Insurer and the Holder of the Auto Liability Claim filed their

joint statement of the Unsuccessful Mediation provided, however, that such statute of limitations

had not expired prior to the Petition Date; (ii) the Holder of the Auto Liability Claim may name

one or more of the Debtors as a “nominal party” in a lawsuit filed after the Unsuccessful Mandatory

Mediation, but service of any Summons and Complaint shall be accepted and considered valid

once perfected on the applicable Auto Insurer.

                                         ARTICLE III.

                           DISCLOSURES AND RISK FACTORS

      ALL IMPAIRED HOLDERS OF CLAIMS OR INTERESTS SHOULD READ AND
  CAREFULLY CONSIDER THE FACTS SET FORTH BELOW AS WELL AS THE OTHER
   INFORMATION SET FORTH OR OTHERWISE REFERENCED IN THIS DISCLOSURE
        STATEMENT, PRIOR TO VOTING TO ACCEPT OR REJECT THE PLAN.

A.     Financial Information; Disclaimer

       Although the Debtors and the Committee have used their best efforts to ensure the accuracy

of the financial information provided in this Disclosure Statement, the financial information

contained in this Disclosure Statement has not been audited and is based upon an analysis of data

available to the Debtors and the Committee at the time of the preparation of the Plan. While the

Debtors and the Committee expect that such financial information fairly reflects the financial




                                                 56
                                                                             2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                                Document    Page 67 of 149


condition of the Debtors, the Debtors and the Committee are unable to warrant or represent that

the information contained herein and attached hereto is without inaccuracies.

B.     Certain Federal Income Tax Consequences

     THE FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ARE COMPLEX.
ALL HOLDERS OF CLAIMS AGAINST AND INTERESTS IN THE DEBTORS SHOULD
CONSULT WITH THEIR TAX ADVISORS AS TO THE PARTICULAR TAX
CONSEQUENCES TO THEM OF THE PLAN AND THE OWNERSHIP AND DISPOSITION
OF PROCEEDS FROM CLAIMS INCLUDING THE APPLICABILITY AND EFFECT OF
ANY STATE, LOCAL OR FOREIGN (NON-US) TAX LAWS AND OF ANY CHANGE IN
APPLICABLE TAX LAWS.

     THE FOLLOWING DISCUSSION IS INTENDED ONLY AS A SUMMARY OF
CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE
PLAN AND IS NOT A SUBSTITUTE FOR CAREFUL TAX PLANNING WITH A TAX
PROFESSIONAL. THE FOLLOWING DISCUSSION IS FOR INFORMATIONAL
PURPOSES ONLY AND SHOULD NOT BE CONSTRUED AS LEGAL OR TAX ADVICE
TO ANY CREDITOR, EQUITY INTEREST HOLDER OR OTHER PARTY IN
INTEREST. THE TAX CONSEQUENCES ARE IN MANY CASES UNCERTAIN AND
MAY VARY DEPENDING ON A HOLDER’S INDIVIDUAL CIRCUMSTANCES.
ACCORDINGLY, HOLDERS ARE URGED TO CONSULT WITH THEIR TAX
ADVISORS ABOUT THE FEDERAL, STATE, LOCAL AND FOREIGN INCOME AND
OTHER TAX CONSEQUENCES OF THE PLAN.

      THE CONFIRMATION AND EXECUTION OF THE PLAN MAY HAVE TAX
CONSEQUENCES TO HOLDERS OF CLAIMS AND EQUITY INTERESTS. THE DEBTORS
AND COMMITTEE DO NOT OFFER AN OPINION AS TO ANY FEDERAL, STATE, LOCAL
OR OTHER TAX CONSEQUENCES TO HOLDERS OF CLAIMS AND EQUITY INTERESTS
AS A RESULT OF THE CONFIRMATION OF THE PLAN.

       This discussion is provided for information purposes only, and is based on provisions of

the Internal Revenue Code of 1986, as amended (the “IRC”), Treasury Regulations promulgated

thereunder, judicial authorities, and current administrative rulings and practice, all as in effect on

the date hereof. Legislative, judicial, or administrative changes or interpretations enacted or

promulgated after the date hereof could alter or modify the analyses set forth below with respect

to the United States federal income tax consequences of the Plan.             Any such changes or

interpretations may be retroactive and could significantly, and adversely, affect the United States

federal income tax consequences of the Plan. To the extent that the following discussion relates

                                                 57
                                                                               2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                   Desc Main
                                Document    Page 68 of 149


to the consequences to Holders of Allowed Claims or Interests, it is limited to Holders that are

United States persons within in the meaning of the IRC. For purposes of the following discussion,

a “United States person” is any of the following:

              An individual who is a citizen or resident of the United States;

              A corporation created or organized under the laws of the United States or any state
               or political subdivision thereof;

              An estate, the income of which is subject to federal income taxation regardless of
               its source; or

              A trust that (a) is subject to the primary supervision of a United States court and
               which has one or more United States fiduciaries who have the authority to control
               all substantial decisions of the trust, or (b) has a valid election in effect under
               applicable United States Treasury regulations to be treated as a United States
               person.

       This discussion does not address all aspects of U.S. federal income taxation that may be

relevant to a particular Holder in light of its particular facts and circumstances, or to certain types

of Holders subject to special treatment under the IRC. Examples of Holders subject to special

treatment under the IRC are governmental entities and entities exercising governmental authority,

foreign companies, persons who are not citizens or residents of the United States, banks and certain

other financial institutions, broker-dealers, insurance companies, tax-exempt organizations, real

estate investment trusts, small business investment companies, regulated investment companies,

Holders that are or hold their Claims or Interests through a partnership or other pass-through entity,

dealers in securities or foreign currency, persons that have a functional currency other than the

U.S. dollar, and persons holding Claims that are a hedge against, or that are hedged against,

currency risk or that are part of a straddle, constructive sale, or conversion transaction. This

discussion assumes that Holders hold their Claims or Interests as capital assets for U.S. federal

income tax purposes. Generally, a capital asset is property held for investment. This discussion

does not address other U.S. federal taxes or the foreign, state, or local tax consequences of the

                                                  58
                                                                                2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                                Document    Page 69 of 149


Plan.   Furthermore, this discussion generally does not address the U.S. federal income tax

consequences to Holders that are unimpaired under the Plan.

        The tax treatment of Holders of Claims or Interests and the character, amount and timing

of income, gain or loss recognized as a consequence of the Plan and the Distributions provided for

by the Plan may vary, depending upon the following factors, among others: (i) whether the Claim

or portion thereof constitutes a Claim for principal or interest; (ii) the type of consideration

received by the Holder in exchange for the Claim, and whether the Holder receives Distributions

under the Plan in more than one taxable year; (iii) whether the Holder is a citizen or resident of the

United States for tax purposes, is otherwise subject to U.S. federal income tax on a net basis, or

falls into any special class of taxpayers, such as those that are excluded from this discussion as

noted above; (iv) the manner in which the Holder acquired the Claim; (v) the length of time that

the Claim has been held; (vi) whether the Claim was acquired at a discount; (vii) whether the

Holder has taken a bad debt deduction or a worthless securities deduction with respect to the Claim

or any portion thereof in the current or prior taxable years; (viii) whether the Holder has previously

included in gross income accrued but unpaid interest with respect to the Claim; (ix) the method of

tax accounting of the Holder; (x) whether the Claim is an installment obligation for federal income

tax purposes; (xi) whether the Claim, and any instrument received in exchange therefor, is

considered a “security” for U.S. federal income tax purposes; and (xii) whether the “market

discount” rules apply to the Holder. Therefore, each Holder should consult such Holder’s own tax

advisor for tax advice with respect to that Holder’s particular situation and circumstances, and the

particular tax consequences to such Holder of the transactions contemplated by the Plan.

        A significant amount of time may elapse between the date of the Disclosure Statement and

the receipt of a final Distribution under the Plan. Events occurring after the date of the Disclosure



                                                 59
                                                                               2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                    Desc Main
                                Document    Page 70 of 149


Statement, such as new or additional tax legislation, court decisions, or administrative changes,

could affect the U.S. federal income tax consequences of the Plan and the transactions

contemplated thereunder. No ruling has been or will be sought from the IRS with respect to any

of the tax aspects of the Plan, and no opinion of counsel has been or will be obtained by the Debtors

with respect thereto. To the extent any Debtor is treated as a disregarded entity for federal income

tax purposes, because all of its tax attributes are reported by its owner, this discussion does not

separately address the tax consequences to such disregarded entity, if any. No representations are

being made regarding the particular tax consequences of the confirmation or implementation of

the Plan as to any Holder of a Claim or Interest. This discussion is not binding upon the IRS or

other taxing authorities. No assurance can be given that the IRS or another authority would not

assert, or that a court would not sustain, a different position from any discussed herein.

C.     Certain U.S. Federal Income Tax Consequences to the Debtors

       1. Tax Effects of Sale Process.

       As noted elsewhere in this Plan (see Art. II(C)(4), “Sale Process”), the Debtors have sold

certain properties. These sales have given rise to taxable gain or loss measured by the difference

between the amount realized on the sale and the tax basis of the Debtors in the properties that were

sold. The character of the gain or loss (i.e., as ordinary or capital gain or loss) depends on the asset

in question, the extent to which certain depreciation recapture is involved and other possible

factors under the IRC and/or applicable state and local tax laws, including potential recapture of

credits. In the case of Debtors that are S corporations, this income or loss will be allocated to their

shareholders and will need to be taken into account by those shareholders for tax purposes.

       2. Tax Effects of Cancellation of Debt Income.

       Under the IRC, a taxpayer generally must include in gross income the amount of any

cancellation of indebtedness income (“COD Income”) realized during the taxable year.

                                                  60
                                                                                 2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                               Document    Page 71 of 149


Section 108 of the IRC provides an exception to this general rule, however, if the cancellation

occurs in a case under the Bankruptcy Code, but only if the taxpayer is under the jurisdiction of

the bankruptcy court and the cancellation is granted by the court or is pursuant to a plan approved

by the court. Section 108 of the IRC requires the amount of COD Income so excluded from gross

income to be applied to reduce certain tax attributes of the taxpayer. The tax attributes that may

be subject to reduction include the taxpayer’s net operating losses and net operating loss carryovers

which include, in the case of an S corporation, losses previously allocated to an S corporation

shareholder that exceeded that shareholder’s adjusted basis of stock or debt with respect to the S

corporation (collectively, “NOLs”), certain tax credits and tax credit carryovers, capital losses and

capital loss carryovers, tax bases in assets, and passive activity loss carryovers. A taxpayer may

elect to apply the tax attribute reduction to depreciable basis of property before other attributes.

Attributes are reduced only after the tax for the year of the discharge has been determined.

Section 108 of the IRC further provides that a taxpayer does not realize COD Income from

cancellation of indebtedness to the extent that payment of such indebtedness would have given

rise to a deduction.

       Under the Plan, Holders of certain Allowed Claims or Interests are expected to receive less

than full payment on their Claims or Interests. The Debtors’ liability to the Holders of such

Allowed Claims or Interests in excess of the amount satisfied by Distributions under the Plan will

be canceled and therefore will result in COD Income to the Debtors. The Debtors should not

realize any COD Income, however, to the extent that payment of such Allowed General Unsecured

Claims would have given rise to a deduction to the Debtors had such amounts been paid. In

addition, any COD Income that the Debtors realize should be excluded from the Debtors’ gross

income pursuant to the bankruptcy exception to section 108 of the IRC described above, because



                                                 61
                                                                              2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                   Desc Main
                                Document    Page 72 of 149


the cancellation will occur in a case under the Bankruptcy Code, while the taxpayer is under the

jurisdiction of the bankruptcy court, and the cancellation is granted by the court or is pursuant to

a plan approved by the court.

       The exclusion of the COD Income, however, will result in a reduction of certain tax

attributes of the Debtors, such as the NOLs, as described above. The shareholders of those Debtors

that have elected to be taxed as an “S” corporation for federal income tax purposes may have NOL

attributes (from losses that were allocated to such Debtor’s shareholders in current and prior

taxable years) reduced as a result of the exclusion of COD Income. Because attributes are reduced

only after the tax for the year of discharge has been determined, the COD Income realized by the

Debtors under the Plan should not diminish the NOLs and other tax attributes that may be available

to offset any income and gains recognized by the Debtors in the taxable year that includes the

Effective Date. However, the tax rules with respect to COD income and tax attribute and basis

deduction are complex and the results will differ for each shareholder.

D.     Consequences of the Liquidating Trust

       The Liquidating Trust will be organized for the primary purpose of liquidating the assets

transferred to it with no objective to continue or engage in the conduct of a trade or business,

except to the extent reasonably necessary to, and consistent with, the liquidating purpose of the

Liquidating Trust. Thus, the Liquidating Trust is intended to be classified for federal income tax

purposes as a “liquidating trust” within the meaning of Treasury Regulation Section 301.7701-

4(d) and Revenue Procedure 94-45, 1994-2 C.B. 684. In general, such a liquidating trust is treated

for U.S. federal income tax purposes as a “grantor trust.” Under federal income tax laws, a grantor

trust is disregarded, and the grantors are treated as if they directly owned undivided interests in all

of the trust’s assets. No request for a ruling from the IRS will be sought on the classification of the

Liquidating Trust. Accordingly, there can be no assurance that the IRS would not take a contrary

                                                  62
                                                                                2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                    Desc Main
                                Document    Page 73 of 149


position to the classification of the Liquidating Trust. If the IRS were to successfully challenge

the classification of the Liquidating Trust as a grantor trust, the federal income tax consequences

to the Liquidating Trust and the Holders of Claims could vary from those discussed herein

(including the potential for an entity-level tax).

        For all U.S. federal income tax purposes, all parties with respect to the Liquidating Trust

(including, without limitation, the Debtors, the Liquidating Trustee, and the Liquidating Trust

Beneficiaries) must treat the transfer of Liquidating Trust Assets to the Liquidating Trust as (i) a

transfer of the Liquidating Trust Assets by the Debtors to the Liquidating Trust Beneficiaries,

followed by (ii) a transfer of the Liquidating Trust Assets by such beneficiaries to the Liquidating

Trust, with the beneficiaries being treated as the grantors and owners of the Liquidating Trust.

Each Holder that is a beneficiary of the Liquidating Trust generally will recognize gain or loss in

its taxable year that includes the Effective Date in an amount equal to the difference between the

amount realized in respect of its Claim or Interest and its adjusted tax basis in the Claim or Interest.

The amount realized generally should equal the fair market value of the Liquidating Trust Assets

deemed received for U.S. federal income tax purposes under the Plan in respect of each Holder’s

Claim or Interest, less the amount, if any, attributable to accrued but unpaid interest. The Debtors

and beneficiaries of the Liquidating Trust must value the Liquidating Trust Assets consistently and

use these valuations for all U.S. federal income tax purposes. A Holder that is deemed to receive

for U.S. federal income tax purposes the Liquidating Trust Assets under the Plan in respect of its

Claim or Interest generally should then have a tax basis in the Liquidating Trust Assets in an

amount equal to the fair market value of the Liquidating Trust Assets on the date of receipt, less

the amount, if any, attributable to accrued but unpaid interest.




                                                     63
                                                                                 2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                     Desc Main
                                Document    Page 74 of 149


       Because each Holder’s share of the Liquidating Trust Assets in the Liquidating Trust may

change depending upon the resolution of Disputed Claims, a Holder may be prevented from

recognizing for tax purposes all of its loss from the consummation of the Plan until all Disputed

Claims have been resolved.

       In general, a liquidating trust is not a separate taxable entity but rather is treated as a grantor

trust, pursuant to IRC Sections 671 et. seq., owned by the persons who are treated as transferring

assets to the Liquidating Trust. Each Holder of a beneficial interest in the Liquidating Trust must

report on its federal income tax return its allocable share of income, gain, loss, deduction and credit

recognized or incurred by the Liquidating Trust. None of the Debtors’ loss carry- forwards will

be available to reduce any income or gain of the Liquidating Trust. Moreover, upon the sale or

other disposition (or deemed disposition) of any of the Liquidating Trust Assets, each Liquidating

Trust Beneficiary must report on its federal income tax return its share of any gain or loss measured

by the difference between (1) its share of the amount of cash and/or the fair market value of any

property received by the Liquidating Trust in exchange for the Liquidating Trust asset so sold or

otherwise disposed of and (2) its adjusted tax basis in its share of the Liquidating Trust asset. The

character of any such gain or loss to the Holder will be determined as if such Holder itself had

directly sold or otherwise disposed of the Liquidating Trust asset. The character of items of

income, gain, loss, deduction and credit to any Holder of a beneficial interest in the Liquidating

Trust, and the ability of the Holder to benefit from any deductions or losses, will depend on the

particular circumstances or status of the Holder.

       Given the treatment of the Liquidating Trust as a grantor trust, each Liquidating Trust

Beneficiary has an obligation to report its share of the Liquidating Trust’s tax items (including

gain on the sale or other disposition of a Liquidating Trust asset) which is not dependent on the



                                                   64
                                                                                  2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                                Document    Page 75 of 149


Distribution of any cash or other Liquidating Trust assets by the Liquidating Trust. Accordingly,

a Liquidating Trust Beneficiary may incur a tax liability as a result of owning a share of the

Liquidating Trust Assets, regardless of whether the Liquidating Trust distributes cash or other

assets sufficient to fund such tax. Due to the requirement that the Liquidating Trust maintain

certain reserves, the Liquidating Trust’s ability to make current cash Distributions may be limited

or precluded. In addition, due to possible differences in the timing of income on, and the receipt

of cash from the Liquidating Trust Assets, a Liquidating Trust Beneficiary may be required to

report and pay tax on a greater amount of income for a taxable year than the amount of cash

received by the Holder during the year.

       The Liquidating Trust will file annual information tax returns with the IRS as a grantor

trust pursuant to Treasury Regulation Section 1.671-4(a) that will include information concerning

certain items relating to the holding or disposition (or deemed disposition) of the Liquidating Trust

assets (e.g., income, gain, loss, deduction and credit). Each Holder of a beneficial interest in the

Liquidating Trust will receive a tax information statement and must report on its federal income

tax return its share of all such items. The information provided by the Liquidating Trust will pertain

to Liquidating Trust Beneficiaries who received their interests in connection with the Plan.

E.     Backup Withholding Tax

       Notwithstanding any other provision of this Combined Plan and Disclosure Statement,

(i) each Holder that is to receive a Distribution pursuant to this Combined Plan and Disclosure

Statement shall have sole and exclusive responsibility for the satisfaction and payment of any tax

obligations imposed by any governmental unit, including income, withholding, and other tax

obligations, on account of the Distribution, and (ii) no Distribution will be made to or on behalf of

such Holder pursuant to the Combined Plan and Disclosure Statement unless and until such Holder

has made arrangements satisfactory to the Liquidating Trust or other payor, as applicable, for the

                                                 65
                                                                               2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                                Document    Page 76 of 149


payment and satisfaction of withholding tax obligations or any tax obligation that would be

imposed in connection with the Distribution. Any property to be distributed pursuant to the

Combined Plan and Disclosure Statement will, pending the implementation of the Distribution, be

treated as an undeliverable Distribution.

       Moreover, under certain circumstances, Holders may be subject to federal income tax

“backup withholding” with respect to payments made pursuant to the Combined Plan and

Disclosure Statement, unless such Holder either (i) comes within certain exempt categories, which

generally include corporations, and, when required, demonstrates this fact, or (ii) provides a correct

U.S. taxpayer identification number and certifies under penalty of perjury that the Holder is a

U.S. person, the taxpayer identification number is correct, and the taxpayer is not subject to backup

withholding because of a failure to report dividend and interest income.

       Backup withholding is not an additional tax.          Amounts withheld under the backup

withholding rules may be credited against a Holder’s U.S. federal income tax liability, and a

Holder may obtain a refund of any excess amounts withheld under the backup withholding rules

by filing an appropriate claim for refund with the IRS.

F.     Alternate Plan

       If the Plan is not confirmed, the Debtors and Committee, or any other party in interest could

attempt to formulate a different plan. The additional costs—including, among other amounts,

additional professional fees—would constitute Administrative Expense Claims (subject to

allowance) that may be so significant that one or more parties in interest could request that the

Chapter 11 Cases be converted to chapter 7. The Debtors and Committee believe that conversion

of these Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code will result in the

incurrence of significant additional fees and expenses (which would have priority over

Administrative Expense Claims of the Chapter 11 Cases and General Unsecured Claims), to the

                                                 66
                                                                               2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                               Document    Page 77 of 149


detriment of Creditors. Accordingly, the Debtors and Committee believe that the Plan enables

Creditors to realize the best return under the circumstances.

G.     Best Interests Test

       Section 1129(a)(7) of the Bankruptcy Code requires that each Holder of an Impaired Claim

or Equity Interest either (a) accept the plan or (b) receive or retain under the plan property of a

value, as of the Effective Date, that is not less than the value such Holder would receive if the

Debtors were liquidated under Chapter 7 of the Bankruptcy Code. Because of the increased

expenses that would be incurred in the event of a conversion of the Chapter 11 Cases to cases

under Chapter 7, the value of any Distributions to Holders of Claims or Equity Interests if the

Chapter 11 Cases were converted to cases under Chapter 7 of the Bankruptcy Code would be less

than or equal to the value of Distributions under the Plan. This is because conversion of the

Chapter 11 Cases to Chapter 7 cases would require the appointment of a chapter 7 trustee, and in

turn, such chapter 7 trustee’s likely retention of new professionals. The “learning curve” that the

Chapter 7 trustee and new professionals would be faced with comes with additional costs to the

Estates and delay compared to the time of Distributions under the Plan.

H.     Liquidation Analysis

       The Plan will provide Holders of Allowed Claims and Equity Interests not less than what

would be available to them in a Chapter 7 liquidation. It proposes to pay all Holders of Allowed

Claims of administrative and priority creditors in full.

       A hypothetical Chapter 7 liquidation analysis is attached to the Plan as Exhibit B. In a

Chapter 7 liquidation, the fees and expenses of a Chapter 7 trustee and his or her professionals will

be substantial. The new Chapter 7 trustee and his or her retained professionals would require much

time and effort to get up to speed and to administer the Chapter 7 cases. The value of any

distributions if the Debtors’ Chapter 11 Cases were converted to cases under Chapter 7 of the

                                                 67
                                                                              2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                                Document    Page 78 of 149


Bankruptcy Code would be less than the value of Distributions under the Plan. Accordingly, the

Debtors and the Committee believe that the “best interests” test of Bankruptcy Code section 1129

is satisfied.

I.      Feasibility

        Section 1129(a)(11) of the Bankruptcy Code requires that Confirmation of the Plan is not

likely to be followed by the liquidation, or the need for further financial reorganization, of the

Debtors or any successors to the Debtors under the Plan, unless such liquidation or reorganization

is proposed in the Plan. As set forth herein, the Debtors commenced these Chapter 11 Cases to

allow for an efficient and orderly wind down process; the Plan provides for the liquidation of the

Debtors’ Estates for the benefit of Creditors and the transfer of all of the Debtors’ remaining assets

to the Liquidating Trust. The Debtors will not be conducting any business operations after the

Effective Date.

        As such, provided that the Plan is confirmed and consummated, the Estates will not be

subject to future reorganization or liquidation. Accordingly, the Debtors and Committee believe

that the Plan is feasible and meets the requirements of section 1129(a)(11) of the Bankruptcy Code.

J.      Certain Risk Factors to be Considered

        Holders of Claims and Equity Interests should read and consider carefully the risk factors

below, as well as the other information set forth in the Plan, the documents attached to the Plan,

and the documents referred to or incorporated by reference in the Plan. These factors should not

be regarded as constituting the only risks present in connection with the Plan and its

implementation.




                                                 68
                                                                               2747149.15 115719-100281
Case 19-12809-JKS         Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                    Desc Main
                                 Document    Page 79 of 149


        1.      Risk Factors that May Affect the Debtors’ Ability to Consummate the Plan

                (a)     The Debtors May Not Be Able to Secure Confirmation of the Plan.

        Section 1129 of the Bankruptcy Code sets forth the requirements for confirmation of a

Chapter 11 plan. While, as set forth below, the Debtors believe that the Plan complies with or will

comply with all such requirements, there can be no guarantee that the Bankruptcy Court will agree.

                (b)     Risk of Non-Occurrence of the Effective Date

        There can be no assurance as to such timing, or as to whether the Effective Date will, in

fact, occur. Further, to the extent Allowed Administrative Expense Claims exceed available Cash,

the Plan cannot go effective.

                (c)     Parties May Object to the Classification of Claims and Equity Interests

        Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an equity

interest in a particular class only if such claim or equity interest is substantially similar to the other

claims or equity interests in such class.        The Debtors and the Committee believe that the

classification of Claims and Equity Interests under the Plan complies with the requirements set

forth in the Bankruptcy Code. Nevertheless, there can be no assurance the Bankruptcy Court will

reach the same conclusion.

                (d)     No Duty to Update

        The statements contained in this Disclosure Statement are made by the Debtors and the

Committee as of the date hereof, unless otherwise specified herein, and the delivery of this

Disclosure Statement after that date does not imply that there has been no change in the information

set forth herein since that date. Neither the Debtors nor the Committee have a duty to update this

Disclosure Statement unless otherwise ordered to do so by the Bankruptcy Court.




                                                   69
                                                                                  2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                 Desc Main
                                Document    Page 80 of 149


                                            ARTICLE IV.

                 SUMMARY OF DEBTORS’ ASSETS AND TREATMENT
                      OF CLAIMS AND EQUITY INTERESTS

A.     Summary of Assets

       On the Effective Date, the Liquidating Trust Assets shall include, without limitation, all

Cash on hand after payment of any claims due on the Effective Date, the Causes of Action

(including those net recoveries realized from the prosecution and/or settlement of Causes of

Action), any tax refunds, all rights of setoff and recoupment and other defenses that the Debtors’

Estates may have with respect to any Claim, all Insurance Policies, and the rights to any excess

letter of credit proceeds related to such Insurance Policies.

B.     Summary of Treatment of Claims and Equity Interests

       The following charts provide a summary of treatment of the classified Claims and Equity

Interests. The treatment provided in these charts is for informational purposes only and is qualified

in its entirety by Articles V and VI of the Plan.

                          CONSOLIDATED NEMF DEBTORS
                                                                                 ESTIMATED
                                                                               RECOVERIES OR
                                                                                  AMOUNTS
                                                    RANGE OF ESTIMATED         AVAILABLE FOR
                                                      ALLOWED CLAIM             DISTRIBUTION
                                                     AMOUNTS AGAINST                FROM
                     TREATMENT/VOTING               CONSOLIDATED NEMF          CONSOLIDATED
     CLASS                   STATUS                     DEBTORS [1]            NEMF DEBTORS
                      Unimpaired / Deemed to
     Class 1:                                              $333,154                   100%
                    Accept / Not Entitled to Vote




                                                    70
                                                                              2747149.15 115719-100281
Case 19-12809-JKS            Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                 Desc Main
                                    Document    Page 81 of 149



                              CONSOLIDATED NEMF DEBTORS
                                                                                    ESTIMATED
                                                                                  RECOVERIES OR
                                                                                     AMOUNTS
                                                           RANGE OF ESTIMATED     AVAILABLE FOR
                                                             ALLOWED CLAIM         DISTRIBUTION
                                                            AMOUNTS AGAINST            FROM
                           TREATMENT/VOTING                CONSOLIDATED NEMF      CONSOLIDATED
         CLASS                      STATUS                     DEBTORS [1]        NEMF DEBTORS
                            Except to the extent that a
                         Holder of an Allowed Priority
                         Non-Tax Claim against any of
                            the Debtors agrees to less
                           favorable treatment of such
                         Claim, each such Holder shall
                             receive, in full and final
     Priority Non-Tax
                           satisfaction of such Claim,
          Claims
                           Cash in an amount equal to
                           such Claim, payable on the
                         later of the Effective Date and
                        the date on which such Priority
                          Non-Tax Claim becomes an
                            Allowed Priority Non-Tax
                                      Claim.
        Class 2A:
                                                                                 100% of the value of the
      Lender Secured
                          Impaired / Entitled to Vote           $6,728,262        Pre-petition Lender’s
       Claims – TD
                                                                                       Collateral
           Bank
        Class 2B:
                                                                                 100% of the value of the
      Lender Secured
                          Impaired / Entitled to Vote           $8,381,905        Pre-petition Lender’s
       Claims – East
                                                                                       Collateral
        West Bank
        Class 2C:
                                                                                 100% of the value of the
      Lender Secured
                          Impaired / Entitled to Vote           $3,638,97410      Pre-petition Lender’s
         Claims –
                                                                                       Collateral
     JPMorgan Chase
        Class 2D:
                                                                                 100% of the value of the
      Lender Secured
                          Impaired / Entitled to Vote           $6,796,22411      Pre-petition Lender’s
      Claims – Fifth
                                                                                       Collateral
           Third
        Class 2E:
                                                                                 100% of the value of the
      Lender Secured
                          Impaired / Entitled to Vote           $4,351,27412      Pre-petition Lender’s
         Claims –
                                                                                       Collateral
        Santander
        Class 2F:
                                                                                 100% of the value of the
      Lender Secured
                          Impaired / Entitled to Vote           $3,159,00013      Pre-petition Lender’s
      Claims – Wells
                                                                                       Collateral
           Fargo
        Class 2G:         Impaired / Entitled to Vote


10
   An Allowed Claim, pending approval by the Court under Bankruptcy Rule 9019.
11
   An Allowed Claim, pending approval by the Court under Bankruptcy Rule 9019.
12
   An Allowed Claim, pending approval by the Court under Bankruptcy Rule 9019.
13
   An Allowed Claim, pending approval by the Court under Bankruptcy Rule 9019.

                                                           71
                                                                                 2747149.15 115719-100281
Case 19-12809-JKS             Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                             Desc Main
                                     Document    Page 82 of 149



                                CONSOLIDATED NEMF DEBTORS
                                                                                                  ESTIMATED
                                                                                                RECOVERIES OR
                                                                                                   AMOUNTS
                                                               RANGE OF ESTIMATED               AVAILABLE FOR
                                                                 ALLOWED CLAIM                   DISTRIBUTION
                                                                AMOUNTS AGAINST                      FROM
                          TREATMENT/VOTING                     CONSOLIDATED NEMF                CONSOLIDATED
          CLASS                STATUS                              DEBTORS [1]                  NEMF DEBTORS
      Lender Secured                                                                          100% of the value of the
         Claims –                                                        $6,026,26314          Pre-petition Lender’s
      Mercedes Benz                                                                                 Collateral
        Class 2H:                                                                             100% of the value of the
      Lender Secured      Impaired / Entitled to Vote                    $1,046,49415          Pre-petition Lender’s
      Claims – Volvo                                                                                Collateral
         Class 2I:
                                                                                              100% of the value of the
      Lender Secured
                          Impaired / Entitled to Vote                    $1,913,407            Pre-petition Lender’s
     Claims – Capital
                                                                                                    Collateral
           One
         Class 2J:
                                                                                              100% of the value of the
      Lender Secured
                          Impaired / Entitled to Vote                     $829,399             Pre-petition Lender’s
     Claims – Webster
                                                                                                    Collateral
          Capital
                            Unimpaired / Deemed to
        Class 3A:
                          Accept / Not Entitled to Vote
                           Each Auto Insurer shall be
                        entitled to retain the collateral it
                         is holding in the form of Auto
                         Liability LC Proceeds, and to              Protective - $9,539,000
                                                                                                       100%
      Auto Insurer       use its collateral in accordance           U.S. Fire - $2,450,000
     Secured Claims        with the applicable Excess
                           Indemnity Contract and all
                           other related agreements in
                            which it is a party with a
                                Debtor or Debtors.
                            Unimpaired / Deemed to
        Class 3B:
                          Accept / Not Entitled to Vote
                         Each Workers’ Comp Insurer
                          shall be entitled to retain the
                                                                    Hartford - $14,775,000
                          collateral it is holding in the
                                                                      Travelers - $46,000
                              form of letter of credit
                                                                     Fidelity - $1,585,000             100%
     Insurer Secured         proceeds, and to use its
                                                                      Arch - $1,000,000
     Claims (WC) [2]      collateral in accordance with
                                                                      Liberty - $428,000
                        the applicable Insurance Policy
                          and any other agreements in
                            which it is a party with a
                                Debtor or Debtors.
                            Unimpaired / Deemed to
         Class 4:                                                        $1,134,534                    100%
                          Accept / Not Entitled to Vote




14
     An Allowed Claim, pending approval by the Court under Bankruptcy Rule 9019.
15
     An Allowed Claim, pending approval by the Court under Bankruptcy Rule 9019.

                                                               72
                                                                                              2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                          Desc Main
                                Document    Page 83 of 149



                          CONSOLIDATED NEMF DEBTORS
                                                                                          ESTIMATED
                                                                                        RECOVERIES OR
                                                                                           AMOUNTS
                                                         RANGE OF ESTIMATED             AVAILABLE FOR
                                                           ALLOWED CLAIM                 DISTRIBUTION
                                                          AMOUNTS AGAINST                    FROM
                       TREATMENT/VOTING                  CONSOLIDATED NEMF              CONSOLIDATED
     CLASS                       STATUS                      DEBTORS [1]                NEMF DEBTORS
                    Class 4 Other Secured Claims
                        are the Secured Claims of
                   lessors and utilities to the extent
                       that such holder has a non-
                    avoidable Lien on property in
   Other Secured
                        which the Estates have an
      Claims
                     interest and only to the extent
                    of the value of such interest in
                       the Estates’ interest in such
                   property, as provided by section
                   506(a) of the Bankruptcy Code.
                     To the extent that a Person or
                    Entity holds an Allowed Other
                   Secured Claim, on the Effective
                     Date, the automatic stay shall
                      be lifted and the Holder may
                          exercise its rights to its
                   collateral or security deposit for
                        satisfaction of its Allowed
                   Secured Claim. Any deficiency
                      that exists between the total
                         Allowed amount of such
                         Holder’s Claim and the
                      Allowed amount of its Other
                    Secured Claim shall be treated
                   as a Class 5 General Unsecured
                                   Claim.
    Class 5A:           Impaired /Entitled to Vote
                      Each Holder of an Allowed
      General
                       General Unsecured Claim-
     Unsecured
                    Other than Lender Deficiency
   Claims- Other                                          $12,359,823 to $15,359,823          7-11%
                     Claim shall receive a pro rata
    than Lender
                       share of funds available for
     Deficiency
                   Distribution on account of such
      Claims
                        General Unsecured Claim.
                         Unimpaired / Deemed to           Unliquidated and Unknown
    Class 5B:                                                                                   0%
                     Accept / Not Entitled to Vote                    [3]




                                                         73
                                                                                       2747149.15 115719-100281
Case 19-12809-JKS             Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00               Desc Main
                                     Document    Page 84 of 149



                               CONSOLIDATED NEMF DEBTORS
                                                                                    ESTIMATED
                                                                                  RECOVERIES OR
                                                                                     AMOUNTS
                                                            RANGE OF ESTIMATED    AVAILABLE FOR
                                                              ALLOWED CLAIM        DISTRIBUTION
                                                             AMOUNTS AGAINST           FROM
                            TREATMENT/VOTING                CONSOLIDATED NEMF     CONSOLIDATED
         CLASS                        STATUS                    DEBTORS [1]       NEMF DEBTORS
                         As of the Effective Date of the
                          Plan, each Holder of an Auto
                         Liability Claim will be subject
                           to the Auto Liability Claims
                        Protocol and shall be entitled to
                             receive up to 100% of the
      Auto Liability           agreed upon, settled or
         Claims                judgment value of such
                         Holder’s Auto Liability Claim
                              from the Protective Auto
                          Liability LC Proceeds and/or
                        the U.S. Fire Auto Liability LC
                        Proceeds (as applicable), and/or
                                  the Auto Insurers.
                          Impaired / Deemed to Reject
        Class 5C
                         the Plan/ Not Entitled to Vote
                         As of the Effective Date of the
                          Plan, each Holder of an Auto
                          Insurer Unsecured Indemnity
                         Claim shall be deemed to have
                         waived and released such Auto
       Auto Insurer                                                 N/A                   0%
                              Insurer Indemnity Claim
        Unsecured
                              against each of the Auto
     Indemnity Claims
                            Liability Claims Released
                          Parties and such Holder shall
                                not be entitled to any
                                Distribution from the
                                  Liquidating Trust.
        Class 5D            Impaired /Entitled to Vote
                            Each Holder of an Allowed
     General                General Unsecured Claim-
 Unsecured Claims        Lender Deficiency Claim shall
     – Lender           receive a pro rata share of funds
    Deficiency             available for Distribution on
      Claims                  account of such General
                                  Unsecured Claim.
                                       5th 3rd                   $2,070,65416           7-11%
                                     Capital One                   $934,157             7-11%
                                        Chase                    $4,007,81817           7-11%
                                   Mercedes Benz                 $2,133,72518           7-11%
                                      EastWest                    $8,413,119            7-11%


16
   An Allowed Claim, pending approval by the Court under Bankruptcy Rule 9019.
17
   An Allowed Claim, pending approval by the Court under Bankruptcy Rule 9019.
18
   An Allowed Claim, pending approval by the Court under Bankruptcy Rule 9019.

                                                            74
                                                                                 2747149.15 115719-100281
Case 19-12809-JKS             Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                           Desc Main
                                     Document    Page 85 of 149



                              CONSOLIDATED NEMF DEBTORS
                                                                                               ESTIMATED
                                                                                             RECOVERIES OR
                                                                                                AMOUNTS
                                                          RANGE OF ESTIMATED                 AVAILABLE FOR
                                                            ALLOWED CLAIM                     DISTRIBUTION
                                                           AMOUNTS AGAINST                        FROM
                          TREATMENT/VOTING                CONSOLIDATED NEMF                  CONSOLIDATED
        CLASS                      STATUS                     DEBTORS [1]                    NEMF DEBTORS
                                   Santander                   $5,565,07119                       7-11%
                                      TD                        $8,768,743                        7-11%
                                     VFS                        $583,57720                        7-11%
                                    Webster                      $74,516                          7-11%
                                  Wells Fargo                   $719,49321                        7-11%
                        Impaired / Deemed to Reject /
        Class 6:
                              Not Entitled to Vote
                           Holders of Intercompany
                          Claims shall not receive or
                                                                       N/A                            0%
     Intercompany        retain any property under the
         Claims         Combined Plan and Disclosure
                         Statement on account of such
                                    Claims.
                        Impaired / Deemed to Reject /
        Class 7:
                              Not Entitled to Vote
                          Holders of Equity Interests
                        shall not receive or retain any
                                                                       N/A                            0%
                        property under the Combined
     Equity Interests
                        Plan and Disclosure Statement
                           on account of such Equity
                                   Interests.
 NOTES:                 [1]                               The low amounts in the range are based on the
                                                          Debtors’ books and records. The high amounts in the
                                                          range are based on filed proofs of claim. All filed and
                                                          scheduled claims remain subject to further review and
                                                          challenge.
                        [2]                               Letters of credit related to workers’ compensation
                                                          insurance policies secured obligations of both NEMF
                                                          and Eastern; the liabilities shown for Class 3B
                                                          represent the aggregate liability.
                        [3]                               The Auto Liability Claims are disputed, unliquidated
                                                          and contingent Claims.


19
   An Allowed Claim, pending approval by the Court under Bankruptcy Rule 9019.
20
   Volvo shall be deemed to hold an Allowed Unsecured Claim against the Consolidated NEMF Debtors’ estate in the
amount of $583,577 (less the amount of net proceeds recovered from the sale of a 2014 Mack Tractor bearing VIN
ending in 6568 plus continuing legal fees and costs incurred after September 13, 2019), and an Allowed Unsecured
Claim against the Consolidated Eastern Debtors’ estate in the amount of $1,677,895 (plus continuing legal fees and
costs incurred after September 13, 2019). VFS US shall also retain all proceeds generated by the sale of the Mack
Tractor bearing VIN ending in 6568. Volvo shall not, however, receive more than $583,577 on account of its Claims,
plus $112,960 in reasonable legal fees and costs through September 13, 2019 (as verified by the Committee and the
Debtors), and reasonable continuing legal fees and costs incurred thereafter, less the amount of proceeds recovered by
Volvo from the sale of a 2014 Mack Tractor bearing VIN ending in 6568. Finally, Volvo shall have an allowed
administrative claim in the amount of $16,271.36 against the Consolidated Eastern Debtors.
21
   An Allowed Claim, pending approval by the Court under Bankruptcy Rule 9019.

                                                          75
                                                                                            2747149.15 115719-100281
Case 19-12809-JKS            Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                                    Document    Page 86 of 149




                           CONSOLIDATED EASTERN DEBTORS
                                                                                     ESTIMATED
                                                                                   RECOVERIES OR
                                                                                      AMOUNTS
                          TREATMENT/VOTING                 RANGE OF ESTIMATED      AVAILABLE FOR
         CLASS
                               STATUS                        ALLOWED CLAIM          DISTRIBUTION
                                                            AMOUNTS AGAINST             FROM
                                                              CONSOLIDATED         CONSOLIDATED
                                                           EASTERN DEBTORS [1]    EASTERN DEBTORS
                             Unimpaired / Deemed to
         Class 1:
                          Accept / Not Entitled to Vote
                            Except to the extent that a
                         Holder of an Allowed Priority
                         Non-Tax Claim against any of
                            the Debtors agrees to less
                           favorable treatment of such
                         Claim, each such Holder shall
                             receive, in full and final             $7,347                 100%
     Priority Non-Tax
                           satisfaction of such Claim,
          Claims
                           Cash in an amount equal to
                           such Claim, payable on the
                         later of the Effective Date and
                        the date on which such Priority
                          Non-Tax Claim becomes an
                            Allowed Priority Non-Tax
                                      Claim.
       Class 2A:
                                                                                  100% of the value of the
     Lender Secured
                          Impaired / Entitled to Vote              $452,708        Pre-petition Lender’s
      Claims – TD
                                                                                        Collateral
          Bank
       Class 2B:
     Lender Secured                                                               100% of the value of the
                          Impaired / Entitled to Vote            $578,979.01       Pre-petition Lender’s
      Claims – East
       West Bank                                                                        Collateral
       Class 2C:
     Lender Secured
                                                                      $0
        Claims –
        Reserved
       Class 2D:
                                                                                  100% of the value of the
     Lender Secured
                          Impaired / Entitled to Vote           $2,836,281.7422    Pre-petition Lender’s
     Claims – Fifth
                                                                                        Collateral
          Third
       Class 2E:
                                                                                  100% of the value of the
     Lender Secured
                          Impaired / Entitled to Vote           $2,845,799.7123    Pre-petition Lender’s
        Claims –
                                                                                        Collateral
       Santander
       Class 2F:          Impaired / Entitled to Vote           $1,103,509.3824



22
   An Allowed Claim, pending approval by the Court under Bankruptcy Rule 9019.
23
   An Allowed Claim, pending approval by the Court under Bankruptcy Rule 9019.
24
   An Allowed Claim, pending approval by the Court under Bankruptcy Rule 9019.

                                                           76
                                                                                  2747149.15 115719-100281
Case 19-12809-JKS             Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                             Desc Main
                                     Document    Page 87 of 149



                            CONSOLIDATED EASTERN DEBTORS
                                                                                                  ESTIMATED
                                                                                               RECOVERIES OR
                                                                                                   AMOUNTS
                          TREATMENT/VOTING                     RANGE OF ESTIMATED               AVAILABLE FOR
         CLASS
                               STATUS                            ALLOWED CLAIM                   DISTRIBUTION
                                                                AMOUNTS AGAINST                      FROM
                                                                  CONSOLIDATED                  CONSOLIDATED
                                                               EASTERN DEBTORS [1]            EASTERN DEBTORS
      Lender Secured                                                                          100% of the value of the
      Claims – Wells                                                                           Pre-petition Lender’s
          Fargo                                                                                     Collateral
        Class 2G:
                                                                                              100% of the value of the
      Lender Secured
                          Impaired / Entitled to Vote                  $1,369,751.0225         Pre-petition Lender’s
         Claims –
                                                                                                    Collateral
      Mercedes Benz
        Class 2H:
      Lender Secured
                                                                              $0
         Claims –
         Reserved
         Class 2I:
                                                                                              100% of the value of the
      Lender Secured
                          Impaired / Entitled to Vote                    $748,636.51           Pre-petition Lender’s
     Claims – Capital
                                                                                                    Collateral
           One
         Class 2J:
                                                                                              100% of the value of the
      Lender Secured
                          Impaired / Entitled to Vote                    $86,089.72            Pre-petition Lender’s
     Claims – Webster
                                                                                                    Collateral
          Capital
                            Unimpaired / Deemed to
        Class 3A:
                          Accept / Not Entitled to Vote
                           Each Auto Insurer shall be
                        entitled to retain the collateral it
                         is holding in the form of Auto
                         Liability LC Proceeds, and to              Protective - $9,539,000
                                                                                                       100%
      Auto Insurer       use its collateral in accordance           U.S. Fire - $2,450,000
     Secured Claims        with the applicable Excess
                           Indemnity Contract and all
                           other related agreements in
                            which it is a party with a
                                Debtor or Debtors.
                            Unimpaired / Deemed to
        Class 3B:
                          Accept / Not Entitled to Vote
                         Each Workers’ Comp Insurer
                          shall be entitled to retain the
                                                                    Hartford - $14,775,000
                          collateral it is holding in the
                                                                      Travelers - $46,000
                              form of letter of credit
                                                                     Fidelity - $1,585,000             100%
     Insurer Secured         proceeds, and to use its
                                                                      Arch - $1,000,000
     Claims (WC) [2]      collateral in accordance with
                                                                      Liberty - $428,000
                        the applicable Insurance Policy
                          and any other agreements in
                            which it is a party with a
                                Debtor or Debtors.


25
     An Allowed Claim, pending approval by the Court under Bankruptcy Rule 9019.

                                                               77
                                                                                              2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                        Desc Main
                                Document    Page 88 of 149



                       CONSOLIDATED EASTERN DEBTORS
                                                                                        ESTIMATED
                                                                                      RECOVERIES OR
                                                                                         AMOUNTS
                     TREATMENT/VOTING                    RANGE OF ESTIMATED           AVAILABLE FOR
     CLASS
                          STATUS                           ALLOWED CLAIM               DISTRIBUTION
                                                          AMOUNTS AGAINST                  FROM
                                                            CONSOLIDATED              CONSOLIDATED
                                                         EASTERN DEBTORS [1]         EASTERN DEBTORS
                         Unimpaired / Deemed to
     Class 4:
                     Accept / Not Entitled to Vote
                    Class 4 Other Secured Claims
                        are the Secured Claims of
                   lessors and utilities to the extent
                       that such holder has a non-
                    avoidable Lien on property in
   Other Secured
                        which the Estates have an
      Claims
                     interest and only to the extent
                    of the value of such interest in
                       the Estates’ interest in such
                   property, as provided by section
                   506(a) of the Bankruptcy Code.
                     To the extent that a Person or
                    Entity holds an Allowed Other                   $0                      100%
                   Secured Claim, on the Effective
                     Date, the automatic stay shall
                      be lifted and the Holder may
                          exercise its rights to its
                   collateral or security deposit for
                        satisfaction of its Allowed
                   Secured Claim. Any deficiency
                      that exists between the total
                         Allowed amount of such
                         Holder’s Claim and the
                      Allowed amount of its Other
                    Secured Claim shall be treated
                   as a Class 5 General Unsecured
                                   Claim.
    Class 5A:           Impaired /Entitled to Vote
                      Each Holder of an Allowed
      General
                       General Unsecured Claim-
     Unsecured
                    Other than Lender Deficiency
   Claims- Other                                                 $524,024                    3-7%
                     Claim shall receive a pro rata
    than Lender
                       share of funds available for
     Deficiency
                   Distribution on account of such
      Claims
                        General Unsecured Claim.
                         Unimpaired / Deemed to           Unliquidated and Unknown
    Class 5B:                                                                                 0%
                     Accept / Not Entitled to Vote                    [3]




                                                         78
                                                                                     2747149.15 115719-100281
Case 19-12809-JKS             Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                Desc Main
                                     Document    Page 89 of 149



                            CONSOLIDATED EASTERN DEBTORS
                                                                                     ESTIMATED
                                                                                   RECOVERIES OR
                                                                                      AMOUNTS
                          TREATMENT/VOTING                  RANGE OF ESTIMATED     AVAILABLE FOR
         CLASS
                               STATUS                         ALLOWED CLAIM         DISTRIBUTION
                                                             AMOUNTS AGAINST            FROM
                                                               CONSOLIDATED        CONSOLIDATED
                                                            EASTERN DEBTORS [1]   EASTERN DEBTORS
                         As of the Effective Date of the
                          Plan, each Holder of an Auto
                         Liability Claim will be subject
                           to the Auto Liability Claims
                        Protocol and shall be entitled to
                            receive up to 100% of the
      Auto Liability          agreed upon, settled or
         Claims               judgment value of such
                         Holder’s Auto Liability Claim
                             from the Protective Auto
                          Liability LC Proceeds and/or
                        the U.S. Fire Auto Liability LC
                        Proceeds (as applicable), and/or
                                 the Auto Insurers.
                          Impaired / Deemed to Reject
        Class 5C
                         the Plan/ Not Entitled to Vote
                         As of the Effective Date of the
                          Plan, each Holder of an Auto
                          Insurer Unsecured Indemnity
                         Claim shall be deemed to have
                         waived and released such Auto
       Auto Insurer                                                   $0                   0%
                             Insurer Indemnity Claim
        Unsecured
                             against each of the Auto
     Indemnity Claims
                            Liability Claims Released
                          Parties and such Holder shall
                               not be entitled to any
                               Distribution from the
                                Liquidating Trust.
        Class 5D            Impaired /Entitled to Vote
                           Each Holder of an Allowed
     General                General Unsecured Claim-
 Unsecured Claims        Lender Deficiency Claim shall
     – Lender           receive a pro rata share of funds
    Deficiency             available for Distribution on
      Claims                 account of such General
                                 Unsecured Claim.
                                      5th 3rd                     $7,630,02826            3-7%
                                    Capital One                    $2,463,041             3-7%
                                       Chase                     $14,280,28227            3-7%
                                  Mercedes Benz                   $7,467,34828            3-7%
                                     EastWest                     $15,109,520             3-7%


26
   An Allowed Claim, pending approval by the Court under Bankruptcy Rule 9019.
27
   An Allowed Claim, pending approval by the Court under Bankruptcy Rule 9019.
28
   An Allowed Claim, pending approval by the Court under Bankruptcy Rule 9019.

                                                            79
                                                                                  2747149.15 115719-100281
Case 19-12809-JKS                Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                             Desc Main
                                        Document    Page 90 of 149



                                CONSOLIDATED EASTERN DEBTORS
                                                                                                    ESTIMATED
                                                                                                  RECOVERIES OR
                                                                                                     AMOUNTS
                             TREATMENT/VOTING                      RANGE OF ESTIMATED             AVAILABLE FOR
        CLASS
                                  STATUS                             ALLOWED CLAIM                 DISTRIBUTION
                                                                    AMOUNTS AGAINST                    FROM
                                                                      CONSOLIDATED                CONSOLIDATED
                                                                   EASTERN DEBTORS [1]           EASTERN DEBTORS
                                     Santander                          $9,916,34529                    3-7%
                                        TD                              $15,992,921                     3-7%
                                        VFS                             $1,677,89530                    3-7%
                                      Webster                             $74,516                       3-7%
                                     Wells Fargo                        $3,325,77131                    3-7%

                           Impaired / Deemed to Reject /
        Class 6:
                                 Not Entitled to Vote
                              Holders of Intercompany
                             Claims shall not receive or
                                                                                 N/A                       0%
     Intercompany           retain any property under the
         Claims            Combined Plan and Disclosure
                           Statement on account of such
                                       Claims.
                           Impaired / Deemed to Reject /
        Class 7:
                                 Not Entitled to Vote
                             Holders of Equity Interests
                           shall not receive or retain any
                                                                                 N/A                       0%
                           property under the Combined
     Equity Interests
                           Plan and Disclosure Statement
                              on account of such Equity
                                      Interests.
 NOTES:                   [1]                                     The low amounts in the range are based on the
                                                                  Debtors’ books and records. The high amounts in the
                                                                  range are based on filed proofs of claim. All filed and
                                                                  scheduled claims remain subject to further review and
                                                                  challenge.
                          [2]                                     Letters of credit related to workers’ compensation
                                                                  insurance policies secured obligations of both NEMF
                                                                  and Eastern; the liabilities shown for Class 3B
                                                                  represent the aggregate liability.
                          [3]                                     The Auto Liability Claims are disputed, unliquidated
                                                                  and contingent claims.




29
   An Allowed Claim, pending approval by the Court under Bankruptcy Rule 9019.
30
   An Allowed Claim, pending approval by the Court under Bankruptcy Rule 9019.
31
   An Allowed Claim, pending approval by the Court under Bankruptcy Rule 9019.


                                                                  80
                                                                                                  2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                 Desc Main
                               Document    Page 91 of 149


C.     Analysis of Potential Distribution under the Proposed Plan

       For illustration and informational purposes only, the analysis on the following page is

intended as an estimate of potential distributions under this “two pot” Plan, and as a comparison

to the potential distributions under a complete substantive consolidation of the Debtors.


                            [rest of the page intentionally left blank]




                                                81
                                                                             2747149.15 115719-100281
Case 19-12809-JKS   Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00     Desc Main
                           Document    Page 92 of 149




                                      82
                                                             2747149.15 115719-100281
Case 19-12809-JKS   Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00     Desc Main
                           Document    Page 93 of 149




                                      83
                                                             2747149.15 115719-100281
Case 19-12809-JKS      Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                Desc Main
                              Document    Page 94 of 149




D.     Confirmation Procedure

       1.     Confirmation Hearing

       A hearing before the Honorable John K. Sherwood has been scheduled for

_____________, 2020 at __:__ __.m. (Prevailing Eastern Time), at the United States

Bankruptcy Court for the District of New Jersey, 50 Walnut street, 3rd Floor, Courtroom 3D,

Newark, New Jersey 07102 to consider confirmation of the Plan pursuant to section 1129 of the

Bankruptcy Code. The Confirmation Hearing may be adjourned from time to time by the

Bankruptcy Court without further notice, except for an announcement of the adjourned date made

at the Confirmation Hearing or by Filing a notice with the Bankruptcy Court.

       2.     Procedure for Objections

       Any objection to confirmation of the Plan must: (a) be in writing, (b) conform to the

Bankruptcy Rules and Local Bankruptcy Rules, and (c) be filed with the Bankruptcy Court and

served so as to be actually received on or before ____________________, 2019 at __:___ p.m.

(prevailing Eastern Time) (“Confirmation Objection Deadline”), by (i) counsel for the

Debtors, Gibbons P.C., One Gateway Center, Newark, NJ 07102 (Attn: Karen A. Giannelli, Esq.;

(ii) counsel to the Official Committee of Unsecured Creditors, Lowenstein Sandler LLP, One

Lowenstein Drive, Roseland, NJ 07068 (Attn: Mary E. Seymour, Esq. and Joseph J. DiPasquale)

and Elliott Greenleaf, P.C., 1105 North Market Street, Suite 1700, Wilmington, DE 19801

(Attn: Rafael X. Zahralddin-Aravena, Esq.); and (iii) Office of the United States Trustee, One

Newark Center, 1085 Raymond Boulevard, Suite 2100, Newark, NJ 07102 (Attn: Peter J.

D’Auria, Esq.). Unless an objection is timely filed and served by the Confirmation Objection

Deadline, such objection may not be considered by the Bankruptcy Court at the

Confirmation Hearing.

                                              84
                                                                           2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                    Desc Main
                                Document    Page 95 of 149


       3.      Requirements for Confirmation

       The Bankruptcy Court will confirm the Plan only if it meets all the applicable requirements

of section 1129 of the Bankruptcy Code. Among the requirements for confirmation is that the Plan

be: (a) accepted by all Impaired Classes of Claims and Equity Interests or, if rejected by an

Impaired Class, that the Plan “does not discriminate unfairly” against and is “fair and equitable”

with respect to such Class; and (b) feasible. The Bankruptcy Court must also find that:

               (a)     The Plan satisfies the requirements for adequacy of disclosure under
                       section 1125 of the Bankruptcy Code;

               (b)     The Plan has classified Claims and Equity Interests in a permissible manner;

               (c)     The Plan complies with the technical requirements of Chapter 11 of the
                       Bankruptcy Code; and

               (d)     The Plan has been proposed in good faith.

       The Debtors and the Committee believe that the Plan complies, or will comply, with all

such requirements.

       4.      Classification of Claims and Equity Interests

       Section 1122 of the Bankruptcy Code requires the Plan to place a Claim or Equity Interest

in a particular Class only if such Claim or Equity Interest is substantially similar to the other Claims

or Equity Interests in such Class. The Plan creates separate Classes to deal respectively with the

various classes of Claims and Equity Interests. The Debtors and the Committee believe that the

Plan’s classifications place substantially similar Claims or Equity Interests in the same Class and

thus meets the requirements of section 1122 of the Bankruptcy Code.

       5.      Impaired Claims or Equity Interests

       Section 1124 of the Bankruptcy Code provides that a Class of Claims or Equity Interests

may be Impaired if the Plan alters the legal, equitable or contractual rights of the Holders of such

Claims or Equity Interests. Holders of Claims or Equity Interests that are Impaired are entitled to


                                                  85
                                                                                 2747149.15 115719-100281
Case 19-12809-JKS             Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                   Desc Main
                                     Document    Page 96 of 149


vote on the Plan. Holders of Claims that are Unimpaired by the Plan are deemed to accept the

Plan and do not have the right to vote on the Plan. Under the Plan, the Holders of Intercompany

Claims and Equity Interests will not receive or retain any property under the Plan and are deemed

to reject the Plan and do not have the right to vote. Finally, the Holders of Claims that are not

classified under the Plan are not entitled to vote on the Plan.

          6.         Eligibility to Vote on the Plan

          Unless otherwise ordered by the Bankruptcy Court, only Holders of Claims in Classes 2,

5A and 5D may vote on the Plan (collectively, the “Impaired Claims”).

          7.         Solicitation Notice

          All Holders of Impaired Claims will receive, among other documents, the Confirmation

Notice, a form of Ballot, a copy of the Plan, and a Cover Letter from the Committee summarizing

the Plan.

          All other creditors not entitled to vote on the Plan will only receive (i) the Confirmation

Notice,        and     (ii)   a   non-voting     notice     containing   (a)   the     website     address,

https://www.donlinrecano.com/Clients/nemf/Static/CaseInformation, where parties in interest

may download electronic copies of the Plan and other related pleadings to the Chapter 11 Cases,

(b) the address for the Voting Agent, Donlin, Recano & Company, Inc., Re: New England Motor

Freight, Inc., et al. Balloting Attn: Voting Department, P.O. Box 199043, Blythebourne Station,

Brooklyn, NY 11219, pursuant to which parties in interest may request copies of the Plan, Ballot,

and related documents and (c) reference to the Bankruptcy Court’s website, through which parties

in interest can download copies of the Plan, Ballot and other related pleadings.

          8.         Procedure/Voting Deadline

          In order for your Ballot to count, you must (i) complete, date and properly execute the

Ballot, and (ii) properly deliver the Ballot to the Voting Agent by First Class mail to the following

                                                       86
                                                                                     2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                     Desc Main
                                Document    Page 97 of 149


address: Donlin, Recano & Company, Inc., Re: New England Motor Freight, Inc., et al. Balloting

Attn: Voting Department, P.O. Box 199043, Blythebourne Station, Brooklyn, NY 11219 or via

overnight courier, messenger or hand deliver to Donlin, Recano & Company, Inc., Re: New

England Motor Freight, Inc., et al. Balloting Attn: Voting Department, 6201 15th Ave., Brooklyn,

NY 11219.

        The Voting Agent must ACTUALLY RECEIVE Ballots on or before the Voting Deadline.

Except as otherwise ordered by the Bankruptcy Court or agreed to by the Debtors, you may not

change your vote or election once after the Voting Deadline.

        Any Ballot that is timely received from a party entitled to vote, that contains sufficient

information to permit the identification of the party casting the Ballot, and that is cast as an

acceptance or rejection of the Plan will be counted and will be deemed to be cast as an acceptance

or rejection, as the case may be, of the Plan; provided, however, that the following Ballots will not

be counted or considered for any purpose in determining whether the Plan has been accepted or

rejected: (a) any Ballot received after the Voting Deadline (unless extended by the Bankruptcy

Court or Debtors); (b) any Ballot that is illegible or contains insufficient information to permit the

identification of the claimant; (c) any Ballot cast by a Person or Entity that does not hold a Claim

in a Class that is entitled to vote to accept or reject the Plan; (d) any Ballot cast for a Claim that is

scheduled as contingent, unliquidated or disputed or as zero or unknown in amount and for which

no timely motion is made pursuant to Bankruptcy Rule 3018 (the “Rule 3018(a) Motion”); (e) any

Ballot that indicates neither an acceptance nor a rejection, or indicates both an acceptance and

rejection of the Plan; (f) any Ballot that casts part of its vote in the same Class to accept the Plan

and part to reject the Plan; (g) any form of Ballot other than the official form sent by the Voting

Agent; (h) any form of Ballot received that the Voting Agent cannot match to an existing database



                                                   87
                                                                                  2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                   Desc Main
                                Document    Page 98 of 149


record; (i) any Ballot that does not contain an original signature; (j) any Ballot that is submitted by

facsimile, or by other electronic means (other by email); or (k) any Ballot sent only to Debtors,

including but not limited to the CRO or the Debtors’ professionals, and not the Voting Agent.

       9.      Acceptance of the Plan

       As a Creditor, your acceptance of the Plan is important. In order for the Plan to be accepted

by an Impaired Class of Claims, a majority in number (i.e., more than half) and at least two-thirds

in dollar amount of the Claims voting (of each Impaired Class of Claims) must vote to accept the

Plan. At least one impaired Class of Creditors, excluding the votes of Insiders, must actually vote

to accept the Plan. The Debtors and the Committee urge that you vote to accept the Plan.

       10.     Elimination of Vacant Classes

       Any Class of Claims or Equity Interests that does not contain, as of the date of

commencement of the Confirmation Hearing, a Holder of an Allowed Claim or Equity Interest,

shall be deemed deleted from the Plan for all purposes, including for purposes of: (i) voting on the

acceptance or rejection of the Plan; and (ii) determining acceptance or rejection of the Plan by such

Class under section 1129(a)(8) of the Bankruptcy Code.

                                           ARTICLE V.

                         TREATMENT OF UNCLASSIFIED CLAIMS

       In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Expense

Claims and Priority Tax Claims have not been classified and thus are excluded from the Classes

of Claims and Equity Interests set forth in Article VI.

A.     Administrative Expense Claims

       1.      General Administrative Expense Claims

       Requests for payment of General Administrative Expense Claims (other than Post Petition

Auto Liability Claims governed by the Special Administrative Claims Bar Date) must be filed by

                                                  88
                                                                                2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                               Document    Page 99 of 149


no later than the Administrative Claims Bar Date. On the Effective Date or as soon thereafter as

is reasonably practicable, each Holder of an Allowed General Administrative Expense Claim shall

receive payment in full in Cash of the Allowed amount of such Claim (as determined by settlement

or Final Order of the Bankruptcy Court) or such other treatment as may be agreed upon by such

Holder of an Allowed General Administrative Expense Claim.

       2.      Post-Petition Health Care-Related Claims

       Requests for payment of Post-Petition Health Care-Related Claims that have not already

been satisfied must be filed by no later than the latest applicable Administrative Claims Bar Date,

to be established by separate motion. On August 17, 2019, the Bankruptcy Court approved the

Debtors’ retention of Deloitte Consulting LLP (“Deloitte”) to perform an independent estimate of

the Debtors’ liability for Post-Petition Health Care-Related Claims as of July 31, 2019. Deloitte

estimated the Debtors’ liability for Post-Petition Health Care-Related Claims to be in the total

amount of $506,179 (with $425,191 attributable to the Consolidated NEMF Debtors, and $80,988

attributable to the Consolidated Eastern Debtors). On the Effective Date or as soon thereafter as

is reasonably practicable, each Holder of an Allowed Post-Petition Health Care-Related Claim

shall receive payment in full in Cash of the Allowed amount of such Claim (as determined by

settlement or Final Order of the Bankruptcy Court) or such other treatment as may be agreed upon

by such Holder of an Allowed Post-Petition Health Care-Related Claims.

       3.      Professional Fee Claims

               (a)     Pre-Effective Date Fees and Expenses

       All Claims for fees and expenses incurred by Retained Professionals from the Petition Date

through the Effective Date, to the extent not already paid, shall receive payment in full in Cash of

the Allowed amount of such Claim (as determined by settlement or Final Order of the Bankruptcy



                                                89
                                                                              2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                 Desc Main
                              Document    Page 100 of 149


Court) or such other treatment as may be agreed upon by such Holder of an Allowed Professional

Fee Claim.

               (b)    Post-Effective Date Fees and Expenses

       After the Effective Date, any requirement that Retained Professionals comply with

sections 327 through 331 and 1103 of the Bankruptcy Code in seeking retention or compensation

for services rendered after such date shall terminate, and the Liquidating Trustee may employ and

pay any Retained Professional in the ordinary course of business without any further notice, to or

action, order, or approval of, the Bankruptcy Court.

       4.      Statutory Fees

       All Statutory Fees that become due and payable prior to the Effective Date shall be paid by

the Debtors or the Liquidating Trustee within thirty (30) days after the Effective Date. After the

Effective Date, the Liquidating Trustee shall pay any and all such fees when due and payable for

each of the two consolidated debtor groups, and shall file quarterly reports in the form prescribed

by the United States Trustee.

B.     Priority Tax Claims

       Except to the extent that a Holder of an Allowed Priority Tax Claim has been paid prior to

the Effective Date or agrees to a different treatment, each Holder of an Allowed Priority Tax Claim

shall receive, in full and complete settlement, satisfaction and discharge of its Allowed Priority

Tax Claim, at the option of the Liquidating Trustee, (a) Cash in an amount equal to such Allowed

Priority Tax Claim on the later of the Effective Date and the date such Priority Tax Claim becomes

an Allowed Priority Tax Claim, or as soon thereafter as is practicable, (b) in accordance with

section 1129(a)(9)(C) of the Bankruptcy Code, equal annual Cash payments commencing on the

first anniversary of the Effective Date in an aggregate amount equal to such Allowed Priority Tax

Claim, together with interest on any outstanding balance from the Effective Date at the applicable

                                                90
                                                                             2747149.15 115719-100281
Case 19-12809-JKS      Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                Desc Main
                             Document    Page 101 of 149


rate under non-bankruptcy law, over a period not exceeding five (5) years after the Petition Date

or (c) upon such other terms determined by the Bankruptcy Court to provide the Holder of such

Allowed Priority Tax Claim with deferred Cash payments having a value, as of the Effective Date,

equal to such Allowed Priority Tax Claim; provided, however, that the Liquidating Trustee shall

have the right to pay any Allowed Priority Tax Claim, or any remaining balance, in full, at any

time on or after the Effective Date, without premium or penalty.

                                        ARTICLE VI.

      CLASSIFICATION AND TREATMENT OF CLAIMS AND EQUITY INTERESTS

A.      Classification of Claims

        1.     Consolidated NEMF Debtors

                                                STATUS UNDER
  CLASS                  TYPE                          PLAN               VOTING STATUS
 1           Priority Non-Tax Claims          Unimpaired                  Deemed to Accept
 2A          Lender Secured Claims – TD       Impaired                    Entitled to Vote
             Bank
 2B          Lender Secured Claims – East     Impaired                    Entitled to Vote
             West Bank
 2C          Lender Secured Claims –          Impaired                    Entitled to Vote
             JPMorgan Chase
 2D          Lender Secured Claims – Fifth    Impaired                    Entitled to Vote
             Third
 2E          Lender Secured Claims –          Impaired                    Entitled to Vote
             Santander
 2F          Lender Secured Claims –          Impaired                    Entitled to Vote
             Wells Fargo
 2G          Lender Secured Claims –          Impaired                    Entitled to Vote
             Mercedes Benz
 2H          Lender Secured Claims –          Impaired                    Entitled to Vote
             Volvo
 2I          Lender Secured Claims –          Impaired                    Entitled to Vote
             Capital One
 2J          Lender Secured Claims –          Impaired                    Entitled to Vote
             Webster Capital
 3A          Auto Insurer Secured Claims      Unimpaired                  Deemed to Accept
 3B          Insurer Secured Claims (WC)      Unimpaired                  Deemed to Accept
 4           Other Secured Claims             Unimpaired                  Deemed to Accept


                                               91
                                                                           2747149.15 115719-100281
Case 19-12809-JKS   Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00     Desc Main
                          Document    Page 102 of 149


                                             STATUS UNDER
  CLASS                TYPE                         PLAN    VOTING STATUS
 5A        General Unsecured Claims -      Impaired         Entitled to Vote
           Other than Lender Deficiency
           Claims
 5B        Auto Liability Claims           Unimpaired       Deemed to Accept
 5C        Auto Insurer Unsecured          Impaired         Deemed to Reject
           Indemnity Claims
 5D        General Unsecured Claims        Impaired         Entitled to Vote
           Lender Deficiency Claims
 6         Intercompany Claims             Impaired         Deemed to Reject
 7         Equity Interests                Impaired         Deemed to Reject

      2.    Consolidated Eastern Debtors

                                             STATUS UNDER
  CLASS                TYPE                         PLAN    VOTING STATUS
 1         Priority Non-Tax Claims         Unimpaired       Deemed to Accept
 2A        Lender Secured Claims – TD      Impaired         Entitled to Vote
           Bank
 2B        Lender Secured Claims – East    Impaired         Entitled to Vote
           West Bank
 2C        Lender Secured Claims –         Impaired         Entitled to Vote
           RESERVED
 2D        Lender Secured Claims – Fifth   Impaired         Entitled to Vote
           Third
 2E        Lender Secured Claims –         Impaired         Entitled to Vote
           Santander
 2F        Lender Secured Claims –         Impaired         Entitled to Vote
           Wells Fargo
 2G        Lender Secured Claims –         Impaired         Entitled to Vote
           Mercedes Benz
 2H        Lender Secured Claims –         Impaired         Entitled to Vote
           RESERVED
 2I        Lender Secured Claims –         Impaired         Entitled to Vote
           Capital One
 2J        Lender Secured Claims –         Impaired         Entitled to Vote
           Webster Capital
 3A        Auto Insurer Secured Claims     Unimpaired       Deemed to Accept
 3B        Insurer Secured Claims (WC)     Unimpaired       Deemed to Accept
 4         Other Secured Claims            Unimpaired       Deemed to Accept
 5A        General Unsecured Claims -      Impaired         Entitled to Vote
           Other than Lender Deficiency
           Claims
 5B        Auto Liability Claims           Unimpaired       Deemed to Accept


                                           92
                                                             2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                 Desc Main
                               Document    Page 103 of 149


                                                  STATUS UNDER
  CLASS                   TYPE                           PLAN                VOTING STATUS
 5C           Auto Insurer Unsecured            Impaired                     Deemed to Reject
              Indemnity Claims
 5D           General Unsecured Claims          Impaired                     Entitled to Vote
              Lender Deficiency Claims
 6            Intercompany Claims               Impaired                     Deemed to Reject
 7            Equity Interests                  Impaired                     Deemed to Reject

         This Plan is premised upon the substantive consolidation of the Debtors into two groups.

Accordingly, for purposes of the Plan only, the assets and liabilities of the Debtors are deemed the

assets and liabilities of two separate substantively consolidated entities and no value is attributed

to the membership interests held by NEMF in MyJon, and held by Eastern in Myar. Claims filed

against more than one Debtor seeking recovery of the same debt shall be treated as one non-

aggregated Claim against the consolidated Estates to the extent that such Claim is an Allowed

Claim.

         The categories of Claims and Equity Interests listed below are classified for all purposes,

including voting, confirmation and Distribution pursuant to the Plan, as follows:

B.       Treatment of Claims and Equity Interests

         1.     Consolidated NEMF Debtors

                (a)     Class 1: Priority Non-Tax Claims

         Class 1 consists of the Priority Non-Tax Claims.

         Except to the extent that a Holder of an Allowed Other Priority Claim against any of the

Debtors agrees to less favorable treatment of such Claim, each such Holder shall receive, in full

and final satisfaction of such Claim, Cash in an amount equal to such Claim, payable on the later

of the Effective Date and the date on which such Other Priority Claim becomes an Allowed Other

Priority Claim.




                                                 93
                                                                              2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                 Desc Main
                               Document    Page 104 of 149


       Class 1 is Unimpaired. The Holders of Allowed Other Priority Claims are unimpaired and

deemed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.

               (b)     Classes 2A through 2J: Lender Secured Claims – Prepetition Lenders

       Classes 2A through 2J consist of the Lender Secured Claims for each of the Debtors’

Prepetition Lenders. These classes are Impaired. The Holder(s) of the Allowed Lender Secured

Claims are entitled to vote on the Plan.

               (c)     Classes 3A and 3B: Insurer Secured Claims

       Class 3A consists of Auto Insurer Secured Claims; Class 3B consists of Insurer Secured

Claims (WC). These classes are Unimpaired. The Holders of Allowed Auto Insurer Secured

Claims are unimpaired and deemed to have accepted the Plan pursuant to section 1126(f) of the

Bankruptcy Code. The Holders of Allowed Insurer Secured Claims (WC) are unimpaired and

deemed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.

               (d)     Class 4: Other Secured Claims

       Class 4 consists of the Other Secured Claims. Each Other Secured Claim is secured only

to the extent that any such Holder has a non-avoidable Lien on property in which the Estates have

an interest and only to the extent of the value of such Holder’s interest in the respective Estate’s

interest in such property.

       On the Effective Date, and except to the extent that a Holder of an Allowed Other Secured

Claim agrees to less favorable treatment, at the option of the Debtors or Liquidating Trustee, each

holder of an Allowed Other Secured Claim shall receive: (i) payment in full in Cash in full and

final satisfaction of such Claim, payable on the later of the Effective Date or the date such Other

Secured Claims becomes an Allowed Other Secured Claim, (ii) delivery of the collateral securing

such Allowed Other Secured Claims and payment of any interest required by section 506(b) of the



                                                94
                                                                              2747149.15 115719-100281
Case 19-12809-JKS         Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                    Desc Main
                                Document    Page 105 of 149


Bankruptcy Code, or (iii) such other treatment necessary to satisfy section 1129 of the Bankruptcy

Code.

        Class 4 is Unimpaired. The Holders of Allowed Other Secured Claims are unimpaired and

deemed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.

                (e)     Class 5A:     General Unsecured Claims Other than Lender Deficiency
                        Claims

        Class 5A consists of General Unsecured Claims other than Lender Deficiency Claims.

Each Holder of an Allowed General Unsecured Claim other than NEMF Lender Deficiency Claim

shall receive a Beneficial Interest that entitles it to its pro rata share (in proportion to each Holder’s

Allowed Claim to aggregate amount of Allowed Claims in Class 5A) of the Liquidating Trust

Assets available for Distribution. Class 5A Claims will share pro rata with Class 5D Claims.

        Class 5A is Impaired. Holders of General Unsecured Claims in Class 5A are entitled to

vote on the Plan.

                (f)     Class 5B: Auto Liability Claims

        Class 5B consists of Auto Liability Claims. All Auto Liability Claims are Disputed. Auto

Liability Claims shall be administered pursuant to the Auto Liability Claims Protocol and shall be

subject to the Auto Liability Claims Injunction provision set forth in Article X(D) of this Plan, and

the Release provisions set forth in Article X(B) of the Plan. To the extent any Auto Liability Claim

becomes an Allowed Claim, such Claim shall be treated pursuant to the Auto Liability Claims

Protocol, unless otherwise agreed by the Liquidation Trustee, the applicable Insurer and the Holder

of such Allowed Auto Liability Claim.

                (g)     Class 5C: Auto Insurer Unsecured Indemnity Claims

        Class 5C consists of Auto Insurer Unsecured Indemnity Claims. Auto Insurer Unsecured

Indemnity Claims, if any, are Disputed. Pursuant to the Auto Liability Claims Protocol, the Auto


                                                   95
                                                                                  2747149.15 115719-100281
Case 19-12809-JKS         Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00              Desc Main
                                Document    Page 106 of 149


Insurers have each agreed to waive and/or release any and all Auto Insurer Unsecured Indemnity

Claims that such Auto Insurer may have against each of the Auto Liability Claims Released Parties

as of the Effective Date of the Plan. All Auto Insurer Unsecured Indemnity Claims shall be subject

to the Injunction provision set forth in Article X(D) of the Plan, and the Release provisions set

forth in Article X(B) of the Plan. Holders of Auto Insurer Unsecured Indemnity Claims are not

entitled to receive any Distribution from the Liquidating Trust Assets on account of any such Auto

Insurer Unsecured Indemnity Claims.

                   (h)   Class 5D: General Unsecured Claims- Lender Deficiency Claims

        Class 5D consists of General Unsecured Claims- Lender Deficiency Claims. Each Holder

of an Allowed General Unsecured Claim- Lender Deficiency Claim shall receive a Beneficial

Interest that entitles it to its pro rata share (in proportion to each Holder’s Allowed Claim to

aggregate amount of Allowed Claims in Class 5D) of the Liquidating Trust Assets available for

Distribution. Class 5D Claims will share pro rata with Class 5A Claims.

        Class 5D is Impaired. Holders of General Unsecured Claims in Class 5D are entitled to

vote on the Plan.

                   (i)   Class 6: Intercompany Claims

        Class 6 consists of the Intercompany Claims. On the Effective Date, all Intercompany

Claims shall be extinguished and deemed cancelled. The Holders of Intercompany Claims will

receive no Distribution under the Plan.

        Class 6 Claims are Impaired. Holders of Class 6 Claims are deemed to have rejected the

Plan pursuant to section 1126(g) of the Bankruptcy Code and are not entitled to vote to accept or

reject the Plan.




                                               96
                                                                            2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                 Desc Main
                              Document    Page 107 of 149


               (j)    Class 7: Equity Interests

       Class 7 consists of Equity Interests. On the Effective Date, Equity Interests in each of the

Consolidated NEMF Debtors shall be deemed to be cancelled. The Holders of Equity Interests

will receive no Distribution or other recovery on account of such Equity Interests.

       2.      Consolidated Eastern Debtors

               (a)    Class 1: Priority Non-Tax Claims

       Class 1 consists of the Priority Non-Tax Claims.

       Except to the extent that a Holder of an Allowed Other Priority Claim against any of the

Debtors agrees to less favorable treatment of such Claim, each such Holder shall receive, in full

and final satisfaction of such Claim, Cash in an amount equal to such Claim, payable on the later

of the Effective Date and the date on which such Other Priority Claim becomes an Allowed Other

Priority Claim.

       Class 1 is Unimpaired. The Holders of Allowed Other Priority Claims are unimpaired and

deemed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.

               (b)    Classes 2A through 2J: Lender Secured Claims – Prepetition Lenders

       Classes 2A through 2J consist of the Lender Secured Claims for each of the Debtors’

Prepetition Lenders. These Classes are Impaired. The Holder(s) of the Allowed Lender Secured

Claims are entitled to vote on the Plan. Classes 2C and 2H are reserved.

               (c)    Classes 3A and 3B: Insurer Secured Claims

       Class 3A consists of Insurer Secured Claims (Auto); Class 3B consists of Insurer Secured

Claims (WC). These classes are Unimpaired. The Holders of Allowed Insurer Secured Claims

(Auto) are unimpaired and deemed to have accepted the Plan pursuant to section 1126(f) of the

Bankruptcy Code. The Holders of Allowed Insurer Secured Claims (WC) are unimpaired and

deemed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.

                                                97
                                                                             2747149.15 115719-100281
Case 19-12809-JKS         Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                    Desc Main
                                Document    Page 108 of 149


                (d)     Class 4: Other Secured Claims

        Class 4 consists of the Other Secured Claims. Each Other Secured Claim is secured only

to the extent that any such Holder has a non-avoidable Lien on property in which the Estates have

an interest and only to the extent of the value of such Holder’s interest in the respective Estate’s

interest in such property.

        On the Effective Date, and except to the extent that a Holder of an Allowed Other Secured

Claim agrees to less favorable treatment, at the option of the Debtors or Liquidating Trustee, each

holder of an Allowed Other Secured Claim shall receive: (i) payment in full in Cash in full and

final satisfaction of such Claim, payable on the later of the Effective Date or the date such Other

Secured Claims becomes an Allowed Other Secured Claim, (ii) delivery of the collateral securing

such Allowed Other Secured Claims and payment of any interest required by section 506(b) of the

Bankruptcy Code, or (iii) such other treatment necessary to satisfy section 1129 of the Bankruptcy

Code.

        Class 4 is Unimpaired. The Holders of Allowed Other Secured Claims are unimpaired and

deemed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.

                (e)     Class 5A:     General Unsecured Claims Other than Lender Deficiency
                        Claims

        Class 5A consists of General Unsecured Claims other than Lender Deficiency Claims.

Each Holder of an Allowed General Unsecured Claim other than NEMF Lender Deficiency Claim

shall receive a Beneficial Interest that entitles it to its pro rata share (in proportion to each Holder’s

Allowed Claim to aggregate amount of Allowed Claims in Class 5A) of the Liquidating Trust

Assets available for Distribution. Class 5A Claims will share pro rata with Class 5D Claims.

        Class 5A is Impaired. Holders of General Unsecured Claims in Class 5A are entitled to

vote on the Plan.


                                                   98
                                                                                  2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                 Desc Main
                              Document    Page 109 of 149


               (f)    Class 5B: Auto Liability Claims

       Class 5B consists of Auto Liability Claims. All Auto Liability Claims are Disputed. Auto

Liability Claims shall be administered pursuant Auto Liability Claims Protocol and shall be subject

to the Auto Liability Claims Injunction provision set forth in Article X(D) of the Plan, and the

Release provisions set forth in Article X(B) of the Plan. To the extent any Auto Liability Claim

becomes an Allowed Claim, such Claim shall be treated pursuant to the Auto Liability Claims

Protocol, unless otherwise agreed by the Liquidation Trustee, the applicable Insurer and the Holder

of such Allowed Auto Liability Claim.

               (g)    Class 5C: Auto Insurer Unsecured Indemnity Claims

       Class 5C consists of Auto Insurer Unsecured Indemnity Claims. Auto Insurer Unsecured

Indemnity Claims, if any, are Disputed. Pursuant to the Auto Liability Claims Protocol, the Auto

Insurers have each agreed to waive and/or release any and all Auto Insurer Unsecured Indemnity

Claims that such Auto Insurer may have against each of the Auto Liability Claims Released Parties

as of the Effective Date of the Plan. All Auto Insurer Unsecured Indemnity Claims shall be subject

to the Injunction provision set forth in Article X(D) of the Plan, and the Release provisions set

forth in Article X(B) of the Plan. Holders of Auto Insurer Unsecured Indemnity Claims are not

entitled to receive any Distribution from the Liquidating Trust Assets on account of any such Auto

Insurer Unsecured Indemnity Claims.

               (h)    Class 5D: General Unsecured Claims – Lender Deficiency Claims

       Class 5D consists of General Unsecured Claims- Lender Deficiency Claims. Each Holder

of an Allowed General Unsecured Claim- Lender Deficiency Claim shall receive a Beneficial

Interest that entitles it to its pro rata share (in proportion to each Holder’s Allowed Claim to

aggregate amount of Allowed Claims in Class 5D) of the Liquidating Trust Assets available for

Distribution. Class 5D Claims will share pro rata with Class 5A Claims.

                                                99
                                                                             2747149.15 115719-100281
Case 19-12809-JKS         Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00               Desc Main
                                Document    Page 110 of 149


        Class 5D is Impaired. Holders of General Unsecured Claims in Class 5D are entitled to

vote on the Plan.

                   (i)   Class 6: Intercompany Claims

        Class 6 consists of the Intercompany Claims. On the Effective Date, all Intercompany

Claims shall be extinguished and deemed cancelled. The Holders of Intercompany Claims will

receive no Distribution under the Plan.

        Class 6 Claims are Impaired. Holders of Class 6 Claims are deemed to have rejected the

Plan pursuant to section 1126(g) of the Bankruptcy Code and are not entitled to vote to accept or

reject the Plan.

                   (j)   Class 7: Equity Interests

        Class 7 consists of Equity Interests. On the Effective Date, Equity Interests in the

Consolidated Eastern Debtors shall be deemed to be cancelled. The Holders of Equity Interests in

the Consolidated Eastern Debtors will receive no Distribution or other recovery on account of such

Equity Interests.

C.      Modification of Treatment of Claims and Equity Interests

        At any time after the Confirmation Date, the Liquidating Trustee has the right to modify

the treatment of any Allowed Claim or Equity Interest in any manner adverse only to the Holder

of such Claim or Equity Interest with the consent of the Holder of such Claim or Equity Interest.

D.      Cramdown and No Unfair Discrimination

        With respect to the Impaired Classes that are deemed to have rejected the Plan, the Debtors

and Committee hereby request that the Bankruptcy Court confirm the Plan in accordance with

section 1129(b) of the Bankruptcy Code with respect to each such non-accepting Class, in which

case the Plan shall constitute a motion for such relief.



                                                 100
                                                                             2747149.15 115719-100281
Case 19-12809-JKS              Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00             Desc Main
                                     Document    Page 111 of 149


           Confirming the Plan under such circumstances is known as a “cramdown.” A “cramdown”

is appropriate where the Bankruptcy Court finds that such plan does not “unfairly discriminate”

against the objecting class and is “fair and equitable” with respect to such objecting Class. A plan

“unfairly discriminates” against a Class if another Class of equal priority will receive greater value

under the plan than the non-accepting Class without reasonable justification. A plan is “fair and

equitable” if no claim or interest junior to the objecting Class shall receive or retain any property

under the plan.

                                                   ARTICLE VII.

                            POST-CONFIRMATION LIQUIDATING TRUST

A.         The Liquidating Trust.

           1.       Plan Administration

           The Plan will be administered by the Liquidating Trustee, and all actions taken under the

Plan after the Effective Date in the name of the Debtors will be taken through the Liquidating

Trustee.32 Upon the Distribution of all Liquidating Trust Assets pursuant to the Plan and the

Liquidating Trust Agreement, and the filing by Liquidating Trustee of a certification to that effect

with the Bankruptcy Court (which may be included in the application for the entry of the final

decree), the Debtors will be deemed dissolved for all purposes without the necessity for any other

or further actions to be taken by or on behalf of the Debtors or payments to be made in connection

therewith; provided, however, that the Liquidating Trustee may, but will not be required to, take

appropriate action to dissolve the Debtors under applicable law.




32
     Except as set forth elsewhere in this Plan or in the Confirmation Order.

                                                           101
                                                                                2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                              Document    Page 112 of 149


       2.      Appointment of the Liquidating Trustee

       Kevin P. Clancy (“Clancy”) shall serve as the Liquidating Trustee and shall serve in such

capacity pursuant to the terms of the Liquidating Trust Agreement. The Liquidating Trustee’s

compensation shall be set at a flat rate of $25,000 per month, which amount shall be pro-rated for

the first month if the Effective Date falls on any date other than the first of the month. The

appointment of Clancy as the Liquidating Trustee shall be approved in the Confirmation Order,

and such appointment shall be as of the Effective Date. In accordance with the Liquidating Trust

Agreement, the Liquidating Trustee shall serve in such capacity through the earlier of (i) the date

that the Liquidating Trust is dissolved in accordance with Section 6.2(1) and (ii) the date such

Liquidating Trustee resigns, is terminated or is otherwise unable to serve, provided, however, that,

in the event that the Liquidating Trustee resigns, is terminated or is unable to serve, then the

Bankruptcy Court, upon the motion of any party-in-interest, including, but not limited to, counsel

to the Liquidating Trust, shall approve a successor to serve as the Liquidating Trustee. Any such

successor Liquidating Trustee shall serve in such capacity until the Liquidating Trust is dissolved.

       3.      Powers and Duties of the Liquidating Trustee

       The powers, rights and responsibilities of the Liquidating Trustee, all of which shall arise

upon the occurrence of the Effective Date, shall include, but are not limited to:

               i.      making Distributions as contemplated herein;

               ii.     conducting an analysis of any and all Claims and Interests and prosecuting

       objections thereto or settling or otherwise compromising such Claims and Interests, if

       necessary and appropriate, in accordance with Article VII of the Plan;

               iii.    asserting and enforcing all legal and equitable remedies and defenses

       belonging to the Debtors or their Estates, including, without limitation, setoff, recoupment,

       and any rights under section 502(d) of the Bankruptcy Code;

                                                102
                                                                              2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                               Document    Page 113 of 149


                iv.     pursuing, litigating or settling Causes of Action in accordance with the Plan

       and paying all associated costs; except, however, the pursuit of any preference claims under

       section 547 of the Bankruptcy Code shall only be done on the basis of a contingency fee

       arrangement with the prosecuting law firm;

                v.      making payments in connection with Liquidation Trustee Expenses;

                vi.     marshaling and liquidating the Liquidating Trust’s Assets, including

       abandoning any property constituting the Liquidating Trust’s Assets that cannot be sold or

       otherwise disposed of for value and whose Distribution to Holders of Allowed Claims

       would not be feasible or cost-effective in the Liquidating Trustee’s reasonable judgment;

                vii.    preparing and filing post-Effective Date quarterly reports;

                viii.   filing appropriate tax returns in the exercise of the Liquidating Trustee’s

       fiduciary obligations;

                ix.     retaining such professionals as are necessary and appropriate in furtherance

       of Liquidating Trustee’s fiduciary obligations;

                x.      taking such actions as are necessary and reasonable to carry out the purposes

       of the Liquidating Trust; and

                xi.     such other powers as may be vested in or assumed by the Liquidating

       Trustee pursuant to the Liquidating Trust Agreement, the Plan or Order of the Bankruptcy

       Court.

Notwithstanding any of the foregoing, the Liquidating Trustee may (i) modify or change the

amounts in Reserves, (ii) make Distributions under the Plan, or (iii) extend any applicable Bar

Date, by entry of an order by the Bankruptcy Court.




                                                 103
                                                                               2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                              Document    Page 114 of 149


       4.      Establishment of a Liquidating Trust

       Except as otherwise provided for in the Plan, any and all of the Estates’ Assets accruing to

the Debtors or assertable as accruing to the Debtors shall remain assets of the Estates pursuant to

section 1123(b)(3)(B) of the Bankruptcy Code and on the Effective Date shall be transferred to

and vest in the Liquidating Trust free and clear from any and all Claims and Liens for the uses and

purposes set forth herein and for the benefit of the Liquidating Trust Beneficiaries. Pursuant to

section 1123(b)(3)(B) of the Bankruptcy Code, only the Liquidating Trust and the Liquidating

Trustee shall have the right to pursue or not to pursue, or, subject to the terms of the Plan and the

Liquidating Trust Agreement, compromise or settle any Liquidating Trust Assets. From and after

the Effective Date, the Liquidating Trust and the Liquidating Trustee may commence, litigate and

settle any Causes of Action or Claims relating to the Liquidating Trust Assets or rights to payment

or Claims that belong to the Debtors as of the Effective Date or are instituted by the Liquidating

Trust and Liquidating Trustee on or after the Effective Date, except as otherwise expressly

provided in the Plan and the Liquidating Trust Agreement. Other than as set forth herein, no other

Person may pursue such Liquidating Trust Assets on or after the Effective Date. The Liquidating

Trustee shall be deemed hereby substituted as plaintiff, defendant, or in any other capacity for

either the Committee or each Debtor in any Causes of Action pending before the Bankruptcy Court

or any other court that relates to a Liquidating Trust Asset without the need for Filing any motion

for such relief. On the Effective Date, the Debtors and the Liquidating Trustee shall execute the

Liquidating Trust Agreement and shall have established the Liquidating Trust pursuant to the Plan.

In the event of any conflict between the terms of this Article VII and the terms of the Liquidating

Trust Agreement, the terms of this Article VII shall control.




                                                104
                                                                              2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                    Desc Main
                               Document    Page 115 of 149


        5.      Liquidating Trust Assets

        Notwithstanding any prohibition of assignability under applicable non-bankruptcy law, on

the Effective Date and periodically thereafter if additional Liquidating Trust Assets become

available, the Debtors shall be deemed to have automatically transferred to the Liquidating Trust

all of their right, title, and interest in and to all of the Liquidating Trust Assets, and in accordance

with section 1141 of the Bankruptcy Code, including the Debtors’ attorney-client privilege, all

such assets shall automatically vest in the Liquidating Trust free and clear of all Claims and liens,

subject only to the Allowed Claims or Allowed Interests of the Liquidating Trust Beneficiaries as

set forth in the Plan and the expenses of the Liquidating Trust as set forth herein and in the

Liquidating Trust Agreement.

        6.      Treatment of Liquidating Trust for Federal Income Tax Purposes; No Successor in-
                Interest

        The Liquidating Trust shall be established for the primary purpose of liquidating and

distributing the assets transferred to it, in accordance with Treas. Reg. § 301.7701-4(d), with no

objective to continue or engage in the conduct of a trade or business, except to the extent

reasonably necessary to, and consistent with, the liquidating purpose of the Liquidating Trust.

Accordingly, the Liquidating Trustee shall, in an expeditious but orderly manner, liquidate and

convert to Cash the Liquidating Trust Assets, make timely Distributions to the Liquidating Trust

Beneficiaries and not unduly prolong its duration. The Liquidating Trust shall not be deemed a

successor-in-interest of the Debtors for any purpose other than as specifically set forth herein or in

the Liquidating Trust Agreement. Beneficial interests in the Liquidating Trust are not and will not

be represented by any certificate or other instrument.

        The Liquidating Trust is intended to qualify as a “grantor trust” for federal income tax

purposes with the Liquidating Trust Beneficiaries treated as grantors and owners of the Liquidating


                                                  105
                                                                                 2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                              Document    Page 116 of 149


Trust. For all federal income tax purposes, all parties (including, without limitation, the Debtors,

the Liquidating Trustee, and the Liquidating Trust Beneficiaries) shall treat the transfer of the

Liquidating Trust Assets by the Debtors to the Liquidating Trust, as set forth in the Liquidating

Trust Agreement, as a transfer of such assets by the Debtors to the Holders of Allowed Claims or

Allowed Interests of Liquidating Trust Beneficiaries entitled to Distributions from the Liquidating

Trust Assets, followed by a transfer by such Holders to the Liquidating Trust.            Thus, the

Liquidating Trust Beneficiaries shall be treated as the grantors and owners of a grantor trust for

federal income tax purposes.

       As soon as reasonably practicable on or after the Effective Date, the Liquidating Trustee

(to the extent that the Liquidating Trustee deems it necessary or appropriate in the Liquidating

Trustee’s sole discretion) shall value the Liquidating Trust Assets based on the good faith

determination of the value of such Liquidating Trust Assets.         The valuation shall be used

consistently by all parties (including the Debtors, the Liquidating Trustee, and the Liquidating

Trust Beneficiaries) for all federal income tax purposes. The Bankruptcy Court shall resolve any

dispute regarding the valuation of the Liquidating Trust Assets.

       The right and power of the Liquidating Trustee to invest the Liquidating Trust Assets

transferred to the Liquidating Trust, the proceeds thereof, or any income earned by the Liquidating

Trust, shall be limited to the right and power to invest such Liquidating Trust Assets (pending

distributions in accordance with the Plan) in Permissible Investments.

       Pursuant to the Liquidating Trust Agreement, the Liquidating Trustee will need approval

of the Bankruptcy Court for the following actions:

               i.      the sale or liquidation of the Liquidating Trust’s Assets for an amount in

       excess of $100,000;



                                                106
                                                                              2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                              Document    Page 117 of 149


               ii.     the settlement of a Cause of Action for an amount greater than $100,000;

               iii.    the allowance of a Disputed Claim that was Filed in an unliquidated amount

       or in an amount greater than $100,000 or is unliquidated;

               iv.     the estimation of Disputed Claim for the purposes of maintaining Reserves

       in accordance with the Plan or for other purposes; and

               v.      the granting of releases entered into on behalf of the Debtors’ Estates.

       7.      Expenses of Liquidating Trustee

       Fees and expenses incurred by the Liquidating Trustee shall be paid from the Liquidating

Trust Expense Reserve in accordance with Article VII of the Plan.

       8.      Bonding of Liquidating Trustee

       The Liquidating Trustee shall not be obligated to obtain a bond but may do so, in his or her

sole discretion, in which case the expense incurred by such bonding shall be paid by the

Liquidating Trust.

       9.      Fiduciary Duties of the Liquidating Trustee

       Pursuant to the Plan and the Liquidating Trust Agreement, the Liquidating Trustee shall

act in a fiduciary capacity on behalf of the interests of all Holders of Claims that will receive

Distributions pursuant to the terms of the Plan.

       10.     Dissolution of the Liquidating Trust

       The Liquidating Trust shall be dissolved no later than four (4) years from the Effective

Date unless the Bankruptcy Court, upon a motion Filed at least ninety (90) days prior to the

expiration of the four year term or the end of any extension period approved by the Bankruptcy

Court (the Filing of which shall automatically extend the term of the Liquidating Trust pending

the entry of an order by the Bankruptcy Court granting or denying the motion), determines that a

fixed period extension is necessary to facilitate or complete the recovery and liquidation of the

                                                   107
                                                                              2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                               Document    Page 118 of 149


Liquidating Trust Assets.    After (a) the final Distribution of the Reserves and the balance of the

Assets or proceeds of the Liquidating Trust pursuant to the Plan, (b) the Filing by or on behalf of

the Liquidating Trust of a certification of dissolution with the Bankruptcy Court in accordance

with the Plan, and (c) any other action deemed appropriate by the Liquidating Trustee, the

Liquidating Trust shall be deemed dissolved for all purposes without the necessity for any other

or further actions.

       11.     Liability, Indemnification of the Liquidating Trust Protected Parties

       The Liquidating Trust Protected Parties shall not be liable for any act or omission of any

other member, designee, agent, or representative of such Liquidating Trust Protected Parties, nor

shall such Liquidating Trust Protected Parties be liable for any act or omission taken or not taken

in their capacity as Liquidating Trust Protected Parties other than for specific acts or omissions

resulting from such Liquidating Trust Protected Parties’ willful misconduct, gross negligence, or

fraud. The Liquidating Trustee may, in connection with the performance of the Liquidating

Trustee’s functions, and in the Liquidating Trustee’s sole and absolute discretion, consult with the

Liquidating Trustee’s attorneys, accountants, financial advisors and agents. Notwithstanding such

authority, the Liquidating Trustee shall not be under any obligation to consult with its attorneys,

accountants, financial advisors, and agents, and the Liquidating Trustee’s determination not to do

so shall not result in the imposition of liability on the Liquidating Trustee or the Liquidating Trust

Protected Parties, unless such determination is based on willful misconduct, gross negligence, or

fraud. The Liquidating Trust shall indemnify and hold harmless the Liquidating Trust Protected

Parties from and against and in respect of all liabilities, losses, damages, claims, costs, and

expenses (including, without limitation, reasonable attorney’s fees, disbursements and related

expenses), which such Liquidating Trust Protected Parties may incur or to which such Liquidating

Trust Protected Parties may become subject to in connection with any action, suit, proceeding, or

                                                 108
                                                                               2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                               Document    Page 119 of 149


investigation brought by or threatened against such Liquidating Trust Protected Parties arising out

of or due to their acts or omissions or consequences of such acts or omissions, with respect to the

implementation or administration of the Liquidating Trust or the Plan or the discharge of their

duties hereunder; provided, however, that no such indemnification will be made to such

Liquidating Trust Protected Parties for actions or omissions as a result of their willful misconduct,

gross negligence, or fraud.

        12.    Full and Final Satisfaction of Claims against Liquidating Trust

        On and after the Effective Date, the Liquidating Trust shall have no liability on account of

any Claims or Interests except as set forth in the Plan and in the Liquidating Trust Agreement. All

payments and all Distributions made by the Liquidating Trustee under the Plan shall be in full and

final satisfaction, settlement, and release of and in exchange for all Claims or Interests against the

Liquidating Trust; provided, however, that nothing contained in the Plan, the Confirmation Order,

the Liquidating Trust Agreement, or any other document or agreement shall constitute, be deemed

to constitute or shall result in a discharge of any Debtor under section 1141(d) of the Bankruptcy

Code.

                                         ARTICLE VIII.

               PROVISIONS GOVERNING DISTRIBUTIONS UNDER THE
                 COMBINED PLAN AND DISCLOSURE STATEMENT

A.      Method of Payment

        Unless otherwise expressly agreed, in writing, all Cash payments to be made pursuant to

the Plan shall be made by check drawn on a domestic bank or an electronic wire.




                                                 109
                                                                               2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                              Document    Page 120 of 149


B.     No Interest

       No Holder of an Allowed Claim will be entitled to the accrual of post-Petition Date interest

or the payment of post-Petition Date interest, penalties or late charges on account of such Claim

for any purpose, except to the extent permitted by Section 506(b) of the Bankruptcy Code.

C.     Claims Objection Deadline; Prosecution of Claims Objections

       Except as otherwise provided for in the Plan, as soon as reasonably practicable on or after

the Effective Date, but in no event later than the Claims Objection Deadline (unless extended by

an Order of the Bankruptcy Court), the Liquidating Trustee shall File Objections to Claims and

serve such objections upon the Holders of each of the Claims to which Objections are made. The

Liquidating Trustee shall be authorized to resolve all Disputed Claims by withdrawing or settling

such Objections thereto, or by litigating to judgment in the Bankruptcy Court, or such other court

having competent jurisdiction, the validity, nature, and/or amount thereof. If the Liquidating

Trustee agrees with the Holder of a Disputed Claim to compromise, settle, and resolve a Disputed

Claim by granting such Holder an Allowed Claim, then the Liquidating Trustee may compromise,

settle, or resolve such Disputed Claim without Bankruptcy Court approval.

D.     Estimation of Claims

       The Liquidating Trustee, may at any time, request that the Bankruptcy Court estimate any

Contingent or unliquidated Claim pursuant to Section 502(c) of the Bankruptcy Code regardless

of whether the Debtors, the Liquidating Trustee or any party in interest previously objected to such

Claim. The Bankruptcy Court will retain jurisdiction to estimate any Claim at any time during

litigation or a hearing concerning any objection to any Claim, including, without limitation, during

the pendency of any appeal relating to any such objection.          Subject to the provisions of

Section 502(c) of the Bankruptcy Code, in the event that the Bankruptcy Court estimates any

Contingent or unliquidated Claim, the amount so estimated shall constitute the maximum Allowed

                                                110
                                                                              2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                              Document    Page 121 of 149


amount of such Claim. If the estimated amount constitutes the maximum Allowed amount of such

Claim, the Liquidating Trustee may pursue supplementary proceedings to object to the allowance

of such Claim. All of the aforementioned objection, estimation and resolution procedures are

intended to be cumulative and not necessarily exclusive of one another. Claims may be estimated

and subsequently compromised, settled, withdrawn or resolved by any mechanism approved by

the Bankruptcy Court, or in accordance with the Plan.

E.     Claims Reserve

       On any date that Distributions are to be made under the terms of the Plan, the Liquidating

Trustee shall reserve Cash or property equal to one-hundred percent (100%) of the Cash or

property that would be Distributed on such date on account of Disputed Claims as if each such

Disputed Claim were an Allowed Claim but for the pendency of a dispute with respect thereto,

unless otherwise Ordered by the Bankruptcy Court following notice to the affected Claim Holder.

Such Cash or property, as the case may be, shall be held for the benefit of the Holders of all such

Disputed Claims pending determination of their entitlement thereto.

F.     Distribution After Allowance

       Within the later of (i) ten (10) Business Days after a Claim other than a General Unsecured

Claim becomes an Allowed Claim and (ii) thirty (30) days after the expiration of the applicable

objection deadline, the Liquidating Trustee shall distribute all Cash or other property, including

any interest, dividends or proceeds thereof, to which a Holder of an Allowed Claim is then entitled.

This section VIII.F does not apply to General Unsecured Claims and Allowed General

Unsecured Claims because the process regarding such claims is set forth in the Liquidating

Trust Agreement.




                                                111
                                                                              2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                   Desc Main
                               Document    Page 122 of 149


G.     Adjustments to Claims Without Objection

       After the Effective Date, any Claim that has been paid or satisfied, or any Claim that has

been amended or superseded, may be marked as satisfied, adjusted or expunged on the register of

Claims in the Chapter 11 Cases by the Liquidating Trustee without a Claims objection having to

be Filed and without any further notice to or action, Order or approval of the Bankruptcy Court.

H.     Late Claims and Amendments to Claims After Confirmation Date

       Except as provided herein or otherwise agreed, any and all Holders of Proofs of Claim

Filed after the applicable Bar Date shall not be treated as Creditors for purposes of Distribution

pursuant to Bankruptcy Rule 3003(c)(2) and the Bar Date Order unless on or before the

Confirmation Date such late Claim has been deemed timely Filed by a Final Order. After the

Confirmation Date, a Proof of Claim may not be Filed or amended without the authorization of

the Bankruptcy Court.

I.     Distribution Record Date

       Except as otherwise provided in a Final Order of the Bankruptcy Court, the transferees of

Claims that are transferred pursuant to Bankruptcy Rule 3001 on or prior to the Distribution Record

Date will be treated as the Holders of those Claims for all purposes. The Liquidating Trustee shall

have no obligation to recognize any transfer of any Claim occurring after the Distribution Record

Date. In making any Distribution with respect to any Claim, the Liquidating Trustee shall be

entitled instead to recognize and deal with, for all purposes hereunder, only the Entity that is listed

on the Proof of Claim Filed with respect thereto or on the Schedules as the Holder thereof as of

the close of business on the Distribution Record Date and upon such other evidence or record of

transfer or assignment that are actually known to the Liquidating Trustee as of the Distribution

Record Date.



                                                 112
                                                                                2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                    Desc Main
                               Document    Page 123 of 149


J.      Delivery of Distributions

        Except as provided herein, Distributions to Holders of Allowed Claims shall be made:

(1) at the addresses set forth on the respective Proofs of Claim or interest Filed by such Holders;

(2) at the addresses set forth in any written notices of address changes delivered to the Liquidating

Trustee after the date of any related Proof of Claim or interest; or (3) at the address reflected in the

Schedules if no Proof of Claim or interest is Filed and the Liquidating Trustee has not received a

written notice of a change of address.

        If any Distribution is returned as undeliverable, the Liquidating Trustee shall make a

reasonable effort to find the correct address, but shall otherwise have no obligation to determine

the correct current address, and no Distribution to such Holder shall be made unless and until the

Liquidating Trustee is notified, in writing, by the Holder of the current address within sixty (60)

days of such Distribution, at which time a Distribution shall be made to such Holder without

interest. In the event the Liquidating Trustee does not receive timely notification the Distribution

shall be deemed an Unclaimed Distribution and shall revert to the Liquidating Trust to be

distributed in accordance with the terms of the Plan, and the right or claim of the Holder to such

Distribution shall be discharged and forever barred.

K.      Unclaimed Distributions

        Any Cash or other property to be Distributed to a Holder of an Allowed Claim under the

Plan shall revert to the Liquidating Trust if it is not claimed by the Holder on or before the

Unclaimed Distribution Deadline. If such Cash or other property is not claimed on or before the

Unclaimed Distribution Deadline, the Distribution made to such Holder shall be deemed to be

reduced to zero. In such event, the Unclaimed Distribution shall be added to the Funds or other

property to be Distributed on a Pro Rata basis to the Holders of Allowed Claims in accordance

with the Plan.

                                                  113
                                                                                 2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                Desc Main
                               Document    Page 124 of 149


L.     De Minimis Distributions

       Distributions of fractions of dollars will not be made, but will be rounded to the nearest

dollar (up or down), with half dollars being rounded down. No Distribution will be made to any

Creditor if either the cost of making the Distribution would exceed the amount of the Distribution,

or the amount of Distribution is less than $50.00 in the aggregate, and such amounts shall revert

to the Liquidating Trust. Any Cash not distributed pursuant to this Article VII of the Plan will be

the property of and revert to the Liquidating Trust.

M.     Setoff and Recoupment

       The Liquidating Trustee shall retain the right to reduce any Claim by way of setoff and

recoupment in accordance with the Debtors’ Books and Records upon notice to the claimant.

Rights of setoff of any Person are preserved for the purpose of asserting such rights as a defense

to any Claims or Causes of Action of the Debtors or their Estates, as applicable.

N.     Allocation of Distributions Between Principal and Interest

       To the extent that any such Allowed Claim entitled to a Distribution under the Plan is

comprised of indebtedness and accrued but unpaid interest thereon, such Distribution shall be

allocated to the principal amount (as determined for federal income tax purposes) of the Claim

first, and then to accrued but unpaid interest.

O.     Privileges as to Causes of Action

       Notwithstanding the establishment of the Liquidating Trust or the appointment of the

Liquidating Trustee, the Privileges of the Debtors, including any Privileges relating to any Causes

Action pursued, investigated, or considered by the Debtors prior to the Effective Date, will not be

waived or released. Upon the Effective Date, all of the Privileges shall be assumed by the

Liquidating Trustee, who shall possess the sole right and discretion to assert or waive the

Privileges. No such Privilege will be deemed waived by disclosures to the Liquidating Trustee of

                                                  114
                                                                             2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                   Desc Main
                              Document    Page 125 of 149


the Debtors’ documents, information, or communications subject to the attorney-client privilege,

work product protection or other immunities (including those related to the common interest or

joint defense with third parties), or protections from disclosure held by the Debtors. The Privileges

will remain subject to the rights of the third parties under applicable law, including any rights

arising from the common interest doctrine, the joint defense doctrine, joint attorney-client

representation, or any agreement. For the avoidance of doubt, nothing contained in this Plan or

the establishment of the Liquidating Trust or the appointment of the Liquidating Trustee will be

deemed to waive or release the Privileges or affect in any way the right to assert such Privileges.

P.     Books and Records

       On the Effective Date, the Books and Records will be transferred to the Liquidating Trust.

The Liquidating Trustee shall have the sole discretion to abandon, destroy, or otherwise dispose

of any such Books and Records in compliance with applicable non-bankruptcy law at any time on

and after the Effective Date, without the need for any court order.

Q.     Withholding and Reporting Requirements

       In connection with the consummation of the Plan, the Liquidating Trustee shall comply

with all withholding and reporting requirements imposed by any federal, state, local or foreign

taxing authority and all Distributions hereunder shall be subject to any such withholding and

reporting requirements. Notwithstanding the above, each Holder of an Allowed Claim that is to

receive a Distribution under the Plan shall have the sole and exclusive responsibility for the

satisfaction and payment of any tax obligations imposed on such Holder by any Governmental

Unit, including income, withholding and other tax obligations, on account of such Distribution.

The Liquidating Trustee has the right, but not the obligation, not to make a Distribution until such

Holder has made satisfactory arrangements for payment of any such tax obligations.



                                                115
                                                                               2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                              Document    Page 126 of 149


       The Liquidating Trustee may require, as a condition to receipt of a Distribution, that the

Holder of an Allowed Claim complete and return a Form W-8 or W-9, as applicable to each such

Holder. If the Liquidating Trustee makes such a request and the Holder fails to comply before the

date that is 180 days after the request is made, the amount of such Distribution shall irrevocably

revert to the Liquidating Trust and any Claim in respect of such Distribution shall be disallowed

and forever barred from assertion against the Debtors, Liquidating Trustee or their property.

                                         ARTICLE IX.

                IMPLEMENTATION AND EFFECT OF CONFIRMATION
                OF COMBINED PLAN AND DISCLOSURE STATEMENT

A.     Means for Implementation of the Plan

       In addition to the provisions set forth elsewhere in the Plan, the following shall constitute

the means for implementation of the Plan:

       1.      Substantive Consolidation

       The Plan provides for substantive consolidation of the Debtors’ Estates into two (2) groups,

the Consolidated Eastern Debtors and the Consolidated NEMF Debtors, but solely for the purposes

of the Plan, including making any Distributions to Holders of Allowed Claims. The Debtors and

Committee propose substantive consolidation because the Debtors:

               (a)    had overlapping officers and directors;

               (b)    shared management and strategic decisions based on the expected affect or
                      impact on the consolidated group of companies;

               (c)    shared employees and departments, including, but not limited to, office
                      space, accounting systems, an equipment maintenance department,
                      management and governance, and financial services systems that were
                      offered to their customers in the industry;

               (d)    paid payroll, health benefits, taxes, and insurance for all Debtors under one
                      entity, usually NEMF;




                                               116
                                                                              2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                   Desc Main
                               Document    Page 127 of 149


                (e)     funded the payment of expenses, including employee payroll and other
                        debts, including certain trade debts, that were owed by another Debtor;

                (f)     provided their bank lenders and trade creditors evidence of credit-
                        worthiness as a consolidated group;

                (g)     provided consolidated financial statements to their bank lenders and other
                        creditors; and

                (h)     filed consolidated tax returns.

For the foregoing reasons, the Debtors and the Committee believe substantive consolidation as

provided for herein is in the best interest of all Creditors.

        On the Effective Date, as to each of the Consolidated Eastern Debtors and the Consolidated

NEMF Debtors, respectively, (i) all assets and liabilities of each respective consolidated group

will, solely for Distribution purposes, be treated as if they were merged; (ii) all intercompany

claims within each respective consolidated group will be eliminated; (iii) each Claim Filed or to

be Filed against each respective consolidated group will be deemed a single non-aggregated Claim

against, and a single non-aggregated obligation of, each respective consolidated group; (iv) all

guarantees of any Debtor within each respective consolidated group of the payment, performance,

or collection of obligations of any other Debtor within each respective consolidated group shall be

eliminated and canceled; and (v) all transfers, disbursements and Distributions on account of

Claims made by or on behalf of any of the Debtors’ Estates within each respective consolidated

group hereunder will be deemed to be made by or on behalf of all of the Debtors’ Estates within

each respective consolidated group. Holders of Allowed Claims against the Consolidated Eastern

Debtors and/or the Consolidated NEMF Debtors entitled to Distributions under the Plan shall be

entitled to their Pro Rata share of assets available for Distribution, if any, on account of such Claim

without regard to which Debtor within the respective consolidated group was originally liable for




                                                  117
                                                                                2747149.15 115719-100281
Case 19-12809-JKS         Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                                Document    Page 128 of 149


such Claim. Except as set forth herein, such substantive consolidation shall not (other than for

purposes related to the Plan) affect the legal and corporate structures of the Debtors.

          The Debtors and Committee propose substantive consolidation to avoid depletion of the

funds held by the Estates that would be required in order to properly segregate the assets and

liabilities of the Debtors for the purpose of making Distributions to Entity-specific Claims.

Substantive consolidation has been approved by the Bankruptcy Court under similar

circumstances. See In re Owens Corning, 419 F.3d 195 (3d Cir. 2006); see also In re I.R.C.C.,

Inc., 105 B.R. 237, 239 (Bankr. S.D.N.Y. 1989) (substantively consolidating corporate

subsidiaries where they had operated as a single economic unit commingling funds, holding

common assets and filing consolidated tax returns and the trustee testified that the “financial affairs

of the subsidiaries in the [corporate group] were so entangled that it would be virtually impossible

to deal with them separately”); In re Leslie Fay Companies, Inc., 207 B.R. 764, 780 (Bankr.

S.D.N.Y. 1997) (substantively consolidating debtors where the “debtors’ operations, cash, and

decision-making were all shared such that it would be detrimental to the estates to attempt to

disentangle those operations.”)

          2.     Automatic Dissolution of the Debtors

          Immediately upon the Effective Date, the Debtors will be deemed dissolved without further

action under applicable state law.

          3.     Funding of the Plan

          The Plan shall be funded by (i) available Cash and other available Estate Assets on the

Effective Date, and (ii) funds available after the Effective Date from, among other things, the

liquidation of the Liquidating Trust Assets, including the prosecution and resolution of Causes of

Action.



                                                 118
                                                                                2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                              Document    Page 129 of 149


       4.      Preservation of Causes of Action

       To the extent not otherwise waived, released, settled, assigned or sold pursuant to a prior

Order, the Liquidating Trustee specifically retains and reserves the right to assert, after the

Effective Date, any and all of the Claims, Causes of Action and related rights, whether or not

asserted as of the Effective Date, and all proceeds of the foregoing. The Liquidating Trustee may

pursue, abandon, settle or release any or all such Causes of Action, as he or she deems appropriate,

without the need to obtain approval or any other or further relief from the Bankruptcy Court, except

as set forth in the Liquidating Trust Agreement. To the extent the Liquidating Trustee commences

an actual lawsuit (whether by adversary proceeding or otherwise), such lawsuits will be filed on

the docket of the Bankruptcy Court or another court of competent jurisdiction.

       5.      Corporate Action; Effectuating Documents; Further Transactions

       On the Effective Date, all matters and actions provided for under the Plan that would

otherwise require approval of the Debtors shall be deemed to have been authorized and effective

in all respects as provided herein and shall be taken without any requirement for further action by

the Debtors. The Debtors, or the Liquidating Trustee, as applicable, are authorized to execute,

deliver, file or record such contracts, instruments, releases and other agreements or documents and

to take such actions as may be necessary or appropriate to effectuate and further evidence the terms

and conditions of the Plan.

       6.      Good Faith

       Confirmation of the Plan shall constitute a finding that: (i) the Plan has been proposed by

the Debtors, the Committee, and each of their respective members, officers, directors, agents,

financial advisors, attorneys, and other retained professionals, in good faith and in compliance with

the applicable provisions of the Bankruptcy Code, including sections 1125(e) and 1129(a)(3), and

all other applicable non-bankruptcy laws, rules and regulations; (ii) is in furtherance of and in

                                                119
                                                                              2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                               Document    Page 130 of 149


compliance with the Debtors’ and the Committee’s fiduciary duties; and (iii) all Persons’

solicitations of acceptances or rejections of the Plan have been in good faith and in compliance

with applicable provisions of the Bankruptcy Code. As such, the Debtors, the Committee, and

each of their respective members, officers, directors, agents, financial advisors, attorneys, and

other retained professionals are entitled to the protections afforded by the Bankruptcy Code and,

to the extent applicable, the release, exculpation and injunctive provisions set forth in the Plan.

                                           ARTICLE X.

                     EXCULPATION, RELEASES AND INJUNCTIONS

A.     Exculpation

       The Debtors, the Estates and the Exculpated Parties shall not have or incur any liability to

any Person or Entity, including any Holder of a Claim or Equity Interest, for any act or omission

taken or not taken in connection with, relating to, or arising out of the Chapter 11 Cases, including

but not limited to: the negotiation and Filing of the Plan, the Filing of the Chapter 11 Cases, the

prosecution and/or settlement of Claims, the performance, termination or rejection of Executory

Contracts, the pursuit of confirmation of the Plan, the consummation of the Plan, the administration

of the Plan or the property to be Distributed under the Plan (collectively, the “Post-Petition

Activities”), except for their willful misconduct or gross negligence or any obligations that they

have under or in connection with the Plan or the transactions contemplated in the Plan. For the

avoidance of doubt, other than the Exculpated Parties, no other Person or Entity shall be exculpated

for any Post-Petition Activities under the terms of the Plan. Nothing herein shall preclude the

Exculpated Parties from asserting as a defense to any claim of willful misconduct or gross

negligence that he or she reasonably relied upon the advice of counsel with respect to his duties

and responsibilities in the Chapter 11 Cases, under the Plan or otherwise.



                                                120
                                                                               2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                               Document    Page 131 of 149


B.     Releases

       1.      Releases by the Debtors

       As of the Effective Date, for good and valuable consideration, the adequacy of which is

hereby confirmed, the Debtors, the Debtors’ Estates, and any Estate representative appointed or

selected pursuant to the Bankruptcy Code shall be deemed to, completely, conclusively,

absolutely, unconditionally, irrevocably and forever release, waive, void, extinguish and discharge

any of the Released Parties and their respective assets and properties from any claim, Claim, Cause

of Action, obligation, suit, judgment, damages, debt, right, remedy or liability whatsoever, whether

known or unknown, foreseen or unforeseen, whether directly or derivatively held, existing as of

the Effective Date or thereafter arising, in law, at equity or otherwise, based in whole or in part on

any act, omission, transaction, or other occurrence or circumstances: (i) that took place prior to or

after the Petition Date relating to and/or in connection with any of the Debtors prior to or on the

Effective Date; and (ii) that was taken or not taken in connection with, relating to, or arising out

of, in whole or in part the Chapter 11 Cases, the Sale, the negotiation and Filing of the Plan and/or

any related documents, the Filing of the Chapter 11 Cases, the prosecution and/or settlement of

Claims prior to or during the Chapter 11 Cases, the subject matter of, or the transactions or events

giving rise to, any Claim that is treated in the Plan, the performance, termination or rejection of

Executory Contracts, the pursuit of confirmation of or the solicitation of votes on the Plan, the

consummation of the Plan, or the administration of this Combined Plan and Disclosure Statement

or the property to be Distributed under the Plan, except for their willful misconduct or gross

negligence or any obligations that they have under or in connection with the Plan or the

transactions contemplated in the Plan. For the avoidance of doubt, other than the Released Parties,

no other Person or Entity is being released from any Cause of Action under the terms of the Plan.



                                                 121
                                                                               2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                              Document    Page 132 of 149


       2.      Releases Pursuant to the Auto Liability Claims Protocol

       As of the Effective Date, all Holders of Auto Liability Claims, in accordance with the Auto

Liability Claims Protocol, shall be deemed to grant a release of Auto Liability Claims in favor of

the Auto Liability Claims Released Parties provided, however, that Holders of Auto Liability

Claims shall not be deemed to release their rights to include one or more of the Debtors as a

“nominal” party to any future litigation against an Auto Insurer in order to seek payment of such

Auto Liability Claims from the Auto Insurers and/or the Auto Liability Claims LC Proceeds,

pursuant to the Auto Liability Claims Protocol. No Holder of an Auto Liability Claim shall be

entitled to receive a Distribution from the Liquidating Trust on account of such Auto Liability

Claim. For the avoidance of doubt, Holders of Auto Liability Claims shall not be deemed to grant

any release in favor of the Auto Insurers upon or after the Effective Date, except as provided for

in the Auto Liability Claims Protocol.

       3.      Release of Equity Holders and Affiliates

       Except as expressly set forth in the Equity Holders and Affiliates Settlement, in

consideration of the representations, warranties, and promises contained herein, and other good

and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the

Debtors, the Committee, the Estates, all Creditors, whether or not any such Creditor filed a Proof

of Claim against one or more of the Debtors and/or is entitled to receive any Distribution pursuant

to the Plan and/or the Auto Liability Claims Protocol, the Debtors’ employees, insurers and

brokers, the Liquidating Trust, and all other parties in interest in the Chapter 11 Cases, and their

respective representatives, agents, predecessors, successors, and assigns (collectively the “Debtors

Releasing Parties”), hereby remise, release, and forever acquit and discharge each and all of the

Equity Holders and Affiliates, and their officers, directors, shareholders, members, managers,

agents, employees, attorneys, and representatives (the “Equity Holder and Affiliates Released

                                                122
                                                                              2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                              Document    Page 133 of 149


Parties”), of and from any and all manner of acts and actions, cause and causes of actions,

arbitrations, mediations, conciliations, dues, sums of money, reckonings, bonds, bills, specialties,

contracts, controversies, variances, trespasses, damages, judgments, executions, rights, claims,

demands, suits, proceedings, debts, accounts, warranties, covenants, liabilities, agreements, and

promises of any nature whatsoever in law or in equity, whether known or unknown, whether

sounding in tort or contract or any other basis, that the Debtors Releasing Parties have, have had,

or may at any time hereafter have against the Equity Holder and Affiliates Released Parties in any

capacity, for, upon, or by reason of any matter, cause, or thing whatsoever, in any way relating to

one or more of the Debtors, the Estates, the conduct of the Debtors’ business, the Chapter 11 Cases,

the same subject matter as the Claim held by any Creditor against one or more of the Debtors, or

this Combined Plan and Disclosure Statement (other than the rights under this Combined Plan and

Disclosure Statement and the Plan Documents); provided, however, that this release shall not

extend to and is not intended to release any mortgage directly owed by any of the Equity Holder

and Affiliates Released Parties on real property such Equity Holder and Affiliates Released Parties

own that was formerly used or occupied by the Debtors in their business operations. This release

shall be effective only upon (i) payment in full of the Cash Payment, (ii) the repayment of any

distribution in respect of Pledged Claims referenced in Section 5 of the Equity Holders and

Affiliates Settlement, and (iii) the assumption of debt referenced in Section 4 of the Equity Holders

and Affiliates Settlement.

       4.      Release of Debtors, Debtors’ Estates and the Committee

       Except as expressly set forth in this Agreement, in consideration of the representations,

warranties, and promises contained herein, and other good and valuable consideration, the receipt

and sufficiency of which is hereby acknowledged, the Equity Holders and Affiliates hereby waive

and release any and all claims that they have or may have against the Debtors, the Debtors’ Estates,

                                                123
                                                                              2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                               Document    Page 134 of 149


the Committee and their respective members, officers, directors, shareholders, agents, employees,

attorneys, and representatives (collectively the “Debtors Released Parties”) of and from any and

all manner of acts and actions, cause and causes of actions, arbitrations, mediations, conciliations,

dues, sums of money, reckonings, bonds, bills, specialties, contracts, controversies, variances,

trespasses, damages, judgments, executions, rights, claims, demands, suits, proceedings, debts,

accounts, warranties, covenants, liabilities, agreements, and promises of any nature whatsoever in

law or in equity, whether known or unknown, whether sounding in tort or contract or any other

basis, including but not limited to any matter relating directly or indirectly to all Claims which the

Equity Holders and Affiliates have, have had, or may at any time hereafter have against the Debtor

Released Parties; provided, however, that this release shall not release or impair any rights under

insurance policies or coverage or indemnification related to the Debtors to which any of the Equity

Holders or Affiliates may be entitled by agreement or law.

       5.      Release of Liens

       Except as otherwise provided in the Plan or in any contract, instrument, release, or other

agreement or document created pursuant to the Plan, on the Effective Date and concurrently with

the applicable Distributions made pursuant to the Plan and, in the case of a Secured Claim,

satisfaction in full of the portion of the Secured Claim that is Allowed as of the Effective Date, all

mortgages, deeds of trust, Liens, pledges, or other security interests against any property of any of

the Debtors’ Estates shall be fully released, settled, and compromised and all rights, titles, and

interests of any Holder of such mortgages, deeds of trust, Liens, pledges, or other security interests

against any property of the Estates shall revert or otherwise transfer to the Liquidating Trust.

C.     Injunction

       Except as expressly otherwise provided in the Plan or the Confirmation Order, on the

Effective Date of the Plan, all Entities or Persons that hold, have held or may hold or have asserted,

                                                 124
                                                                               2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                   Desc Main
                               Document    Page 135 of 149


assert or may assert Claims, causes of action, liabilities against or Equity Interests in the Debtors

and their Estates including Holders of Auto Liability Claims (subject only to the Auto Liability

Claims Protocol and as expressly set forth in the Plan and/or the Confirmation Order), shall be

permanently, forever and completely stayed, restrained, prohibited, barred and enjoined from

taking any of the following actions against any of the Debtors, their Estates, the Liquidating Trust,

the Auto Liability Released Parties (as related to Auto Liability Claims) or any of their property,

whether directly or indirectly, derivatively or otherwise, on account of or based on the subject

matter of such Claim or Equity Interest: (i) commencing, conducting or continuing in any manner,

directly or indirectly, any suit, action or other proceeding (including, without limitation, any

judicial, arbitral, administrative or other proceeding) in any forum; (ii) enforcing, attaching

(including, without limitation, any prejudgment attachment), collecting, or in any way seeking to

recover any judgment, award, decree, or other order; (iii) creating, perfecting or in any way

enforcing in any matter, directly or indirectly, any Lien; (iv) setting off, seeking reimbursement or

contributions from, or subrogation against, or otherwise recouping in any manner, directly or

indirectly, any amount against any liability or obligation owed to any Person or Entity released

under this Plan, except with respect to the Debtors’ right of setoff asserted prior to the entry of the

Confirmation Order, whether asserted in a Proof of Claim or otherwise, or as otherwise

contemplated or allowed by the Plan; and (v) commencing or continuing in any manner, in any

place of any judicial, arbitration or administrative proceeding in any forum, that does not comply

with or is inconsistent with the provisions of the Plan or the Confirmation Order.

D.     Auto Liability Claims Injunction

       Pursuant to 11 U.S.C. § 105(a), upon entry of the Confirmation Order, all Holders of Auto

Liability Claims shall be enjoined from taking any action, directly or indirectly, for the purpose of

collecting, recovering or receiving payment or recovery with respect to any Auto Liability Claim

                                                 125
                                                                                2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                              Document    Page 136 of 149


until and unless each such Holder comply with the terms of the ADR Procedures set forth in the

Auto Liability Claims Protocol (the “Auto Liability Claims Injunction”). In accordance with the

Auto Liability Claims Protocol, the Auto Liability Claims Injunction shall dissolve automatically

with respect to any Auto Liability Claim two (2) business days after the filing of an Unsuccessful

Mediation Notice (as defined in the Auto Liability Claims Protocol) for such Auto Liability Claim.

Upon the filing of such Unsuccessful Mediation Notice, the Holder of such Auto Liability Claim

shall automatically be deemed to have been granted relief from the automatic stay, the Injunction

listed in Article X(D) above, and this Auto Liability Injunction for the limited purpose, if

necessary, of listing one or more of the Debtors as a “nominal” party to any future litigation

commenced by such Holder to seek payment of such Auto Liability Claim from the Auto Insurers

and/or the Auto Liability Claims LC Proceeds, including any amount within the Self-Retention.

For the avoidance of doubt, no Holder of Auto Liability Claim, even after the Auto Liability

Injunction is dissolved, shall be entitled to receive any Distribution from the Liquidating Trust

Assets on account of such Auto Liability Claim. Holders of Auto Liability Claims shall only be

entitled to receive payment on account of such Auto Liability Claim from the applicable Auto

Insurer and the Auto Liability Claims LC Proceeds held by such Auto Insurer.

E.     Reservation of Rights

       Except as specifically provided in the Plan or in the Confirmation Order, nothing contained

in the Plan or in the Confirmation Order will be deemed to be a waiver or relinquishment of any

claim, Cause of Action, right of setoff, or other legal or equitable defense that the Debtors had

immediately prior to the Petition Date, against or with respect to any Claim left unimpaired by the

Plan or any Cause of Action or other right or remedy of the Debtors and/or the Estates. The

Liquidating Trustee will have, retain, reserve, and be entitled to assert all such claims, Causes of

Action, rights of setoff, or other legal or equitable defenses which the Debtors had immediately

                                                126
                                                                              2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                Desc Main
                              Document    Page 137 of 149


prior to the Petition Date fully as if the Chapter 11 Cases had not been commenced, and all legal

and equitable rights of any Debtors respecting any Claim left unimpaired by the Plan may be

asserted after the Confirmation Date to the same extent as if the Chapter 11 Cases had not been

commenced, except to the extent such Claim has been specifically waived or released. The

Liquidating Trustee’s right to commence and prosecute Causes of Action will not be abridged or

materially altered in any manner by reason of confirmation of the Plan. No defendant party to any

Causes of Action brought by the Debtors or the Liquidating Trustee will be entitled to assert any

defense based, in whole or in part, upon confirmation of the Plan, and confirmation of the Plan

will not have any res judicata or collateral estoppel effect upon the commencement and prosecution

of the Causes of Action.

                                         ARTICLE XI.

                EXECUTORY CONTRACTS AND UNEXPIRED LEASES

A.     Executory Contracts and Unexpired Leases Deemed Rejected

       Except as otherwise provided for in the Plan, on the Effective Date, all of the Debtors’

Executory Contracts and Unexpired Leases will be deemed rejected as of the Effective Date in

accordance with, and subject to, the provisions and requirements of Sections 365 and 1123 of the

Bankruptcy Code, except to the extent: (a) the Debtors previously have assumed, assumed and

assigned or rejected such Executory Contract or Unexpired Lease, (b) such Executory Contract or

Unexpired Lease expired or terminated pursuant to its own terms or by agreement of the parties

thereto, or (c) prior to the Effective Date, the Debtors have Filed a motion to assume, assume and

assign, or reject an Executory Contract or unexpired lease on which the Bankruptcy Court has not

ruled. Subject to the Effective Date, entry of the Confirmation Order by the Bankruptcy Court

shall constitute approval of all rejections of Executory Contracts and Unexpired Leases pursuant

to this Article XI and Sections 365(a) and 1123 of the Bankruptcy Code.

                                               127
                                                                            2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                               Document    Page 138 of 149


B.     Insurance Policies

       Notwithstanding anything to the contrary in the Plan, the Auto Liability Claims Protocol,

or Confirmation Order, any insurance policies of the Debtors in which the Debtors are or were

insured parties (including, without limitation, any policies covering directors’ or officers’ conduct)

or any related insurance agreement issued prior to the Petition Date shall continue in effect after

the Effective Date pursuant to their respective terms and conditions and shall be treated as if

assumed. To the extent that any insurance policies or related insurance agreements are deemed

Executory Contracts, then, notwithstanding anything to the contrary in the Plan, the Plan shall

constitute a motion to assume, assume and assign, or ratify such insurance policies or insurance

agreements. Subject to the occurrence of the Effective Date, the entry of the Confirmation Order

shall constitute approval of such assumption pursuant to section 365 of the Bankruptcy Code and

a finding by the Bankruptcy Court that such assumption is in the best interest of the Estates. Unless

otherwise determined by the Bankruptcy Court pursuant to a Final Order or agreed upon by the

parties prior to the Effective Date, no payments shall be required to cure any defaults of the Debtors

existing as of the Confirmation Date with respect to the respective insurance policy or insurance

agreement assumed by the Debtors pursuant to this Section.

C.     Bar Date For Rejection Damages

       If the rejection by the Debtors of an Executory Contract or an Unexpired Lease pursuant

to Article XI of the Plan results in damages to the other party or parties to such Executory Contract

or Unexpired Lease, a Claim for such damages arising from such rejection shall not be enforceable

against the Debtors or their Estates or agents, successors, or assigns, unless a Proof of Claim is

Filed with the Claims Agent, Donlin Recano & Company, Inc., so as to actually be received on

or before the Rejection Claim Bar Date.



                                                 128
                                                                               2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                              Document    Page 139 of 149


                                         ARTICLE XII.

                CONDITIONS PRECEDENT TO AND OCCURRENCE OF
                   CONFIRMATION AND THE EFFECTIVE DATE

A.     Conditions Precedent to Confirmation

       The following are conditions precedent to Confirmation that must be satisfied or waived:

               (i)     The Confirmation Order shall be reasonably acceptable in form and

                       substance to the Debtors and the Committee; and

               (ii)    Any exhibits or schedules incorporated as part of the Plan shall be

                       reasonably acceptable in form and substance to the Debtors and the

                       Committee.

B.     Conditions Precedent to the Effective Date

       The Plan shall not become effective unless and until the following conditions shall have

been satisfied or waived:

               (i)     Entry of the Confirmation Order;

               (ii)    There shall exist sufficient Cash to satisfy Administrative Expense Claims,

                       Priority Tax Claims and Priority Non-Tax Claims which are or become

                       Allowed Claims; and

               (iii)   The Confirmation Order becomes a Final Order.

C.     Establishing the Effective Date

       The calendar date to serve as the Effective Date shall be the first Business Day after all

conditions specified in Article XII(B) have been satisfied or waived by the Debtors or the

Liquidating Trustee. On or within three (3) Business Days of the Effective Date, the Liquidating

Trustee shall File and serve a notice of occurrence of the Effective Date. Such notice shall contain,

among other things, the Administrative Claims Bar Date, the deadline by which Professionals must


                                                129
                                                                              2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                              Document    Page 140 of 149


file and serve any Professional Fee Claims and the deadline to file a proof of claim relating to

damages from the rejection of any Executory Contract pursuant to the terms of the Plan.

                                         ARTICLE XIII.

                              RETENTION OF JURISDICTION

       Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective

Date, following the Effective Date, the Bankruptcy Court shall retain such jurisdiction over the

Chapter 11 Cases as is legally permissible, including, without limitation, such jurisdiction as is

necessary to ensure that the interests and purposes of the Plan are carried out. The Bankruptcy

Court shall have exclusive jurisdiction of all matters arising out of, and related to, the Chapter 11

Cases and the Plan pursuant to, and for the purposes of, sections 105(a) and 1142 of the Bankruptcy

Code and for, among other things, the following purposes:

               (i)     To hear and determine any objections to Claims and to address any issues

                       relating to Disputed Claims;

               (ii)    To enter and implement such Orders as may be appropriate in the event the

                       Confirmation Order is for any reason stayed, revoked, modified or vacated;

               (iii)   To issue such Orders in aid of execution and consummation of the Plan, to

                       the extent authorized by section 1142 of the Bankruptcy Code;

               (iv)    To consider any amendments to or modifications of the Plan, to cure any

                       defect or omission, or reconcile any inconsistency in any Order of the

                       Bankruptcy Court, including, without limitation, the Confirmation Order;

               (v)     To hear and determine all requests for compensation and reimbursement of

                       expenses under sections 330, 331 or 503 of the Bankruptcy Code;

               (vi)    To hear and determine disputes arising in connection with the interpretation,

                       implementation or enforcement of the Plan;

                                                130
                                                                              2747149.15 115719-100281
Case 19-12809-JKS    Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                   Desc Main
                           Document    Page 141 of 149


            (vii)   To hear and determine matters concerning state, local and federal taxes in

                    accordance with sections 346, 505 and 1146 of the Bankruptcy Code

                    (including, without limitation, any request by the Liquidating Trustee for an

                    expedited determination of tax under section 505(b) of the Bankruptcy

                    Code);

            (viii) To hear any other matter not inconsistent with the Bankruptcy Code;

            (ix)    To enter a final decree closing the Chapter 11 Cases;

            (x)     To ensure that Distributions to Holders of Allowed Claims are

                    accomplished pursuant to the provisions of the Plan;

            (xi)    To decide or resolve any motions, adversary proceedings, contested or

                    litigated matters and any other matters and grant or deny any applications

                    involving the Debtors that may be pending on the Effective Date;

            (xii)   To issue injunctions, enter and implement other Orders or take such other

                    actions as may be necessary or appropriate to restrain interference by any

                    Person or Entity with the occurrence of the Effective Date or enforcement

                    of the Plan or the Liquidating Trust Agreement, except as otherwise

                    provided herein;

            (xiii) To determine any other matters that may arise in connection with or related

                    to the Plan, the Confirmation Order, the Liquidating Trust Agreement, or

                    any contract, instrument, release, indenture or other agreement or document

                    created or implemented in connection with the Plan, including any disputes

                    that may arise in connection with the Auto Liability Claims Protocol and/or

                    ADR Procedures pursuant thereto;



                                             131
                                                                            2747149.15 115719-100281
Case 19-12809-JKS    Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                 Desc Main
                           Document    Page 142 of 149


            (xiv)   To enforce, interpret, and determine any disputes arising in connection with

                    any stipulations, orders, judgments, injunctions, exculpations, and rulings

                    entered in connection with the Chapter 11 Cases (whether or not the

                    Chapter 11 Cases have been closed);

            (xv)    To resolve disputes concerning any Reserves with respect to Disputed

                    Claims or the administration thereof;

            (xvi)   To resolve any disputes concerning whether a Person or Entity had

                    sufficient notice of the Chapter 11 Cases, the General Bar Date, the Special

                    Administrative Claims Bar Date, the Administrative Claims Bar Date, the

                    Government Bar Date, the Amended Schedules Bar Date, the Rejection

                    Claims Bar Date, and/or the hearing on the approval of the Plan for the

                    purpose of determining whether a Claim or Equity Interest is Allowed

                    and/or enjoined hereunder or for any other purpose;

            (xvii) To hear and determine pending applications for the assumption or rejection

                    of Executory Contracts or Unexpired Leases, if any are pending, and the

                    allowance of any Claims resulting therefrom;

            (xviii) To recover all assets of the Liquidating Trust and property of the

                    Liquidating Trust, wherever located;

            (xix)   To issue such orders as may be necessary or appropriate to expand or

                    otherwise modify the powers and duties of the Liquidating Trustee; and

            (xx)    To resolve any other matter or for any purpose specified in the Plan, the

                    Confirmation Order, or any other document entered into in connection with

                    any of the foregoing.



                                            132
                                                                          2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                 Desc Main
                               Document    Page 143 of 149


                                          ARTICLE XIV.

                               MISCELLANEOUS PROVISIONS

A.     Transfer of Debtors’ Assets

       Except as otherwise provided herein, any assets that are property of the Debtors’ Estates

on the Effective Date including, without limitation, any Causes of Action, shall transfer to the

Liquidating Trust on the Effective Date. Thereafter, the Liquidating Trustee may use, sell or

dispose of such property free of any restrictions of the Bankruptcy Code, the Bankruptcy Rules or

Bankruptcy Court approval, except as otherwise provided in the Combined Plan and Disclosure

Statement or the Confirmation Order.         Except as specifically provided in the Plan or the

Confirmation Order, as of the Effective Date, all Liquidating Trust Assets shall be free and clear

of any liens, Claims, encumbrances and interests of any kind. To the extent the Chapter 11 Cases

are converted post-confirmation, property transferred to the Liquidating Trust shall re-vest in the

converted Debtors’ Estates.

B.     Termination of Injunctions or Stays

       Unless otherwise provided herein or in the Confirmation Order, all injunctions or stays

provided for in the Chapter 11 Cases under sections 105 or 362 of the Bankruptcy Code or

otherwise, and extant on the Confirmation Date shall terminate on the Effective Date, at which

time the injunctions and stays set forth in the Plan shall take effect.

C.     Exemption from Transfer Taxes

       Pursuant to section 1146(a) of the Bankruptcy Code, the making or assignment of any lease

or sublease, or the making or delivery of any deed or other instrument of transfer under, in

furtherance of, or in connection with the Plan, shall not be subject to any stamp or similar tax.




                                                 133
                                                                              2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                              Document    Page 144 of 149


D.     Amendment or Modification of the Plan

       Alterations, amendments or modifications of the Plan may be proposed in writing by the

Debtors and the Committee, at any time before the Confirmation Date, provided that the Plan, as

altered, amended or modified, satisfies the conditions of sections 1122 and 1123 of the Bankruptcy

Code, and the Debtors and the Committee shall have complied with section 1125 of the

Bankruptcy Code. A Holder of a Claim that has accepted the Plan shall be deemed to have

accepted the Plan, as altered, amended or modified, if the proposed alteration, amendment or

modification does not materially and adversely change the treatment of the Claim of such holder.

Prior to the Effective Date, the Debtors and the Committee may make appropriate technical non-

material modifications to the Plan without further order or approval of the Bankruptcy Court,

provided that such technical modifications do not adversely affect the treatment of Holders of

Claims.

E.     Severability

       In the event the Bankruptcy Court determines, before the Confirmation Date, that any

provision in the Plan is invalid, void or unenforceable, such provision shall be invalid, void or

unenforceable with respect to the Holder or Holders of such Claims or Equity Interests as to which

the provision is determined to be invalid, void or unenforceable. The invalidity, voidability or

unenforceability of any such provision shall in no way limit or affect the enforceability and

operative effect of any other provision of the Plan and shall not require the re-solicitation of any

acceptance or rejection of the Plan unless otherwise ordered by the Bankruptcy Court.

F.     Revocation or Withdrawal of the Plan

       The Debtors and the Committee reserve the right to revoke or withdraw the Plan before the

Confirmation Date. If the Debtors and the Committee revoke or withdraw the Plan before the

Confirmation Date, then the Plan shall be deemed null and void. In such event, nothing contained

                                                134
                                                                              2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                 Desc Main
                               Document    Page 145 of 149


herein shall constitute or be deemed a waiver or release of any Claims by or against the Debtors

and the Estates.

G.      Binding Effect

        The Plan shall be binding upon and inure to the benefit of the Debtors, the Holders of

Claims and the Holders of Equity Interests, and their respective successors and assigns, whether

or not the Claim or Equity Interest of such Holder is impaired under the Plan and whether or not

such Holder has accepted the Plan.

H.      Notices

        All notices, requests and demands to or upon the Liquidating Trustee, to be effective shall

be in writing and, unless otherwise expressly provided herein, shall be deemed to have been duly

given or made when actually delivered or, in the case of notice by facsimile transmission, when

received and telephonically confirmed, addressed as shall be set forth in the Confirmation Order.

I.      Revised Bankruptcy Rule 2002 Service List

        After the Effective Date, any Entities or Persons that want to continue to receive notice in

these Chapter 11 Cases must file a renewed request to receive documents pursuant to Bankruptcy

Rule 2002 within thirty (30) days of the Effective of the Plan. To the extent a renewed request is

not filed with the Bankruptcy Court, the Liquidating Trustee is authorized to limit notice and not

include such Entities or Persons on any official Post-Effective Date service lists.

J.      Governing Law

        Except to the extent the Bankruptcy Code, Bankruptcy Rules or other federal law is

applicable, or to the extent an exhibit to the Plan provides otherwise, the rights and obligations

arising under the Plan shall be governed by, and construed and enforced in accordance with, the

laws of the State of New Jersey, without giving effect to the principles of conflicts of law of such

jurisdiction.

                                                135
                                                                              2747149.15 115719-100281
Case 19-12809-JKS           Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00               Desc Main
                                  Document    Page 146 of 149


K.      Headings

        Headings are used in the Plan for convenience and reference only, and shall not constitute

a part of the Plan for any other purpose.

L.      Exhibits/Schedules

        All exhibits and schedules to the Plan are incorporated into and are a part of the Plan as if

set forth in full herein.

M.      Filing of Additional Documents

        On or before substantial consummation of the Plan, the Debtors, the Committee and/or

Liquidating Trustee, as applicable, may File with the Bankruptcy Court such agreements and other

documents as may be necessary or appropriate to effectuate and further evidence the terms and

conditions of the Plan.

N.      No Admissions

        Notwithstanding anything herein to the contrary, nothing contained in the Plan shall be

deemed as an admission by any Entity with respect to any matter set forth herein.

O.      Successors and Assigns

        The rights, benefits and obligations of any Person or Entity named or referred to in the Plan

shall be binding on, and shall inure to the benefit of any heir, executor, administrator, successor or

assign of such Person or Entity.

P.      Return of Deposits

        Unless the Debtors and the Committee have agreed otherwise in a written agreement,

stipulation or order approved by the Bankruptcy Court, all deposits provided by the Debtors to any

Person or Entity at any time shall be returned to the Liquidating Trust within twenty (20) days

after the Effective Date, without deduction or offset of any kind and any such deposits shall be.




                                                 136
                                                                               2747149.15 115719-100281
Case 19-12809-JKS        Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                   Desc Main
                               Document    Page 147 of 149


Q.     Implementation

       The Debtors, the Committee and/or Liquidating Trustee, as applicable, shall take all steps,

and execute all documents, including appropriate releases, necessary to effectuate the provisions

contained in the Plan.

R.     Inconsistency

       In the event of any inconsistency among the Plan and any other instrument or document

created or executed pursuant to the Plan, the provisions of the Plan shall govern. Notwithstanding

the foregoing, nothing in the Plan shall affect the validity of the Eastern Sale Order, the Real

Property Sale Order, and the Rolling Stock Sale Order.

S.     Cancellation of Equity Interests

       On the Effective Date, all existing Equity Interests shall, without further act or action by

any party, be cancelled, annulled, and extinguished, and any Certificates representing such

cancelled, annulled and extinguished Equity Interests shall be null and void.

T.     Dismissal of Hollywood Solar and United Solar

       Immediately upon the Bankruptcy Court’s entry of the Confirmation Order, the Chapter 11

Cases of Hollywood Solar and United Solar (collectively, the “Dismissed Debtors”) shall be

deemed dismissed pursuant to Sections 105(a) and 1112(b) of the Bankruptcy Code. In connection

with the dismissal of the Dismissed Debtors, the Liquidating Trustee is authorized to take all

actions necessary to effectuate the dismissal of the Dismissed Debtors.

U.     Dissolution of the Remaining Debtors

       Immediately upon the Effective Date, the Debtors, other than Hollywood Solar and United

Solar, will be deemed dissolved (the “Dissolved Debtors”) without further action under applicable

state law. In connection with and following the closing of the Chapter 11 Cases, the Liquidating

Trustee is authorized (a) to take any and all actions necessary to effect the Dissolved Debtors’

                                               137
                                                                                2747149.15 115719-100281
Case 19-12809-JKS       Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00                  Desc Main
                              Document    Page 148 of 149


dissolution for all purposes under applicable state law; and (b) to file any required, final federal,

state and local tax returns and to take such other action as shall be necessary or appropriate to

effect a final determination of any amounts of Post-Petition Date federal, state or local taxes owed

by the Dissolved Debtors.

V.     Request for Expedited Determination of Taxes

       The Liquidating Trustee shall have the right to request an expedited determination under

section 505(b) of the Bankruptcy Code with respect to tax returns filed, or to be filed, for any and

all taxable periods ending after each Debtor’s respective Petition Date through the Effective Date.

                                          ARTICLE XV.

                                 CONFIRMATION REQUEST

       The Plan Proponents hereby request confirmation of this Plan as a Cramdown Plan with

respect to any Impaired Class that does not accept this Plan or is deemed to have rejected this Plan.




                                                138
                                                                              2747149.15 115719-100281
Case 19-12809-JKS     Doc 932 Filed 10/21/19 Entered 10/21/19 21:11:00        Desc Main
                            Document    Page 149 of 149




Dated: October 21, 2019

                                Respectfully submitted,


                                NEW ENGLAND MOTOR FREIGHT, INC., ET AL.


                                BY:____/s/ Vincent J. Colistra______________________
                                      VINCENT J. COLISTRA,
                                      CHIEF RESTRUCTURING OFFICER

                                -and-

                                OFFICIAL COMMITTEE OF UNSECURED
                                CREDITORS OF NEW ENGLAND MOTOR FREIGHT,
                                INC., ET AL.



                                BY:___/s/ Dawn Bowers________________________
                                      DAWN BOWERS,
                                      LANDSTAR TRANSPORTATION LOGISTICS,
                                      INC., CHAIR OF THE COMMITTEE




                                         139
                                                                  2747149.15 115719-100281
